Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 1 of 206 PageID #:61410

                                                                                   4191

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION

    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                         )
                        Plaintiffs,                           )
    5    vs.                                                  )   Chicago, Illinois
                                                              )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 27, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
    7    COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
    8                   Defendants.                           )   10:00 o'clock a.m.

    9                              TRIAL - VOLUME 29-A
                                TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MR. ADAM R. ALPER
   14                                    MR. AKSHAY DEORAS
                                         MR. BRANDON HUGH BROWN
   15                               555 California Street
                                    Suite 2700
   16                               San Francisco, California 94104
                                    (415) 439-1400
   17
                                    KIRKLAND & ELLIS, LLP
   18                               BY: MR. MICHAEL W. DE VRIES
                                         MR. CHRISTOPHER M. LAWLESS
   19                               333 South Hope Street
                                    Suite 2900
   20                               Los Angeles, California 90071
                                    (213) 680-8400
   21

   22
         Court Reporter:            JENNIFER COSTALES, CRR, RMR
   23                               Official Court Reporter
                                    219 South Dearborn Street, Room 2342
   24                               Chicago, Illinois 60604
                                    (312) 435-5895
   25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 2 of 206 PageID #:61411

                                                                                   4192

    1    APPEARANCES:     (Continued)

    2    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MS. MEGAN MARGARET NEW
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: MS. LESLIE M. SCHMIDT
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8    For the Defendants:        STEPTOE & JOHNSON, LLP
                                    BY: MR. BOYD T. CLOERN
    9                                    MR. SCOTT M. RICHEY

   10                                    MR. MICHAEL J. ALLAN
                                         MS. JESSICA ILANA ROTHSCHILD
   11                                    MS. KASSANDRA MICHELE OFFICER
                                    1330 Connecticut Avenue NW
   12                               Washington, DC 20036
                                    (202) 429-6230
   13
                                    STEPTOE & JOHNSON, LLP
   14                               BY: MR. DANIEL S. STRINGFIELD
                                    227 West Monroe Street
   15                               Suite 4700
                                    Chicago, Illinois 60606
   16                               (312) 577-1300

   17

   18    ALSO PRESENT:              MR. RUSS LUND and
                                    MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
           Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 3 of 206 PageID #:61412
                                        Frederiksen-Cross - redirect by Richey
                                                                                              4193

               1          (Proceedings in open court.         Jury out)

               2               THE COURT:     Good morning, counsel.

               3               The jurors will be in in a minute.

               4               Mr. Fulbright said one of the jurors said to him they

00:00:07       5    need more breaks.       Good morning.

               6               I just wanted to report every communication with the

               7    jury.

               8               MR. ALPER:     Thank you, Your Honor.

               9               THE COURT:     But I have routinely told Mr. Fulbright,

00:00:30      10    if anybody has anything to say, to put it in writing.               And we

              11    haven't received anything for quite a while.

              12            (Jury in)

              13               THE COURT:     Good morning, members of the jury.

              14               Please recall the witness.

00:01:09      15               MR. RICHEY:     Your Honor, we recall

              16    Ms. Frederiksen-Cross.

              17               Mr. Montgomery, would you please put up DSX-3.

              18             BARBARA FREDERIKSEN-CROSS, DEFENDANTS' WITNESS,

              19                                 PREVIOUSLY SWORN

00:01:30      20                         REDIRECT EXAMINATION (Resumed)

              21    BY MR. RICHEY:

              22    Q.   Good morning.

              23    A.   Good morning.

              24    Q.   When we left off on Thursday we were talking about --

00:01:40      25    excuse me, I was asking questions about DSX-3.               And on the
           Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 4 of 206 PageID #:61413
                                       Frederiksen-Cross - redirect by Richey
                                                                                               4194

               1    left-hand column with the numbers, those were file counts that

               2    you had counted up based on Motorola's witnesses' testimony

               3    about the alleged trade secrets.          Do you recall that?

               4    A.   That is correct, yes.

00:01:57       5    Q.   And do you recall on cross-examination Motorola's counsel

               6    pointed you to an interrogatory response regarding number 56?

               7    A.   I recall that, yes.

               8    Q.   And Motorola's counsel asked you how many files were in

               9    the interrogatory response.         Do you recall?

00:02:18      10    A.   I recall that question, yes.

              11    Q.   Now, do you recall whether Mr. Corretjer was the Motorola

              12    witness that testified about number 56?

              13    A.   That's correct, yes.

              14    Q.   Did Mr. Corretjer in any way limit the files he associated

00:02:35      15    with alleged trade secret number 56 during his testimony?

              16    A.   I don't recall that he did, no.

              17    Q.   Did any Motorola witness limit the number of files, source

              18    code files associated with the trade secret allegations to a

              19    number less than you've listed here in the left-hand column?

00:02:56      20    A.   I don't recall that there was any such limitations, no.

              21    Q.   Now, on cross-examination Motorola's counsel showed you

              22    Hytera technical documents that had allegedly copied Motorola

              23    materials in them.       And those related to architecture,

              24    connectivity, ROSAL and RAF, the application framework.                   Do

00:03:24      25    you recall that?
           Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 5 of 206 PageID #:61414
                                       Frederiksen-Cross - redirect by Richey
                                                                                               4195

               1    A.   Yes, I do.

               2    Q.   And those related to four trade secret allegations.                  Do

               3    you recall?

               4    A.   That's correct, yes.

00:03:32       5    Q.   Do you recall how many of the trade secret allegations

               6    relate to source code?

               7    A.   19 of the trade secret allegations relate to source code.

               8    Q.   And you are here to testify about source code related to

               9    the trade secret allegations, right?

00:03:45      10    A.   That is correct.

              11    Q.   Did Motorola's counsel show you any technical documents

              12    related to any of the other 15 trade secret allegations?

              13    A.   They did not, no.

              14                MR. RICHEY:    Mr. Montgomery, will you please put up

00:04:00      15    PTX-607 at page 5.

              16    BY MR. RICHEY:

              17    Q.   So let's start with architecture.          You were asked

              18    questions on cross-examination about architecture.               Do you

              19    recall?

00:04:15      20    A.   Yes.

              21    Q.   And were you asked about PTX-607, which is shown here?

              22    A.   I believe that I was, yes.

              23    Q.   Now, when you were asked questions about this document,

              24    were you shown any source code files relating to Hytera's

00:04:31      25    architecture and its source code?
           Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 6 of 206 PageID #:61415
                                       Frederiksen-Cross - redirect by Richey
                                                                                              4196

               1    A.   Not in the context of this document, no.

               2    Q.   When you were examined about architecture of Hytera's

               3    code, were you shown any source code files at all?

               4    A.   Only the source code files that related to other trade

00:04:50       5    secrets in the context of those trade secrets.

               6                 MR. RICHEY:   Mr. Montgomery, will you please put up

               7    PTX-451.

               8    BY MR. RICHEY:

               9    Q.   You were asked questions on cross-examination about

00:05:04      10    connectivity.     Do you recall being asked questions about

              11    PTX-451?

              12    A.   I don't recall specifically.         I know I was asked about a

              13    connectivity document.        I would have to look at a page of the

              14    document to refresh my recollection.

00:05:21      15                 MR. RICHEY:   Mr. Montgomery, would you please go to

              16    page 15.

              17    BY MR. RICHEY:

              18    Q.   And, Ms. Frederiksen-Cross, do you have PTX-451 at the

              19    witness stand?      It would be in the packet in front of you.

00:05:35      20    A.   Yes, I have that document here.          Thank you.

              21    Q.   Okay.    And if you could, please take your time and look

              22    through the document.

              23                 And my question is, would anything in this document,

              24    PTX-451, explain to a computer programmer how to write

00:06:01      25    connectivity code?
           Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 7 of 206 PageID #:61416
                                       Frederiksen-Cross - redirect by Richey
                                                                                               4197

               1    A.   No.   This is a high level document.          This is the document

               2    I was asked about.       This is a high level document.          It

               3    describes connectivity in general terms but does not provide

               4    programmer level specifications.

00:06:42       5    Q.   Now, what, if any, code did Motorola's counsel show you

               6    during cross-examination related to connectivity?

               7    A.   I don't recall any code for connectivity.

               8               MR. RICHEY:     Mr. Montgomery, will you please put up

               9    PTX-1072 on page 44 and PTX-1863G at page 2.

00:07:04      10    BY MR. RICHEY:

              11    Q.   Now, on cross-examination you were shown the ROSAL

              12    specification on the left, which is PTX-1072, and a Hytera

              13    source code file, which is shown on the right, PTX-1863G,

              14    which Motorola's counsel identified as HYT197300002500.                   Do

00:07:30      15    you recall that?

              16    A.   I do recall that, yes.

              17    Q.   Now, does anything in the ROSAL specification on the left,

              18    PTX-1072, explain to a computer programmer how to implement

              19    functions?

00:07:47      20    A.   No.   The ROSAL specification provides information about

              21    how to use certain functions, but not how to implement them.

              22    Q.   And during your cross-examination regarding ROSAL,

              23    Hytera's ROSAL, this is the one and only source code file that

              24    you were shown, isn't that right?

00:08:03      25    A.   That is correct, yes.
           Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 8 of 206 PageID #:61417
                                       Frederiksen-Cross - redirect by Richey
                                                                                              4198

               1    Q.   Did Motorola's counsel show you any other Hytera source

               2    code file that was allegedly derived from PTX-1072?

               3    A.   They did not.

               4               MR. RICHEY:     Mr. Montgomery, will you please put up

00:08:19       5    PTX-638 and PTX-637.

               6    BY MR. RICHEY:

               7    Q.   Now, these documents relate to RAF, the application

               8    framework.     Do you recall Motorola's counsel asking questions

               9    about these documents?

00:08:43      10    A.   I do, yes.

              11    Q.   And is there any mention at all of Motorola in either of

              12    these documents?

              13    A.   I do not recall any mention of Motorola in either of these

              14    documents or anything that would telegraph that any of the

00:08:56      15    content was copied from Motorola to a person unfamiliar with a

              16    Motorola document.

              17    Q.   Do you have PTX-637 in front of you?

              18    A.   Yes, I do.

              19    Q.   Would you please take a moment and just confirm that

00:09:38      20    Motorola is not referenced in PTX-637.

              21    A.   Motorola is not referenced in this document.

              22    Q.   So just looking at the document, that is not a Motorola

              23    document, is that right?

              24    A.   There is nothing on its face that would identify it as

00:11:17      25    being a Motorola document.
           Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 9 of 206 PageID #:61418
                                       Frederiksen-Cross - redirect by Richey
                                                                                              4199

               1                 MR. RICHEY:    Mr. Montgomery, would you please bring

               2    up PTX-653.

               3    BY MR. RICHEY:

               4    Q.   Now, on cross-examination do you recall being asked about

00:11:35       5    PTX-653 and specifically page 16 of this document?

               6    A.   If you could show me 16.

               7    Q.   Sure.

               8    A.   Yes, I was asked about this page.

               9    Q.   And Motorola's counsel pointed to a file name on this

00:11:52      10    document, the file name cor_uit_user_defs.h.             do you see that?

              11    A.   I see that, yes.

              12    Q.   And counsel for Motorola suggested that that's a Motorola

              13    file.   Do you recall?

              14    A.   I do recall that, yes.

00:12:09      15    Q.   Now, this document from Yang Shuang Feng, this document,

              16    do you recall, it wasn't authored by Yang Shuang Feng?

              17    A.   That is my recollection, that the document -- it's on the

              18    face of the document I believe, but that's my recollection.

              19                 THE COURT:    Just a minute.

00:12:37      20                 MR. RICHEY:    Your Honor, permission --

              21                 THE COURT:    You may answer the question.

              22    BY THE WITNESS:

              23    A.   That's my recollection.

              24                 THE COURT:    Are you looking at the exhibit?

00:12:48      25                 THE WITNESS:   I am.    I have it.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 10 of 206 PageID #:61419
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4200

            1              THE COURT:     Is there a name on it?

            2              THE WITNESS:      Can we go to the first --

            3              THE COURT:     Is there a name on it?

            4              THE WITNESS:      Yes, it's right --

00:12:56    5              THE COURT:     Is there a name on it?

            6              THE WITNESS:      Yes, there is.

            7              THE COURT:     Does the author's name appear there?

            8              THE WITNESS:      Yes, it does, sir.

            9              THE COURT:     What is the name?

00:13:04   10              THE WITNESS:      Yang Shuang or Shuang Feng.         I'm not

           11   sure I'm pronouncing it right.          Yang Shuang Feng.

           12              THE COURT:     Did you spell it right?

           13              THE WITNESS:      It's Y-A-N --

           14              THE COURT:     Did you spell it right?         You may answer

00:13:20   15   that "yes" or "no."

           16              THE WITNESS:      I think so.

           17              THE COURT:     Please proceed.

           18              MR. RICHEY:      Your Honor, permission to approach.

           19              THE COURT:     Yes.

00:13:43   20   BY MR. RICHEY:

           21   Q.   You've been handed what has been marked PTX-1864D and

           22   PTX-1864E and the related metadata sheets for those files.

           23              And do you see the Bates numbers on those files?

           24   A.   There are PTX numbers on the files.           They are Bates

00:14:12   25   numbers and metadata.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 11 of 206 PageID #:61420
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4201

            1   Q.   And the Bates numbers, do they indicate that these files

            2   were produced by Hytera in this litigation?

            3   A.   They do, yes.

            4   Q.   And these are source code files?

00:14:22    5   A.   Yes, they are.

            6                MR. RICHEY:    Your Honor, Hytera moves to admit

            7   PTX-1864D and PTX-1864E.

            8                MR. BROWN:    No objection, Your Honor.

            9                THE COURT:    They are received and may be published to

00:14:35   10   the jury.

           11          (PTX-1864D and PTX-1864E were received in evidence.)

           12                MR. RICHEY:    Mr. Montgomery, would you please bring

           13   up PTX-1864D.

           14   BY MR. RICHEY:

00:14:46   15   Q.   Ms. Frederiksen-Cross, looking at line 5, can you tell us

           16   the file name of this document?

           17   A.   Yes.    It's cor_uit_user_defs, D-E-F-S, dot h.

           18   Q.   And that's the same file name in the Yang Shuang Feng

           19   document on left, is that right?

00:15:10   20   A.   That is correct, yes.

           21   Q.   Now, can you please look at the metadata associated with

           22   that source code file.

           23   A.   Okay.

           24   Q.   And can you tell us whose files was the source code file

00:15:29   25   found in?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 12 of 206 PageID #:61421
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4202

            1   A.   This was found in Peiyi's files, Peiyi Huang.

            2               MR. RICHEY:     Now, Mr. Montgomery, if we can go back

            3   to the source code file page.          Thank you.

            4   BY MR. RICHEY:

00:15:45    5   Q.   Now, right at the top of this document there is a Motorola

            6   badge.    Do you see that?

            7   A.   I see that, yes.

            8   Q.   This is Motorola code?

            9   A.   Yes.

00:15:53   10   Q.   All right.     Let's look at the other source code file,

           11   PTX-1864E, along with the metadata.

           12               And in the metadata can you see the file name of this

           13   source code file?

           14   A.   Yes.    It's cor_uit_user_defs, D-E-F-S, dot h.

00:16:27   15   Q.   Is that the exact same name for the Yang Shuang Feng

           16   document and the Motorola code file?

           17   A.   Yes, it is.

           18   Q.   And did this also come from Peiyi Huang's files?

           19   A.   Yes, it did.

00:16:40   20   Q.   And can you tell us what the date of this document is?

           21   A.   It appears to be December 1st, 2008 was the date last

           22   modified.

           23   Q.   Now, looking at the source code file, does the source code

           24   file say "Motorola" at the top?

00:16:52   25   A.   No, it does not.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 13 of 206 PageID #:61422
                                    Frederiksen-Cross - redirect by Richey
                                                                                           4203

            1   Q.    So Motorola has been stripped out of this document, is

            2   that right?

            3   A.    That is correct.

            4   Q.    And can you take a moment to look at the rest of the

00:17:00    5   document just to confirm that it doesn't say "Motorola."

            6         (Pause)

            7   BY MR. RICHEY:

            8   Q.    It doesn't say "Motorola"?

            9   A.    It does not say "Motorola."

00:18:09   10   Q.    So the document has been white labeled, is that right?

           11   A.    Any reference to Motorola has been removed.

           12   Q.    So let's return to PTX-653 at page 16 that we were looking

           13   at.

           14                 Now, do you see the block of code in the screen

00:18:27   15   capture here, the top block of code, IND_GREEN_LED and

           16   IND_RED_LED?

           17   A.    I see that, yes.

           18   Q.    Okay.    Is that block of code found in PTX-1864E?            And I

           19   direct you to lines 14 through 18.

00:18:52   20   A.    Yes, that is the same code.

           21   Q.    It's the same code.      And this is in the white labeled

           22   document that doesn't say "Motorola," is that right?

           23   A.    That is correct, yes.

           24                 MR. RICHEY:   Mr. Montgomery, if we can put up

00:19:06   25   PTX-1864D next to the source code file, 1864E.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 14 of 206 PageID #:61423
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4204

            1   BY MR. RICHEY:

            2   Q.   So the Motorola badge document is on the left, and the

            3   white labeled document is on the right?

            4   A.   Correct.

00:19:23    5   Q.   Now, does the Motorola badge document have the block of

            6   code with LED_GREEN and LED_RED?

            7              MR. RICHEY:      Mr. Montgomery, if you can scroll

            8   through the file as well.

            9   BY THE WITNESS:

00:19:44   10   A.   I do not see that block of code here.

           11   BY MR. RICHEY:

           12   Q.   So going back to PTX-1653, the Yang Shuang Feng document,

           13   that could not have been copied from the Motorola badge

           14   document, is that right?

00:20:08   15   A.   That is correct.       It contains content which is not in the

           16   Motorola badge document.

           17   Q.   So the cor_uit_user_defs.h that is listed in this document

           18   cannot be the Motorola badge document, is that right?

           19   A.   That is correct.

00:20:30   20              MR. RICHEY:      Mr. Montgomery, would you please bring

           21   up DDX-20.58.

           22   BY MR. RICHEY:

           23   Q.   Now, on cross-examination you were asked questions about

           24   using Capers Jones and lines of code analysis.              Do you recall

00:20:47   25   that?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 15 of 206 PageID #:61424
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4205

            1   A.   I do.

            2   Q.   And you used those metrics to estimate the time to rewrite

            3   code, right?

            4   A.   That's correct, yes.

00:20:53    5   Q.   Have you used lines of code in the past?

            6   A.   Throughout my career, yes.

            7   Q.   Have you found them to be reliable?

            8   A.   I have, if you choose appropriate metrics, yes.

            9   Q.   Now, before you testified, were you aware of Capers Jones'

00:21:08   10   criticisms of the metrics?

           11   A.   I was, yes.

           12   Q.   And are those criticisms fair in this particular case in

           13   the way you analyzed estimated time?

           14   A.   No.    His criticisms are directed to --

00:21:24   15                THE COURT:   You may answer the question.

           16   BY THE WITNESS:

           17   A.   No.    No, they're not.

           18   BY MR. RICHEY:

           19   Q.   So was it okay in this situation to use those metrics?

00:21:31   20   A.   I believe so, yes.

           21   Q.   Why?

           22   A.   The criticisms he levels against the use of code metrics

           23   are directed to their use in specific contexts, for instance,

           24   to determine the economic productivity of source code

00:21:51   25   development, and his criticism is principally focused on the
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 16 of 206 PageID #:61425
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4206

            1   fact that programmer and productivity differs according to the

            2   language used because modern languages, for instance, you

            3   require fewer statements to write the same amount of code as

            4   you would in, say, assembly language.            And I think that that

00:22:10    5   criticism is legitimate.

            6               Here the code being rewritten is virtually entirely

            7   rewritten in C++, a single language, and it's a known quantum

            8   of code.     It's not a speculative quantum of code.            And in

            9   those contexts I have found these numbers to be very reliable

00:22:30   10   in the past.

           11               MR. RICHEY:     Permission to approach, Your Honor.

           12               THE COURT:    Yes.

           13   BY MR. RICHEY:

           14   Q.   Now, you --

00:22:42   15               THE COURT:    Just to make a point, when you say

           16   "approach," the approacher has been routinely approaching the

           17   witnesses and doing a good job.

           18               You may proceed.

           19   BY MR. RICHEY:

00:22:52   20   Q.   Ms. Frederiksen-Cross, you've been handed DTX-5603, which

           21   is a citation page followed by a published article.               Do you

           22   see that?

           23   A.   I see that, yes.

           24   Q.   And what is the title of the article?

00:23:05   25   A.   "Model Size Metrics Research in Motorola."
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 17 of 206 PageID #:61426
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4207

            1   Q.   And what is the date of the article?

            2   A.   It says 2006 as a part of the title on the cover page for

            3   CiteSeer.

            4   Q.   And do you see at the bottom of the page a website address

00:23:33    5   for CiteSeer?

            6   A.   I do, yes.

            7   Q.   So is this a publicly available document from the

            8   Internet?

            9   A.   It is, yes.

00:23:41   10   Q.   And the authors are Motorola employees according to the

           11   paper?

           12   A.   That is correct, yes.

           13               MR. RICHEY:     Your Honor, Hytera moves to DTX-5603.

           14               THE COURT:    What is the date of the exhibit?

00:23:59   15               MR. RICHEY:     2006.

           16               MR. BROWN:    No objection, Your Honor.

           17               THE COURT:    It is received and may be published.

           18          (DTX-5603 was received in evidence.)

           19   BY MR. RICHEY:

00:24:05   20   Q.   So looking at the first paragraph of the --

           21               THE COURT:    Once again, what does it purport to be?

           22               MR. RICHEY:     This is an article --

           23               THE COURT:    Why don't you ask the witness.

           24   BY MR. RICHEY:

00:24:16   25   Q.   Ms. Frederiksen-Cross, what is DTX-5603?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 18 of 206 PageID #:61427
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4208

            1   A.   Give me just a moment to review it, please, counsel.

            2              It appears to be a paper presenting the findings of

            3   certain Motorola employees with respect to a consistent means

            4   of determining the size of an artefact and considering a

00:25:09    5   couple different metrics, including lines of code.

            6   Q.   And if you can look at the first paragraph under

            7   "Introduction," do you see it says, "This paper discusses the

            8   efforts in Motorola to provide a definition for model size in

            9   order to have a consistent and accurate picture of the related

00:25:30   10   metrics (software productivity, defect density, et cetera)."

           11   And then it goes on "Currently used measures of size and their

           12   related metrics are based on the idea of source line of code

           13   SLOC in some form"?

           14   A.   I see that, yes.

00:25:52   15   Q.   So does that mean, according to this paper, Motorola was

           16   using lines of code analysis in 2006?

           17   A.   Just give me a moment to review a little bit more of the

           18   paper.    But that appears to be the thrust of the paper or a

           19   part of the thrust of the paper.

00:26:41   20              Yes, it appears that in 2006 they were using lines of

           21   code as a part of their measurement process.

           22   Q.   So if we can look below, heading number 2, "Historic

           23   Perspectives" on the first page.           Can you read the first two

           24   sentences, "Motorola has a long history"?

00:27:00   25   A.   "Motorola has a long history of major software development
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 19 of 206 PageID #:61428
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4209

            1   projects and an almost equally long history of

            2   institutionalized process and quality efforts.              An extensive

            3   baseline of metrics has been created based on the size of the

            4   developed code in assembly, C, C++, Java, et cetera."

00:27:20    5   Q.   So does that mean that Motorola in 2006 was using lines of

            6   code analysis for assembly, C and C++?

            7   A.   This papers appears to indicate that, yes.

            8   Q.   And Motorola uses assembly, C and C++ in its DMR radios,

            9   right?

00:27:38   10   A.   That is correct, yes.

           11   Q.   And Motorola was developing its DMR radios around 2006, is

           12   that right?

           13   A.   That is correct, yes.

           14   Q.   All right.     Can we turn to the next page.          And can you

00:27:49   15   read the very first sentence on the page to us?

           16   A.   "From a practical standpoint, it is unrealistic to expect

           17   the current SLOC" -- that stands for source lines of code --

           18   "...based metrics baseline to be disregarded.              This leads to a

           19   follow-on question:       How can the model metrics be related to

00:28:10   20   the current SLOC based metrics to allow a continuity of

           21   estimation, process, and quality?"

           22   Q.   So does that mean that Motorola was expecting lines of

           23   code analysis to stay relevant going forward?

           24   A.   It did indicate.

00:28:23   25              MR. RICHEY:      Mr. Montgomery, will you please put up
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 20 of 206 PageID #:61429
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4210

            1   DTX-20.58.

            2   BY MR. RICHEY:

            3   Q.   Now, you were asked on cross-examination about Hytera's

            4   efforts to rewrite code.         Do you recall?

00:28:41    5   A.   That's correct, yes.

            6   Q.   And throughout your testimony you discussed three

            7   libraries, RAF library, DMR DSP library and RFhal library?

            8   A.   Correct.

            9   Q.   About how many lines in total were the library files?

00:28:56   10   A.   When I summed them up from the accused Motorola code, they

           11   totaled 32,869 lines for the components that were accused of

           12   having been copied.

           13   Q.   And you testified that at most, 4 percent of Hytera's code

           14   is alleged to have been copied, is that right?

00:29:16   15   A.   That's correct, yes.

           16   Q.   So is most of that 4 percent made up of the libraries?

           17   A.   Yes.    That is the lion's share or more than 50 percent.

           18   Q.   Did Hytera write code to replace those libraries?

           19   A.   Yes, it did.

00:29:30   20   Q.   And it wrote code to replace all three libraries, is that

           21   right?

           22   A.   That is correct, yes.

           23   Q.   So you were cross-examined on a couple of header files

           24   related to libraries.        But that was not the source code that

00:29:42   25   replaced the actual libraries, was it?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 21 of 206 PageID #:61430
                                    Frederiksen-Cross - recross by Brown
                                                                                           4211

            1   A.   That is correct.

            2   Q.   Did Motorola's counsel show you any of Hytera's new code

            3   that replaced the libraries?

            4   A.   No, they did not.

00:29:53    5              MR. RICHEY:      Thank you.     I pass the witness.

            6              THE COURT:     Proceed.

            7              MR. BROWN:     Thank you, Your Honor.

            8                              RECROSS-EXAMINATION

            9   BY MR. BROWN:

00:30:11   10   Q.   Hello again, Ms. Frederiksen-Cross.

           11   A.   Good morning.

           12   Q.   All right.     Let's start where counsel started.           You were

           13   asked questions about PTX-1072, the ROSAL specification at

           14   Hytera, right?

00:30:32   15   A.   That's correct, yes.

           16   Q.   And this is a specification that Hytera uses to describe

           17   how its ROSAL system is used, right?

           18   A.   That's my understanding of this document, yes.

           19   Q.   And I believe your testimony was that this provided no

00:30:46   20   technical details that would assist a programmer in creating

           21   the ROSAL system at Hytera.         Did I get that right?

           22   A.   That's correct.

           23   Q.   Now, on the screen we saw a single page when it was being

           24   shown.    But you know that there are in fact a lot of details

00:31:02   25   in the ROSAL specification, don't you?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 22 of 206 PageID #:61431
                                    Frederiksen-Cross - recross by Brown
                                                                                           4212

            1   A.     There are a number of details about how to use that ROSAL

            2   interface, yes.

            3   Q.     Not just how you use it, right?

            4               I'll ask it differently.

00:31:17    5               You know this document predated the creation of the

            6   ROSAL code at Hytera, didn't it?           The date of this document?

            7   A.     Would you go back to the date for me?          Yes, I believe that

            8   is correct.

            9   Q.     This document was written before any of the code for the

00:31:33   10   ROSAL system at Hytera had been written, isn't that correct?

           11   A.     I would have to look at my code list, but that is my

           12   recollection as I sit here.

           13   Q.     And it was written to lay out beginning with an

           14   introduction of what ROSAL will do at Hytera, right?

00:31:55   15   A.     That's correct.

           16   Q.     It lays out the requirements for what the ROSAL system

           17   should be coded to do, right?

           18   A.     Yes, the what to do.

           19   Q.     And then it goes through a number of details about how

00:32:15   20   each aspect of that ROSAL structure should be defined,

           21   correct?

           22   A.     It describes the interfaces to that ROSAL functionality,

           23   yes.

           24   Q.     It starts first with laying out the data structure for the

00:32:30   25   ROSAL system that's supposed to be designed, right?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 23 of 206 PageID #:61432
                                    Frederiksen-Cross - recross by Brown
                                                                                           4213

            1   A.   That is correct.

            2   Q.   It provides exemplary code of what that should look like?

            3   A.   For the interface data structure, yes.

            4   Q.   It then goes through and talks about various of the

00:32:43    5   components, like threads, right?

            6   A.   That's correct.

            7   Q.   It starts by explaining to the Hytera engineers what a

            8   thread is, right?

            9   A.   That's correct.

00:32:56   10   Q.   And then lays out all the components of those threads in

           11   the ROSAL system, right?

           12   A.   Well, it lays out the components of how threads can be

           13   used in that interface.

           14   Q.   Well, those threads hadn't been created yet.              None of the

00:33:10   15   code for ROSAL had been created yet at the time of this

           16   document, right?

           17   A.   Again, that is my recollection without looking at the

           18   dates of the files.

           19   Q.   So it's not laying out how they can be used.              It's laying

00:33:21   20   out how they should be implemented, isn't it?

           21   A.   I do not see the implementation details of the threads

           22   themselves or the specific descriptions of how the ROSAL will

           23   be implemented in this document.           Rather, I see directives to

           24   programmers about how they will interface with this ROSAL.

00:33:45   25   Q.   And it goes on to then explain how each of the spec --
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 24 of 206 PageID #:61433
                                    Frederiksen-Cross - recross by Brown
                                                                                           4214

            1   each of the interfaces will be coded, right?

            2   A.     How the specific interface is to be coded, yes.

            3   Q.     And it goes on and on and on and on with detail that

            4   Hytera did not have until Y.T. Kok came over, isn't that

00:34:07    5   correct?

            6   A.     I believe that Mr. Kok is the author of this document,

            7   yes.

            8               THE COURT:    Now just a minute.

            9               Did you understand that question?          Just did you

00:34:19   10   understand the question?

           11               THE WITNESS:     I believe so, yes, counsel.

           12               THE COURT:    Read the question back to the witness.

           13          (Question read)

           14   BY THE WITNESS:

00:34:38   15   A.     They would not have had the specific --

           16               THE COURT:    Would you answer that question, please.

           17               THE WITNESS:     That is correct with respect to the

           18   interface.

           19               THE COURT:    Just a minute.      Did you understand that

00:34:46   20   question?

           21               THE WITNESS:     Yes.

           22               THE COURT:    Do you want it read back again?

           23               THE WITNESS:     I don't think that's necessary.

           24               THE COURT:    Then what is your answer to that specific

00:34:54   25   question?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 25 of 206 PageID #:61434
                                    Frederiksen-Cross - recross by Brown
                                                                                           4215

            1   BY THE WITNESS:

            2   A.   Yes.

            3   BY MR. BROWN:

            4   Q.   Switching gears to DTX-5603.          Your counsel walked you

00:35:09    5   through an article that purports to be from Motorola

            6   engineers.     Had you ever seen this article before you gave

            7   your testimony to the jury today?

            8   A.   I did not.

            9   Q.   Do you know anything about who those engineers are?

00:35:21   10   A.   Only what is identified in the footnotes or the notes

           11   related to who those individuals, Frank Weil or Frank Weil,

           12   Andrij N-e-c-z-w-i-d, and Kent Farbelow.             They are identified

           13   in the title as being Motorola engineers or Motorola employees

           14   from Motorola Schaumburg and Motorola Arlington Heights.

00:35:46   15   Q.   And you didn't know anything about them before you got up

           16   and testified to this jury, did you?

           17   A.   I have seen Frank Weil's name before.            The other two I did

           18   not, I don't know about.

           19   Q.   But what you did testify you knew before you got up to

00:35:59   20   testify to the jury were the criticisms that Capers Jones made

           21   about the line of code analysis, right?

           22   A.   That is correct, yes.

           23   Q.   You knew that he had concluded that it was -- that it had

           24   become harmful after 1985 to use that metric, right?

00:36:14   25   A.   In specific context, yes.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 26 of 206 PageID #:61435
                                    Frederiksen-Cross - recross by Brown
                                                                                           4216

            1   Q.   And you knew that he referred to using the metric as

            2   professional malpractice, right?

            3   A.   I'm also aware of that, counsel.

            4   Q.   Now, you were shown some code from counsel.             I'm showing

00:36:34    5   1864D, which is the Motorola code cor_uit_user_defs.h.                And

            6   you were shown two versions of this code, right, 1864D and

            7   1864E?

            8              And it was highlighted to you that in one version the

            9   badge, what your counsel is referring to as a badge, meaning

00:36:58   10   the fact that there is a Motorola name on the code was

           11   removed, right?

           12   A.   That's correct.

           13   Q.   Now, just to be clear, just because you remove the

           14   Motorola name from a file, that alone does not make it not

00:37:12   15   Motorola code, right?

           16   A.   I would agree with that, counsel.

           17   Q.   And adding in two lines of additional code also doesn't

           18   change the fact that the rest of the code is Motorola code,

           19   right?

00:37:24   20   A.   That is correct.

           21   Q.   Now, you were shown that these files both came from Huang

           22   Peiyi, right?

           23   A.   That is correct, yes.

           24   Q.   And it has a creation date of 12/1/2008?

00:37:44   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 27 of 206 PageID #:61436
                                    Frederiksen-Cross - recross by Brown
                                                                                           4217

            1   Q.   Now, we talked about -- I was asking you questions about

            2   this during your cross.        Huang Peiyi wasn't involved in

            3   working on this code in the context of that transplanting

            4   document, right?

00:38:00    5   A.   That is my understanding, yes.

            6   Q.   And just to refresh, the document that we're talking about

            7   here is one where Hytera's engineers are transplanting code

            8   from Motorola to Hytera, right?

            9   A.   I believe that is the understanding of that document, yes.

00:38:19   10   Q.   Huang Peiyi wasn't even at the company when that was

           11   happening?

           12   A.   I think that that is correct.

           13   Q.   Huang Peiyi joined Hytera months after this code was

           14   written?

00:38:35   15   A.   I believe that is correct, yes.

           16   Q.   How did Huang Peiyi get these two files?             Do you know?

           17   A.   I do not know, counsel.

           18   Q.   Do you remember we were talking about how it was possible

           19   that Hytera had a second SVN server that has been undisclosed

00:38:56   20   in this litigation?       Do you remember that?

           21   A.   I recall that, yes.

           22   Q.   And you testified that there seems to be some possibility

           23   that that's the case, right?

           24   A.   That is correct.

00:39:08   25   Q.   Huang Peiyi got this code somehow at Hytera.              Is it
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 28 of 206 PageID #:61437
                                    Frederiksen-Cross - recross by Brown
                                                                                           4218

            1   possible she got it from this undisclosed --

            2              THE COURT:     All right.     Rephrase the question to

            3   eliminate --

            4              MR. BROWN:     The "possible."

00:39:20    5              THE COURT:     -- the possibilities.

            6   BY MR. BROWN:

            7   Q.   One way that Huang Peiyi might have gotten this code is by

            8   accessing this undisclosed server at Hytera, isn't that

            9   correct?

00:39:32   10   A.   That would be among the possibilities, yes.

           11   Q.   In fact, you've reviewed the forensic logs from Ms. Huang

           12   Peiyi, haven't you?

           13   A.   I have, yes.

           14   Q.   And you know in those logs, you can see that she had this

00:39:48   15   file from an SVN server, right?

           16   A.   It's not entirely correct.         Would you like me to clarify?

           17   Q.   Well, I'm showing you PTX-1019.          Do you recognize this

           18   document PTX-1019?

           19   A.   I do, yes.

00:40:02   20   Q.   PTX-1019 is a forensic log of Huang Peiyi's Hytera laptop,

           21   right?

           22   A.   That is correct.

           23   Q.   The one that she tried to destroy during this litigation?

           24              MR. RICHEY:      Objection.     I don't believe I have this

00:40:14   25   file.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 29 of 206 PageID #:61438
                                    Frederiksen-Cross - recross by Brown
                                                                                           4219

            1               THE COURT:    Sustained.     Rephrase the question.

            2   BY MR. BROWN:

            3   Q.   This is one of the laptops that Huang Peiyi attempted to

            4   have deleted by Hytera's IT department during this litigation,

00:40:25    5   right?

            6               MR. RICHEY:     Your Honor, we don't have a copy of what

            7   he's discussing.

            8               THE COURT:    All right.     Can we have a sidebar on this

            9   point then.

00:40:44   10         (Proceedings at sidebar on the record)

           11               THE COURT:    As to the form of that question, it

           12   presumes facts that may be in controversy rather than

           13   stipulations.

           14               MR. BROWN:    I think --

00:40:55   15               THE COURT:    I mean, is it not controversial as to

           16   what she did or didn't do?

           17               MR. CLOERN:     Your Honor, it's actually completely

           18   wrong.    They know full well through Jody Zheng's depositions

           19   that Jody Zheng testified that Peiyi got all this stuff from

00:41:08   20   Y.T. --

           21               THE COURT:    Okay.    You have just agreed with what I

           22   am saying, it is at least controverted, the fact as to what

           23   she did or didn't do.

           24               So the objection would be to the form of the

00:41:18   25   question.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 30 of 206 PageID #:61439
                                    Frederiksen-Cross - recross by Brown
                                                                                           4220

            1              MR. BROWN:     It's actually stipulated that she

            2   attempted to give this computer back to the --

            3              THE COURT:     All right.     If there is indeed a

            4   stipulation --

00:41:25    5              MR. CLOERN:      Can you show me the stipulation?

            6              THE COURT:     -- you can put that into your question.

            7              MR. BROWN:     Okay.

            8              THE COURT:     But is it or not stipulated?

            9              MR. CLOERN:      I have no idea what he's talking about.

00:41:32   10              THE COURT:     Okay.

           11              MR. CLOERN:      We'd also like to see the document he's

           12   using to question the witness which hasn't been provided to

           13   us.

           14              THE COURT:     So the jury has asked for more breaks.

00:41:40   15   This is a good time to give you a chance to look into this.

           16   And we'll just tell the jury to have a second cup of coffee

           17   and then we may or may not need to rephrase the question.

           18              MR. BROWN:     Yes, Your Honor.       Thank you, Your Honor.

           19         (End of discussion at sidebar)

00:41:59   20              THE COURT:     All right.     Members of the jury, this is

           21   a very appropriate time for you to have a second cup of

           22   coffee.    You may leave.      This will take about 10 or 15

           23   minutes.

           24          (Recess.    Jury out)

01:05:24   25              THE COURT:     Have you resolved the issue before the
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 31 of 206 PageID #:61440
                                    Frederiksen-Cross - recross by Brown
                                                                                           4221

            1   jurors come in or does it remain contested?

            2                MR. CLOERN:    Your Honor, we have not.        I don't see --

            3   they have not provided the stipulation they claim exists.

            4                THE COURT:    Well, without getting into the accuracy

01:05:38    5   of your representation, I'll simply say rephrase the question

            6   to avoid the issue.

            7                MR. BROWN:    Yes, Your Honor.

            8                THE COURT:    Okay.   Ask the jurors to come in.

            9          (Jury in)

01:06:46   10                THE COURT:    Members of the jury, disregard the last

           11   question.

           12                Counsel, rephrase the question.

           13                MR. BROWN:    Thank you, Your Honor.

           14   BY MR. BROWN:

01:06:53   15   Q.   To refresh on where we were before the break, we were

           16   talking about -- sorry, I was asking you questions about the

           17   two source code files that your counsel showed you on

           18   redirect.     Do you remember that?

           19   A.   I do.

01:07:05   20   Q.   And both of these files were found in the possession of a

           21   Hytera engineer named Huang Peiyi, right?

           22   A.   That is correct.

           23   Q.   And Huang Peiyi was at various points one of the senior

           24   managers in charge of software development of the very

01:07:22   25   products that are accused in this case, right?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 32 of 206 PageID #:61441
                                    Frederiksen-Cross - recross by Brown
                                                                                           4222

            1   A.   Eventually, yes.

            2   Q.   Now, we also established that in the time of question of

            3   what we were talking about with regard to those files, which

            4   was in December of 2008, Ms. Peiyi Huang wasn't even at the

01:07:39    5   company yet, right?

            6   A.   That is correct.

            7   Q.   And so Huang Peiyi somehow has the files that you and your

            8   counsel said were the ones that are included in what is in

            9   this email, right?

01:07:56   10   A.   I believe that to be correct, yes.

           11   Q.   Now, Huang Peiyi's laptops in this case are something that

           12   you've personally been involved in investigating, right?

           13   A.   I have seen the forensic reports.           I haven't seen the

           14   physical laptops.

01:08:19   15   Q.   Now, there were three laptops that Huang Peiyi had while

           16   at Hytera, correct?

           17   A.   That is correct, yes.

           18   Q.   At the time that discovery began in this case --

           19   withdrawn.

01:08:31   20              You were here for Mr. Luo's direct examination,

           21   correct?

           22   A.   That is correct, yes.

           23   Q.   Mr. Luo testified during his direct examination that at

           24   the time this case began, Ms. Huang provided only one laptop

01:08:44   25   as part of the discovery process, right?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 33 of 206 PageID #:61442
                                    Frederiksen-Cross - recross by Brown
                                                                                           4223

            1   A.   Correct, yes.

            2   Q.   And he subsequently discovered that Huang Peiyi actually

            3   had two additional laptops that she hadn't disclosed, right?

            4   A.   She had used two additional laptops.            It's my

01:08:57    5   understanding that one of those had been passed to someone in

            6   her department.

            7   Q.   And the other one she had handed over to Hytera's IT

            8   department to be recycled, right?

            9   A.   That is my understanding, yes.

01:09:08   10   Q.   And that happened during this litigation, didn't it?

           11   A.   I do not recall the specific date it was handed over.                 I

           12   recall that it was discovered after the beginning of the

           13   litigation.     I just don't recall the date it was handed over

           14   to them.

01:09:22   15   Q.   And Mr. Luo explained that essentially he prevented it

           16   from being recycled and a third party did a forensic analysis

           17   on it, right?

           18   A.   That is correct, yes.

           19   Q.   Now, if it had been recycled, it would have been even

01:09:36   20   harder to find some of the materials that were on it, right?

           21   A.   Presumably, depending on how it was recycled, yes.

           22   Q.   Now, one of the results of that analysis was PTX-1019,

           23   which just before we broke you said that you had seen before,

           24   right?

01:09:52   25   A.   You had represented that that was the forensic report.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 34 of 206 PageID #:61443
                                    Frederiksen-Cross - recross by Brown
                                                                                           4224

            1   And I have seen the forensic reports, yes.

            2   Q.   I'll show you the metadata here, if that refreshes your

            3   recollection.      PTX-1019 is a forensic report of the

            4   unrecovered files from Huang Peiyi's laptop, right?

01:10:10    5   A.   Correct.

            6   Q.   Now, in that list of files, Huang Peiyi lists the very

            7   file -- well, withdrawn.

            8               In that list of files, Huang Peiyi has the very files

            9   that you were shown during your redirect, right?

01:10:27   10   A.   Just to be clear, counsel, this is the unrecovered files.

           11   So this would indicate there were copies of those files.                   But

           12   the ones I was shown were from the recovered materials.

           13   Q.   Right.    And in that list, we see where at least one copy

           14   of the files that you were shown during redirect, the Motorola

01:10:52   15   files that the Hytera engineers were working on, we see where

           16   it was stored on her computer, don't we?

           17   A.   Yes, we see the path name where it was stored.

           18   Q.   And the path name of where it was stored on Huang Peiyi's

           19   laptop was in /svn_new.        Do you see that?

01:11:11   20   A.   Yes.    That appears to be the top level directory.

           21   Q.   So on Huang Peiyi's laptop there are Motorola files, some

           22   of the very files that we see evidence Hytera engineers were

           23   using and transplanting that are in a directory titled SVN, is

           24   that right?

01:11:28   25   A.   svn_new, counsel.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 35 of 206 PageID #:61444
                                    Frederiksen-Cross - recross by Brown
                                                                                           4225

            1   Q.     And so one place that Huang Peiyi might have gotten the

            2   files that you were shown during redirect is from this second

            3   undisclosed SVN server at Hytera, correct?

            4   A.     Just to be clear, counsel, this is a path name.            I have

01:11:48    5   seen nothing to show dispositively whether or not there was an

            6   SVN.    This is just a path name that says svn_new in it.

            7   Q.     And my question is, one place that Peiyi Huang might have

            8   gotten these files from, these Motorola source code files that

            9   are being used at Hytera, is from an SVN server that hasn't

01:12:09   10   been disclosed in this case, correct?

           11   A.     If it existed, yes.

           12   Q.     In fact, you see no evidence of where else Peiyi Huang

           13   might have gotten these files from, have you?

           14   A.     The dates of the files suggest she got them from someone

01:12:33   15   who possessed them before she came to Hytera.              We looked at

           16   those file dates a moment ago.          But beyond that, I do not have

           17   specific information about their origin.

           18   Q.     There is no emails where she's being sent these files?

           19   A.     I have not seen any.

01:12:51   20   Q.     In fact, there is no emails where any of the three Hytera

           21   engineers on here are being sent any of these files, right?

           22   A.     I do not recall seeing emails with these specific file

           23   names.

           24   Q.     All we know is references to it being uploaded to an SVN

01:13:23   25   and it shows up in a directory on Peiyi's computer called
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 36 of 206 PageID #:61445
                                    Frederiksen-Cross - recross by Brown
                                                                                           4226

            1   svn_new, right?

            2   A.   That is correct.

            3   Q.   Now, the process that they're working on we spoke about

            4   last week is something that they referred to as transplanting,

01:13:50    5   right?

            6   A.   That's what the document says, yes.

            7   Q.   And what it appears to be is that they are in the process

            8   of editing Motorola code to make it work at Hytera, right?

            9   A.   With respect to this, the file specifically that's

01:14:17   10   discussed or files that are discussed in this document, it

           11   appears that they are modifying those files for use at Hytera.

           12   Q.   And that is exactly what the plan is for how the Hytera

           13   engineers and their senior managers are going to use Motorola

           14   trade secrets in the Hytera products, isn't it?

01:14:42   15   A.   I'm sorry, could you ask that again, counsel?

           16   Q.   I'll do one better.

           17               MR. BROWN:    May I approach, Your Honor?

           18               THE COURT:    Yes.

           19   BY MR. BROWN:

01:14:58   20   Q.   I've handed you what has been already introduced as

           21   PTX-19.     PTX-19 is an email chain including Sam Chia, right?

           22   A.   Yes.    It's from Sam Chia.

           23   Q.   From Sam Chia.      This first one is from Sam Chia to G.S.

           24   Kok, right?

01:15:21   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 37 of 206 PageID #:61446
                                    Frederiksen-Cross - recross by Brown
                                                                                           4227

            1   Q.   And they're both at the very top of the people working on

            2   the DMR products that are accused in this case, right?

            3   A.   I think that's a fair representation, yes.

            4   Q.   And then there is a number of other engineers, Eunice

01:15:34    5   Chua, Y.T. Kok and Kiat Hoe Wong.           Do you see that?

            6   A.   I see that, yes.

            7   Q.   And what their strategy is or, rather, what G.S. --

            8   withdrawn.

            9               G.S. is the one who is at the top.          He's in charge of

01:15:51   10   Hytera's DMR products, right?

           11   A.   Yes.

           12   Q.   What G.S.'s strategy is, he needs -- he's asking Sam for a

           13   "...cost estimation of how much additional hardware is needed

           14   to make the software version work, plus the resource effort,

01:16:07   15   man months to rewrite softwares to look different from

           16   Motorola."

           17               Do you see that?

           18   A.   I see that.

           19   Q.   That was the plan that he was ordering the engineers to

01:16:17   20   execute at Hytera?

           21   A.   It looks like that was a plan under consideration in this

           22   email.    It looks like a final decision hadn't been made yet

           23   based on my reading of what is here.

           24               MR. BROWN:    Pass the witness, Your Honor.

01:16:46   25                             REDIRECT EXAMINATION
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 38 of 206 PageID #:61447
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4228

            1   BY MR. RICHEY:

            2   Q.   Ms. Frederiksen-Cross, you were just asked about PTX-19 by

            3   Motorola's counsel.       Every single person on this email is a

            4   former Motorola employee, isn't that right?

01:17:32    5   A.   I do not recall specifically whether Eunice was or not.

            6   Q.   Okay.    Well, apart from Eunice, every single person on

            7   here is a former Motorola employee.           You would agree with

            8   that?

            9   A.   Yes.    That's my recollection of these names.

01:17:56   10   Q.   And if Eunice was also a former Motorola employee,

           11   everyone listed on this email would be a former Motorola

           12   employee, right?

           13   A.   That is correct, yes.

           14   Q.   And G.S. Kok is not telling any non-former Motorola

01:18:09   15   employees to do anything, right?           He's not sending out

           16   information to other Hytera employees unless they worked for

           17   Motorola, unless they were part of the gang from Motorola,

           18   right?

           19   A.   Not in this email.       That is correct.

01:18:22   20   Q.   Now, Motorola's counsel the other day cross-examined you

           21   for a solid hour accusing you of professional malpractice for

           22   using lines of code analysis, is that right?

           23                MR. BROWN:   Object to form, Your Honor.

           24                THE COURT:   Sustained.

01:18:51   25                Disregard the question.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 39 of 206 PageID #:61448
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4229

            1   BY MR. RICHEY:

            2   Q.   Motorola's -- did Motorola's counsel question you -- did

            3   Motorola's cross-examination suggest you committed

            4   professional malpractice?

01:19:04    5              MR. BROWN:     Object to form.

            6              THE COURT:     Sustained.

            7   BY MR. RICHEY:

            8   Q.   Motorola's counsel asked you --

            9              THE COURT:     Well, furthermore, the question is

01:19:11   10   improper and it is also leading.

           11              Proceed.

           12   BY MR. RICHEY:

           13   Q.   Do you recall being asked about Capers Jones' criticism of

           14   lines of code analysis and that anything after 1985, you

01:19:35   15   shouldn't use lines of code analysis.            Do you recall those

           16   questions?

           17   A.   I recall those questions, yes.

           18   Q.   And C and assembler were around long before 1985, is that

           19   right.

01:19:46   20   A.   That is correct, yes.

           21   Q.   In fact, C++, that was around around 1985 as well, is that

           22   right?

           23   A.   In roughly that time frame.         I think mid '80s to perhaps

           24   later '80s.

01:19:58   25   Q.   And Motorola's employees were still using lines of code
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 40 of 206 PageID #:61449
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4230

            1   analysis 20 years after 1985 according to that article, isn't

            2   that right?

            3   A.   To the article you provided me earlier, DTX-5603.

            4   Q.   So in DTX-503, Motorola's employees are still using lines

01:20:23    5   of code analysis, right?

            6   A.   DTX-5603.

            7   Q.   5603.    Thank you.

            8                And that's 20 years later, after Capers Jones'

            9   criticism?

01:20:35   10   A.   That's correct.

           11   Q.   And Motorola is not just using lines of code analysis,

           12   they're publishing papers on lines of code analysis?

           13   A.   About how to continue to use lines of code analysis given

           14   their use of some other tools, yes.

01:20:51   15   Q.   Now, do you think, in your opinion, did Motorola's counsel

           16   misrepresent the criticisms in the book by Capers Jones?

           17                MR. BROWN:    Object to form.

           18                THE COURT:    Sustained.    Arguing with the witness.

           19   The question is improper as well.

01:21:06   20   BY MR. RICHEY:

           21   Q.   Motorola has over 40,000 files in its DMR code, isn't that

           22   right?

           23   A.   That is correct, yes.

           24   Q.   And Motorola has accused that at most 50 of those files

01:21:22   25   being copied -- or excuse me, 350?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 41 of 206 PageID #:61450
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4231

            1   A.   On the order of 350.

            2   Q.   So over 40,000 files, Motorola doesn't allege they have

            3   been copied at all?

            4   A.   That's correct, with its -- with respect to any allegation

01:21:39    5   of direct copying.

            6   Q.   And Motorola had over 40,000 chances to show you source

            7   code that allegedly influenced Hytera's code, isn't that

            8   right?

            9   A.   That seems appropriate, yes.

01:21:55   10   Q.   And throughout your cross-examination, you've only been

           11   shown one Motorola source code file, isn't that right?

           12   A.   On the cross-examination today I think I was only shown

           13   the one from Peiyi's laptop.

           14   Q.   From Peiyi's laptop.

01:22:11   15              But were you shown any, last week or this week, any

           16   Motorola source code from the 40,000?

           17   A.   My recollection as I sit here is that the Motorola source

           18   code I was shown during my cross-exam was from Peiyi's laptop,

           19   not from the 40,000.

01:22:30   20   Q.   And during your cross-examination, you were only shown one

           21   Hytera source code file related to ROSAL, right?

           22   A.   That's my recollection, yes.

           23   Q.   And you are here to discuss source code, isn't that right?

           24   A.   That is my role, yes.

01:23:07   25   Q.   Now, you were also asked about on cross-examination where
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 42 of 206 PageID #:61451
                                   Frederiksen-Cross - redirect by Richey
                                                                                           4232

            1   Peiyi got DTX-1864D and -- excuse me, PTX-1864D and E?

            2   A.   Correct.

            3   Q.   You're aware that there is deposition testimony from Jody

            4   Zheng that --

01:23:33    5              THE COURT:     You are not going to ask a leading

            6   question, are you, counsel?

            7              MR. RICHEY:      No, Your Honor.

            8              THE COURT:     Reask the question.

            9   BY MR. RICHEY:

01:23:39   10   Q.   Could Peiyi have gotten those files from Y.T. Kok or Sam

           11   Chia?

           12   A.   It's my understanding that she could have, yes.

           13   Q.   Is there any evidence that Peiyi Huang received those

           14   files from anyone else at Hytera?

01:23:58   15   A.   There is no specific evidence that would suggest that.

           16   Q.   And is there any evidence that anyone at Hytera other than

           17   Peiyi Huang, Sam Chia and Y.T. Kok had Motorola BAB source

           18   code?

           19   A.   Not in any evidence that I have seen.            The evidence has

01:24:15   20   all been focused on those three individuals with respect to

           21   the possession of code, of Motorola code.

           22              MR. RICHEY:      No further questions.

           23              MR. BROWN:     No further questions, Your Honor.

           24              THE COURT:     You may step down.

01:24:26   25           (Witness excused)
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 43 of 206 PageID #:61452
                                          Grimmett - direct by Cloern
                                                                                           4233

            1                THE COURT:    If you are ready for the next witness,

            2   you may proceed.

            3                MR. CLOERN:    Thank you, Your Honor.        Hytera calls

            4   Andy Grimmett.

01:24:48    5                THE CLERK:    Please raise your right hand.

            6         (Witness duly sworn)

            7                 ANDY GRIMMETT, DEFENDANTS' WITNESS, SWORN

            8                               DIRECT EXAMINATION

            9   BY MR. CLOERN:

01:24:59   10   Q.   Good morning, Mr. Grimmett.

           11   A.   Good morning.

           12   Q.   It's still morning, I think.

           13                MR. CLOERN:    May I proceed, Your Honor?

           14                THE COURT:    Yes.

01:25:39   15                MR. CLOERN:    Thank you.

           16   BY MR. CLOERN:

           17   Q.   Would you please introduce yourself.

           18   A.   Sure.    My name is Andy Grimmett.         That's G-R-I-M-M-E-T-T.

           19   Q.   And where do you work?

01:25:49   20   A.   I own my own company called Rockabillies Limited

           21   Consulting.

           22   Q.   Where are you from?

           23   A.   I'm from Nottingham in the United Kingdom.

           24   Q.   Why were you retained?

01:26:01   25   A.   I was retained to investigate Motorola's allegations of
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 44 of 206 PageID #:61453
                                          Grimmett - direct by Cloern
                                                                                           4234

            1   trade secret misappropriation with respect to their DMR

            2   product line, and I've got extensive experience in the two-way

            3   radio industry and DMR specifically.

            4   Q.   And have you prepared a set of demonstratives to assist

01:26:18    5   with your testimony today?

            6   A.   I have, yes.

            7                MR. CLOERN:    Your Honor, may we publish?

            8                MR. ALPER:    No objection.

            9                THE COURT:    Yes.   Proceed.

01:26:26   10                MR. CLOERN:    Would you like me to move around a

           11   little?

           12                MR. ALPER:    Yes.   Thank you.

           13                MR. CLOERN:    I think we had this problem last time.

           14                MR. ALPER:    Yes.   Thank you.

01:26:33   15                MR. CLOERN:    Mr. Montgomery, can you bring up

           16   DDX-21.1.

           17   BY MR. CLOERN:

           18   Q.   Mr. Grimmett, what does this show?

           19   A.   This is a summary of my experience in the industry as it

01:26:45   20   relates to this case.

           21   Q.   Can you briefly summarize for us, please?

           22   A.   Sure.    So I've got over 20, 20 years, nearly 27 years

           23   actually of experience in the two-way radio industry.                I

           24   started as a software engineer writing software for radios,

01:27:01   25   very much like the products in this case.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 45 of 206 PageID #:61454
                                         Grimmett - direct by Cloern
                                                                                           4235

            1               And then I worked my way up eventually to senior

            2   management positions, chief of all positions like the chief

            3   technical officer at Simoco and the head of product strategy,

            4   both of which reported to the CEO, kind of head of the

01:27:18    5   business.

            6   Q.   Simoco, tell us what that is.

            7   A.   Simoco is a two-way radio company.           It's been known as

            8   different names over the years.          You might have heard of

            9   Philips Telecommunications.         The rest of it is probably quite

01:27:32   10   niche names that you wouldn't know if you're not familiar with

           11   the industry.

           12   Q.   And you were chief technology officer at Simoco?

           13   A.   I was, yes.

           14   Q.   Along with head of product strategy?

01:27:41   15   A.   That's right.

           16   Q.   Tell us about -- or I'm sorry.

           17               Can you please tell us what was involved with your

           18   job as head of product strategy?

           19   A.   So head of product strategy, I had a team of product

01:27:55   20   managers working for me.         And they're a mix of kind of

           21   technical and more market focused people.

           22               The role there was to go out and kind of develop the

           23   market, capture customer requirements that we could build into

           24   products.

01:28:09   25   Q.   So you have experience on the sort of market industry side
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 46 of 206 PageID #:61455
                                          Grimmett - direct by Cloern
                                                                                           4236

            1   then through that role?

            2   A.   Yeah.    I guess I'm fairly unusual in that I've got a

            3   technical background.        I've kind of written loads of software

            4   with some radio.       I've also worked on the marketing side as

01:28:25    5   well.    So I've got a good, a good overview of the whole market

            6   as well as technology.

            7   Q.   Now, do you also speak at conferences in the two-way radio

            8   industry?

            9   A.   Yeah.    Probably for the last 10 years I've spoken at

01:28:38   10   conferences all around the world on behalf of both Simoco and

           11   also on an industry association known as the DMR Association.

           12                MR. CLOERN:    DDX-21.2, please, Mr. Montgomery.

           13   BY MR. CLOERN:

           14   Q.   Do these represent some of the conferences at which you

01:28:53   15   have presented?

           16   A.   Yeah.    This is just a small sample.         So we've got IWCE

           17   here.    I think that's come up several times in the case

           18   already.     That's probably the biggest show in the world.

           19                Comms Connect down here, this is an Australian

01:29:08   20   focused show in Australia and New Zealand.

           21                And the others are at different places around the

           22   world as well.

           23                THE COURT:    Where are those places?

           24                THE WITNESS:    So the Critical Comms World one here,

01:29:18   25   that moves around, so Singapore, Malaysia, Asian focused.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 47 of 206 PageID #:61456
                                         Grimmett - direct by Cloern
                                                                                           4237

            1               These are kind of European, so tends to be Holland

            2   and France, Spain.

            3               And UTC is American focused as well.

            4               THE COURT:    Any other countries in Europe?

01:29:32    5               THE WITNESS:     In Europe, yeah, Spain.        Where else?

            6   Hungary, Bulgaria I've spoken at, Portugal.             There is quite a

            7   big list, actually.

            8               THE COURT:    And other places where you have spoken?

            9               THE WITNESS:     Outside of Europe?

01:29:48   10               THE COURT:    Anywhere.

           11               THE WITNESS:     Johannesburg in South Africa.          Where

           12   else?

           13               THE COURT:    The United States?

           14               THE WITNESS:     Yeah.    United States, so Las Vegas,

01:30:01   15   Orlando.

           16               Kazakhstan.     China.    Yeah, there is a big list.           I'd

           17   say 27 years is a lot of conferences.

           18               THE COURT:    All right.     Please proceed.

           19               MR. CLOERN:     So, Mr. Montgomery, can you pull up

01:30:19   20   DDX-21.3.

           21   BY MR. CLOERN:

           22   Q.   Have you authored any papers or articles relating to

           23   two-way radio technology?

           24   A.   Yes.    In addition to the conference speaking, I'm a

01:30:30   25   regular kind of author for industry publications.               So our
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 48 of 206 PageID #:61457
                                         Grimmett - direct by Cloern
                                                                                           4238

            1   biggest one for the industry is Land Mobile in the UK.                That

            2   serves UK and Europe.

            3               Radio Resource International is the kind of U.S. more

            4   centric.     And I've written many articles for them, again, on

01:30:45    5   behalf of both and the association and Simoco.

            6               I've also authored a number of what we call white

            7   papers, so they're kind of technical leadership pieces.                And

            8   we normally publish those as on behalf of the company to

            9   promote the company's products, but also the technology.

01:31:00   10   Q.   Did you attend university?

           11   A.   Yes.    I went to Coventry University in the United Kingdom.

           12   I studied a bachelor of science in computer science and

           13   graduated with honors.

           14   Q.   What did you do after graduation?

01:31:15   15   A.   I decided to stay on at the university.            I was offered a

           16   staff Ph.D. program, but also a teaching post.              It was kind of

           17   a job as a research assistant.          But I only did a year of that

           18   because I reviewed and found that I didn't really enjoy the

           19   teaching side so much.        So I decided to get a job in industry.

01:31:36   20   Q.   All right.     So what job then -- did you get a job?

           21   A.   I did, yes.     So I joined, it's now called Simoco.            It was

           22   called mobiCOMM at the time.          It was back in my home town

           23   where I lived.      And that was in the two-way radio industry.

           24               MR. CLOERN:     DDX-21.4, please.

01:31:52   25   BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 49 of 206 PageID #:61458
                                         Grimmett - direct by Cloern
                                                                                           4239

            1   Q.   What do you have on this demonstrative?

            2   A.   So as I've previously mentioned, the company has been

            3   known as different names over the years, but it actually

            4   started out back in 1896 as a company called Pye, started by a

01:32:09    5   man named George Pye, not surprisingly.

            6                What I'm showing here is kind of the evolution of

            7   radio technology.       These are all vehicle mobiles that you can

            8   install into a car or a vehicle of some description and how

            9   they've evolved over the years in the line with the automotive

01:32:25   10   developments as well.

           11   Q.   And this is the company you were chief, where you were

           12   chief technology officer, is that right?

           13   A.   Yeah, when it was Simoco.         It is now called Simoco

           14   Wireless Solutions.

01:32:35   15   Q.   Is there a particular aspect of the radio market that

           16   Simoco focuses on?

           17   A.   Yeah.    So it's a relatively small company compared with

           18   Hytera, Motorola that we're talking about.             So instead of

           19   selling products through a big distribution network, we tend

01:32:50   20   to have long-term relationships with large customers.                So we

           21   deliver large projects through radio to a smaller number of

           22   customers.

           23                MR. CLOERN:    DDX-21.5, please.

           24   BY MR. CLOERN:

01:33:08   25   Q.   Can you give us some examples of these large projects?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 50 of 206 PageID #:61459
                                         Grimmett - direct by Cloern
                                                                                           4240

            1   A.   Yes.    Over the years I've worked on many different

            2   projects.     But the one on the left here, this is the first

            3   project I ever worked on, and it was a big radio network.                  It

            4   covered the entire UK for our Ministry of Defense.               It was

01:33:24    5   mainly for the Royal Air Force and the Navy to communicate.

            6   And it involved me writing a lot of software and protocols to

            7   integrate lots of different radio systems, communications

            8   together for ground to air and even submarine communications.

            9               The one on the right I've called that because, again,

01:33:41   10   it's easy to kind of put the map of Australia onto the U.S. to

           11   give you a sense of scale.         And I delivered a radio system for

           12   the Western Australia police service, which covered this

           13   entire area here, so everything left of the white line.                So

           14   you can get a sense of the scale that the radio project has

01:33:59   15   been involved with.

           16   Q.   What type of system was that, DMR, P25, TETRA?

           17   A.   That was actually a TETRA radio system.            And Simoco

           18   provided all the TETRA equipment for it.

           19               There is a company down here called Zetron, who

01:34:20   20   provided computer dispatching systems.            So they kind of set a

           21   monitor like this with a microphone.            And there was a data

           22   system from Printrak here, actually a Motorola company.                And

           23   we integrated all of those systems together.

           24   Q.   So then just trying to get a sense of Simoco comparatively

01:34:38   25   to Motorola and Hytera, is Simoco more of like a bespoke, you
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 51 of 206 PageID #:61460
                                         Grimmett - direct by Cloern
                                                                                           4241

            1   know, work on specific projects as opposed to putting out, you

            2   know, a bunch of radios through dealers that are fairly

            3   standardized?

            4   A.   Yeah.    So what Simoco tend to do, they tend to develop

01:34:58    5   products, but then they will customize those products for

            6   specific customer projects.         So it's kind of like a custom

            7   shop really.

            8   Q.   All right.     You mentioned TETRA.        What is TETRA?

            9   A.   TETRA is a forerunner to DMR.          So there was two digital

01:35:15   10   radio technologies before DMR.          They came out in the '80s.

           11   TETRA is one that is aimed at emergency services really.                   It

           12   was a European standard that never really gained any traction

           13   in America.

           14   Q.   Did Simoco products win awards?

01:35:31   15   A.   Yes.    We won a couple awards actually called the FCS award

           16   for technology innovation in the UK.            We won that two years.

           17   And we actually came runners up with the DMR product I think

           18   in 2015.

           19   Q.   Have you developed radio products while at Simoco?

01:35:52   20   A.   Yeah.    That's pretty much all I've done is either develop

           21   products or rolling out radio projects.            So yeah, many, many,

           22   many radio products.

           23   Q.   And this soup to nuts, from the beginning, thinking about

           24   it, designing it, prototyping it, commercializing it all the

01:36:10   25   way to the end?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 52 of 206 PageID #:61461
                                         Grimmett - direct by Cloern
                                                                                           4242

            1   A.   Yeah.    Literally from a clean sheet of paper to product

            2   realization and then actually delivering projects to actual

            3   customers.

            4   Q.   How about a DMR radio, did you ever design one of those?

01:36:23    5   A.   Yes.    So during my time as CTO, I led a development team

            6   to develop a suite of DMR products from start to finish, which

            7   Simoco still sell today.

            8   Q.   Were you using any computer languages in your work?

            9   A.   Yes.    Predominantly assembler, C and C++.           And I do know

01:36:44   10   several of the languages that I've used up in time at Simoco

           11   and kind of in my other jobs.          But they're the main languages

           12   I know, C, C++ and assembler.

           13   Q.   And that's your educational background, right?              That's

           14   what you testified?

01:36:58   15   A.   Exactly, yeah.      I learnt all of those languages at

           16   university and then used them in my career.

           17   Q.   So you come to radio development not from the hardware

           18   side but from the software side?

           19   A.   Yeah.    My expertise was in software in radio.            But all the

01:37:14   20   software I've written is run directly on hardware.               So I have

           21   to have a really good appreciation of hardware.

           22                And going up the management chain as well, I've

           23   actually managed teams of hardware engineers as well.                So I

           24   wouldn't say I'm a hardware engineer, but I've got a really

01:37:30   25   good working knowledge of hardware.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 53 of 206 PageID #:61462
                                         Grimmett - direct by Cloern
                                                                                           4243

            1   Q.   As the CTO of a company that develops products that

            2   include both software and hardware?

            3   A.   Absolutely.     You've got to know everything about the

            4   products as CTO.

01:37:39    5   Q.   Were you familiar with the DMR standard when you began

            6   working on this DMR development you just talked about?

            7   A.   So we were, we were looking at standards development.                  So

            8   we were aware of the DMR standard before we started.                But I

            9   wouldn't say we had a detailed knowledge of it at that point.

01:37:59   10   Q.   Are you familiar with noise suppression, squelch and

           11   carrier detect?

           12   A.   Yeah, they're all commonly used radio functions.               Actually

           13   before DMR, they're used in all sorts of products, different

           14   technologies before DMR came out.

01:38:14   15   Q.   These are things you developed at Simoco in analog

           16   products?

           17   A.   Yeah, yeah, in all of those.

           18   Q.   DMR products?

           19   A.   DMR, TETRA, analog, yes.

01:38:22   20   Q.   Have you ever coded a DSP framework or an application

           21   framework?

           22   A.   Yes.

           23   Q.   Have you ever coded a common services layer such as

           24   Motorola's VRIS?

01:38:32   25   A.   Yeah, similar, not called VRIS, but the same thing in
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 54 of 206 PageID #:61463
                                         Grimmett - direct by Cloern
                                                                                           4244

            1   effect.

            2   Q.   How about an operating system and hardware abstraction

            3   layers?

            4   A.   Yeah.    I've written operating systems at university and in

01:38:44    5   my work, task schedulers, memory management and that kind of

            6   stuff.

            7   Q.   L1 Timer, VOX?

            8   A.   Yes.

            9   Q.   How about those?

01:38:52   10   A.   VOX and analog products, we developed a specific VOX

           11   application actually for a large customer in the UK.                And the

           12   L1 Timer is a part of the DMR standard, so any DMR radio has

           13   to have that.

           14   Q.   How about a protocol stack?

01:39:04   15   A.   The same, yeah, many protocol stacks I've developed

           16   actually.     It's probably the main part of the work I've done

           17   as a software engineer.

           18   Q.   In your DMR development at Simoco, were you able to reuse

           19   any of the work that you had done on prior products?

01:39:17   20   A.   Yeah.    DMR is kind of a small incremental step to analog.

           21   So all of the RF is very similar and hardware and software

           22   techniques very similar.         So we used some of the actual

           23   technology in terms of software and a lot of the knowledge

           24   that we picked up from analog developments.

01:39:36   25                MR. CLOERN:    DDX-21.6, please, Mr. Montgomery.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 55 of 206 PageID #:61464
                                         Grimmett - direct by Cloern
                                                                                           4245

            1   BY MR. CLOERN:

            2   Q.   What type of products did Simoco release?

            3   A.   So this is the suite of products that we initially

            4   released for DMR in 2012.

01:39:48    5               What this slide shows is a couple of portable radios

            6   here, the handhelds that we developed, a full screen color

            7   screen with a full key pad, and then a reduced interface for

            8   different types of users.

            9               This one is the mobile radio that gets installed into

01:40:04   10   vehicles.     And we consider like this mobile brick thing here

           11   that gets installed somewhere in a car, it might go into the

           12   trunk.

           13               And this bit here is the user interface.            So you can

           14   have different installations.

01:40:15   15               And the big black box at the back represents this big

           16   repeater we saw weeks and weeks ago, which is the repeater

           17   product.

           18   Q.   I apologize, Mr. Grimmett, I meant to limit my earlier

           19   question to DMR products.         But did your answer, was it so

01:40:32   20   limited?

           21   A.   So these are all DMR products on here, yeah.

           22   Q.   How long did it take you to develop this suite of DMR

           23   products that you just testified about?

           24   A.   So as it says on the slide, it was end to end 3 years and

01:40:45   25   3 months with a team of between 25 and 30 engineers, because
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 56 of 206 PageID #:61465
                                          Grimmett - direct by Cloern
                                                                                           4246

            1   the team size changes over the course of product development.

            2   Q.    Do you have any other DMR experience beyond what you've

            3   described in your time at Simoco?

            4   A.    Yes.   I think I've briefly mentioned earlier there is an

01:41:03    5   industry association called the DMR Association.               And I got

            6   involved with that in 2010, and I'm still involved with them

            7   today actually.

            8   Q.    What is the DMR Association?

            9   A.    So it's an industry organization and it's got two main

01:41:20   10   ideas, one is to promote technology and make DMR a successful

           11   standard worldwide.

           12                The second is to actually enhance the standard, so to

           13   make it clearer and develop additional features, and also

           14   cover interoperability testing, which is to ensure radios from

01:41:37   15   different manufacturers all work together.

           16                THE COURT:    Isn't one of the objectives also to

           17   produce products that would be beneficial to the ultimate

           18   users?

           19                THE WITNESS:    Yeah, that's part of --

01:41:47   20                THE COURT:    Is that insignificant?

           21                THE WITNESS:    The standard overall for sure, to make

           22   sure it's good for users.

           23                THE COURT:    Ultimately that's the objective, isn't

           24   it?

01:41:55   25                THE WITNESS:    Completely.     Without that, then you
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 57 of 206 PageID #:61466
                                         Grimmett - direct by Cloern
                                                                                           4247

            1   wouldn't sell products.

            2               THE COURT:    Proceed.

            3   BY MR. CLOERN:

            4   Q.    Who publishes the DMR standard?         Is that the DMR

01:42:05    5   Association?

            6   A.    No.   So that's published by ETSI, which is the European

            7   Telecommunication Standards Institute.            It's a bit of a

            8   mouthful, so that's ETSI for short.

            9               MR. CLOERN:     DDX-21.7, Mr. Montgomery, please.

01:42:18   10   BY MR. CLOERN:

           11   Q.    What is ETSI, Mr. Grimmett?

           12   A.    So ETSI publish various standards.          So I think someone

           13   earlier said they publish the mobile phone technology

           14   standards that we see today for kind of 3G, 4G, LTE.                That's

01:42:33   15   all ETSI.

           16               But they publish all of the radio standards as well

           17   that I've used, with the exception of P25, which is published

           18   by a different organization.

           19               MR. CLOERN:     DDX-21.8, please.

01:42:45   20               THE COURT:    Before you move on.

           21               You said you had some relationship with DMR.             What is

           22   it?

           23               THE WITNESS:     My relationship with them now, I'm the

           24   company secretary.

01:42:53   25               THE COURT:    Of that organization?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 58 of 206 PageID #:61467
                                         Grimmett - direct by Cloern
                                                                                           4248

            1               THE WITNESS:     Yes.

            2               THE COURT:    Proceed.

            3   BY MR. CLOERN:

            4   Q.   When did you first become involved in the DMR Association,

01:43:01    5   Mr. Grimmett?

            6   A.   When Simoco joined in 2010.

            7   Q.   And what was your role at the DMR Association in 2010?

            8   A.   So when we first joined, I was the company's

            9   representative on the association, both at members' meetings

01:43:16   10   and on the technical working group, which is where the

           11   standard is developed.

           12   Q.   Why do companies have representation at the DMR

           13   Association, Mr. Grimmett?

           14   A.   As a manufacturer, it's to see what changes are going to

01:43:29   15   happen to the standard and to drive the direction of that

           16   standard, because if you are going to develop a product, you

           17   need to make sure it's got the right features and that you as

           18   a company want.      And the only way to do that is to get

           19   involved with the standard definition yourself.

01:43:44   20   Q.   Did you have any other roles in the DMR Association?

           21   A.   Yes.    I became the chairman of the technical working group

           22   in 2013 and I did that role for two to three years.

           23   Q.   What is the technical working group?

           24   A.   So that is the group that does all the standardization

01:44:03   25   work.    So we do all the hard work in the association to argue
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 59 of 206 PageID #:61468
                                         Grimmett - direct by Cloern
                                                                                           4249

            1   out between competing manufacturers how the standard is going

            2   to develop, and then ultimately it goes to ETSI for

            3   publication.

            4               We also put together the rules and the testing for

01:44:18    5   interoperability to make sure that that's carried out in a

            6   fair way and to the benefit of manufacturers and at the end of

            7   the day customers as well.

            8   Q.   So the technical working group, that's where the DMR

            9   Association members get together and decide what direction the

01:44:35   10   standard is going, whether to change it, et cetera, and then

           11   makes those proposals to ETSI for publishing?

           12   A.   Exactly.     And it's a little strange because we've got

           13   competing manufacturers.         You know, so I was at this working,

           14   collaborating with people that are ultimately competitors of

01:44:53   15   ours in the industry.        So it's a strange environment, but it

           16   works.

           17   Q.   How did you get this role as chairman of the technical

           18   working group?

           19   A.   So I'd represented Simoco for three years on this group

01:45:06   20   before.    I contributed a lot to it.         And I was approached by

           21   the then chairman Tom Mockridge to take over as chairman to

           22   see if I was interested.

           23   Q.   Who is Tom Mockridge?

           24   A.   So Tom Mockridge was the previous technical working group

01:45:21   25   chairman.     He performed that role since the DMR Association
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 60 of 206 PageID #:61469
                                         Grimmett - direct by Cloern
                                                                                           4250

            1   was established.       And he worked for Motorola.

            2               MR. CLOERN:     Mr. Montgomery, pull up DTX-4582,

            3   please.

            4   BY MR. CLOERN:

01:45:33    5   Q.     Now, this is an internal email from Motorola, specifically

            6   from Mr. Mockridge.       And were you aware -- have you, have

            7   you -- were you aware that Mr. Mockridge selected you because

            8   in his words you were "straightforward, trustworthy and would

            9   take a balanced position on the issues"?

01:45:50   10   A.     So, first, I have not seen this email obviously before

           11   this litigation.       But I wasn't really surprised that he said

           12   those things about me.        We have a mutual respect for each

           13   other.    And he obviously thought I was a suitable candidate.

           14               THE COURT:    You agree with everything he said?

01:46:07   15               THE WITNESS:     I try and be modest, Your Honor.          But

           16   yeah, I'd like to think I'm trustworthy and honest.

           17               THE COURT:    Please proceed.

           18   BY MR. CLOERN:

           19   Q.     How long did you serve as the chair of the DMR Association

01:46:17   20   technical working group?

           21   A.     So two to three years, just under three years I think it

           22   was.

           23   Q.     What did you do as chair of the DMR Association technical

           24   working group?

01:46:27   25   A.     So the main challenge really is reaching consensus between
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 61 of 206 PageID #:61470
                                         Grimmett - direct by Cloern
                                                                                           4251

            1   these competing manufacturers, because different companies

            2   want the standard to go in different directions and have

            3   different features.       So it's to kind of get consensus.           The

            4   way you do it, you have regular meetings, so you convene a

01:46:44    5   meeting about every six weeks.          Normally it's a

            6   teleconference, because we've got members from probably 60

            7   countries in the world.

            8              So I convene meetings, put agendas together, and

            9   write minutes and really direct the conversations and make

01:46:59   10   sure that we could, we could move the standard forward to the

           11   benefit of all.

           12   Q.   Was it important to be fair and impartial in this role?

           13   A.   Yeah, definitely.       So I was very cognizant of that.          And

           14   like Tom before me, he always used to have someone else from

01:47:15   15   Motorola representing the company so he could take an

           16   independent chairman view.         I got a colleague to represent

           17   Simoco during my time as chairman so I could be truly

           18   impartial.

           19   Q.   You testified that you were the chair until 2015.               Why did

01:47:29   20   you leave that position?

           21   A.   So I'd done over 20 years at one company and decided to

           22   take a job somewhere else.         And they weren't a member of the

           23   DMR Association.       So I had to step back at that point.

           24   Q.   Did you continue your involvement in the DMR Association

01:47:46   25   though?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 62 of 206 PageID #:61471
                                         Grimmett - direct by Cloern
                                                                                           4252

            1   A.   Yeah.    They asked me to continue in the role of secretary,

            2   which doesn't take really too much time.

            3   Q.   What are your duties as the company's secretary?

            4   A.   So I organize meetings and conferences on behalf of the

01:48:00    5   association still, membership applications.             And I'm kind of

            6   the first line of defense.         So if you go on the DMR

            7   Association website, fill in the web inquiry form, it lands in

            8   my inbox, and I'm the one that normally will answer 90 percent

            9   of what comes in.

01:48:16   10                I can answer independently.        Some things have to go

           11   to other people within the association for answers.

           12   Q.   So would it be fair to say that you're sort of the face of

           13   the DMR Association to the public?

           14   A.   My face is on the website.         So yeah, I guess.

01:48:28   15   Q.   Okay.    In your roles at the DMR Association, did you have

           16   any occasion to get to know other members?

           17   A.   Yeah.    So obviously to reach this consensus you get to

           18   know people a little bit.         And I used to interact with the

           19   different representatives from lots of different companies.

01:48:47   20   Q.   And anybody from Hytera?

           21   A.   Yes.    So when we joined, Hytera had actually joined around

           22   the same time.      Their principal representatives were G.S. Kok

           23   and Sam Chia.

           24   Q.   And anyone from Motorola?

01:49:03   25   A.   Yeah.    There was a bigger list from Motorola.            So Tom
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 63 of 206 PageID #:61472
                                         Grimmett - direct by Cloern
                                                                                           4253

            1   Mockridge, we've already talked about.            Tom Bohn was their

            2   main representative on the technical working group.               Kevin

            3   Braithwaite.      There is quite a list actually from Motorola.

            4   Sanjay Karpoor, who testified earlier on the repeater quite a

01:49:21    5   few weeks ago.

            6   Q.   What role did the Motorola employees play in the DMR

            7   Association?

            8   A.   So what just --

            9   Q.   I'm sorry, what role did the Motorola employees play in

01:49:30   10   the DMR Association?

           11   A.   So as I say, Tom was chair of the technical working group.

           12   They were, they're great at pushing the standard forward.

           13   They do a lot of work on behalf the DMR Association.

           14              And in the early days they were quite dominant.                 They

01:49:48   15   were instrumental in setting the association up and actually

           16   going round to different manufacturers trying to get more

           17   people involved with it.         So yeah, they did a really good job.

           18   Q.   So Motorola founded the DMR Association essentially?

           19   A.   They did, yeah.

01:50:00   20   Q.   Why was Motorola's role so significant?

           21   A.   They were first to market.         And they wrote a good deal of

           22   the DMR standard that was originally published.              So they come

           23   up with the technology, they'd invested a lot in it, and I

           24   think they wanted to, yeah, to gather other manufacturers

01:50:20   25   around to make it a successful standard.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 64 of 206 PageID #:61473
                                         Grimmett - direct by Cloern
                                                                                           4254

            1   Q.   You mentioned you stepped down as the chair of the DMR

            2   Association technical working group in 2015 when you left

            3   Simoco.    What did you do after leaving Simoco after 20 years?

            4   A.   So initially I went to work for a company called Experian,

01:50:34    5   who you may hear of.        They're a big company.        They do credit

            6   checking.     And their whole business is built on data for the

            7   financial industry.

            8               I've also worked at a company called Pyronix, who are

            9   in the security business.         But I use a lot of my radio product

01:50:51   10   development experience there because most of their alarm

           11   systems are all wireless.

           12   Q.   And did you at both of those companies, did you oversee

           13   software and product development?

           14   A.   Yeah, absolutely.       So to get those jobs obviously, the

01:51:05   15   senior jobs again, they relied on the skill sets and

           16   experience that I built up with Simoco.

           17   Q.   During your more than 20 years at or I guess 27 years at

           18   Simoco, Experian and Pyronix, did you gain an understanding of

           19   the industry norms for protecting confidential documents and

01:51:21   20   source code?

           21   A.   Yeah, absolutely.       So as a young junior software engineer,

           22   it was drilled into you, you know, what you must do to protect

           23   information and follow company guidelines and standards for

           24   marking documents and protecting stuff.

01:51:35   25               As CTO it's up to me to set policies and make sure
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 65 of 206 PageID #:61474
                                         Grimmett - direct by Cloern
                                                                                           4255

            1   that they're properly policed and enforced as well.

            2   Q.   And can you tell us any more about your experience, you

            3   know, either as a CTO or in the security industry at Pyronix

            4   in terms of protecting intellectual property in your

01:51:53    5   management roles?

            6   A.   Do you mean some of the kind of tools and techniques that

            7   you could use?

            8   Q.   Yeah.    Just a little bit about your experience, what

            9   you've been involved in.

01:52:02   10   A.   So I guess at a high level, number one is kind of

           11   restricting information on a need-to-know basis, because the

           12   more you spread out access to information, the more the risk

           13   increases of any issues.

           14                Experian, their whole business is built on data and

01:52:19   15   security.     So any kind of security breach is absolutely

           16   detrimental to their business directly.            So there, for

           17   example, you couldn't email anything with an attachment

           18   outside of the Experian domain, just to make sure that was

           19   secure.

01:52:33   20                All the companies I worked for, you couldn't attach

           21   external storage devices to computers, for example, to

           22   download information that could then leave the building.                   So

           23   it's physical security as well.

           24   Q.   Okay.    During your 27 years at Simoco, Experian and

01:52:48   25   Pyronix, including your time as chief technical officer, did
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 66 of 206 PageID #:61475
                                         Grimmett - direct by Cloern
                                                                                           4256

            1   your responsibilities include protecting and analyzing

            2   intellectual property issues through patents and copyrights?

            3   A.   Yeah, sure.     So patents was a big thing both at Simoco and

            4   Pyronix.     And as CTO, I was in charge of making sure that we

01:53:11    5   weren't infringing on PR and also that our IP was protected as

            6   well.

            7   Q.   Mr. Grimmett, are you being paid to be here today?

            8   A.   I am, yes.

            9   Q.   And how much per hour?

01:53:24   10   A.   Yeah, I get paid a rate of £140, which is about $185 an

           11   hour.

           12   Q.   Is your compensation in any way dependent on the opinions

           13   you formed or the outcome of this lawsuit?

           14   A.   No.

01:53:35   15   Q.   Have you ever testified in court before?

           16   A.   No.    This is my first time.

           17   Q.   Have you ever been retained as an expert witness before in

           18   a lawsuit like this?

           19   A.   No.

01:53:48   20               MR. CLOERN:     Mr. Montgomery, can you please pull up

           21   DDX-21.9.

           22   BY MR. CLOERN:

           23   Q.   In your work for this lawsuit, have you considered any

           24   materials?

01:54:01   25   A.   Yes.    So there is a list on the screen.          And I've reviewed
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 67 of 206 PageID #:61476
                                         Grimmett - direct by Cloern
                                                                                           4257

            1   literally thousands of documents in this case from both Hytera

            2   and Motorola that have been produced.

            3              And I've read the expert reports from Motorola's

            4   expert witnesses and Hytera's as well.            And I've read

01:54:21    5   deposition transcripts.

            6              I've been in court for I think pretty much all the

            7   time.    I had to leave 2 hours before the last session before

            8   Christmas to get my flight home.           But I've read the

            9   transcripts from that.

01:54:32   10              And I've reviewed lots of other kind of industry

           11   documentation, so patents and technical materials as well.

           12   Yeah, so a big list of materials.

           13              MR. CLOERN:      Your Honor, at this time I ask that

           14   Mr. Grimmett be allowed to offer opinion testimony as an

01:54:47   15   expert on software programming, DMR radio technology, the

           16   two-way radio industry, and industry standards for the

           17   protection of confidential information and source code

           18   pursuant to Rule 702 of the Federal Rules of Evidence.

           19              THE COURT:     You may proceed accordingly.

01:55:04   20              MR. CLOERN:      Mr. Montgomery, can you bring up

           21   DDX-21.10.

           22              THE COURT:     And once again, an excellent stopping

           23   time.

           24              Members of the jury, it's not quite high noon.              I was

01:55:16   25   going to give you 3 or 4 extra minutes here today.               So please
Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 68 of 206 PageID #:61477

                                                                                    4258

     1   come back at 1:00 o'clock.

     2              The witness may come back at 1:00 o'clock.

     3              THE WITNESS:      Thank you.

     4          (Jury out.     Recess)

     5                             C E R T I F I C A T E

     6              I, Jennifer S. Costales, do hereby certify that the

     7   foregoing is a complete, true, and accurate transcript of the

     8   proceedings had in the above-entitled case before the

     9   Honorable CHARLES R. NORGLE, one of the judges of said Court,

   10    at Chicago, Illinois, on January 27, 2020.

   11

   12                                      /s/ Jennifer Costales, CRR, RMR

   13                                      Official Court Reporter

   14                                      United States District Court

   15                                      Northern District of Illinois

   16                                      Eastern Division

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 69 of 206 PageID #:61478

                                                                                    4259

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 27th, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   1:02 o'clock p.m.

     9                              TRIAL - VOLUME 29-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. AKSHAY DEORAS
                                          MR. BRANDON HUGH BROWN
   15                                555 California Street
                                     Suite 2700
   16                                San Francisco, California 94104
                                     (415) 439-1400
   17
                                     KIRKLAND & ELLIS, LLP
   18                                BY: MR. MICHAEL W. DE VRIES
                                          MR. CHRISTOPHER M. LAWLESS
   19                                333 South Hope Street
                                     Suite 2900
   20                                Los Angeles, California 90071
                                     (213) 680-8400
   21

   22
         Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
   23                                Official Court Reporter
                                     United States District Court
   24                                219 South Dearborn Street, Room 2318A
                                     Chicago, Illinois 60604
   25                                Telephone: (312) 818-6531
                                     amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 70 of 206 PageID #:61479

                                                                                    4260

     1
         APPEARANCES (Continued):
     2
         For the Plaintiffs:         KIRKLAND & ELLIS, LLP
     3                               BY: MS. MEGAN MARGARET NEW
                                     300 North LaSalle Street
     4                               Chicago, Illinois 60654
                                     (312) 862-7439
     5
                                     KIRKLAND & ELLIS, LLP
     6                               BY: MS. LESLIE M. SCHMIDT
                                     601 Lexington Avenue
     7                               New York, New York 10022
                                     (212) 446-4763
     8
         For the Defendants:         STEPTOE & JOHNSON, LLP
     9                               BY: MR. BOYD T. CLOERN
                                          MR. MICHAEL J. ALLAN
   10                                     MS. JESSICA ILANA ROTHSCHILD
                                          MS. KASSANDRA MICHELE OFFICER
   11                                     MR. SCOTT M. RICHEY
                                     1330 Connecticut Avenue NW
   12                                Washington, DC 20036
                                     (202) 429-6230
   13
                                     STEPTOE & JOHNSON, LLP
   14                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   15                                Suite 4700
                                     Chicago, Illinois 60606
   16                                (312) 577-1300

   17

   18    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 71 of 206 PageID #:61480
                                          Grimmett - direct by Cloern
                                                                                           4261

            1         (Proceedings heard in open court.           Jury in.)

            2                THE COURT:    Good afternoon, members of the jury.

            3                Please proceed with the witness.

            4                MR. CLOERN:    DDX-21.10, Mr. Montgomery.

03:01:14    5        ANDREW GRIMMETT, DEFENDANTS' WITNESS, PREVIOUSLY SWORN

            6                         DIRECT EXAMINATION (Resumed)

            7   BY MR. CLOERN:

            8   Q.   Can you tell us just briefly the difference in analog and

            9   DMR radios.

03:01:25   10   A.   Sure.    So analog radios have been around for a long time,

           11   but essentially they use a channel, an RF channel, which is a

           12   pair of frequencies, to communicate.            I'm showing that here

           13   with these two radios communicating.

           14                While there's a conversation going on on that

03:01:42   15   channel, no one else can use it.           So it's kind of one channel

           16   for one conversation.

           17                The key difference with DMR is that with DMR we use

           18   something called TDMA, or time-division multiple access, and

           19   it splits that channel into two to allow two conversations to

03:01:57   20   happen on that same radio channel, so it's twice as efficient

           21   as analog.     And that's the key difference.

           22                MR. CLOERN:    DDX-21.11, please.

           23   BY MR. CLOERN:

           24   Q.   What is TDMA, Mr. Grimmett?

03:02:08   25   A.   This is showing how that happens.           So this represents this
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 72 of 206 PageID #:61481
                                         Grimmett - direct by Cloern
                                                                                           4262

            1   RF channel.     That's the RF channel being transmitted.             What we

            2   can see here is split into time slots.            So we've black time

            3   slots and white time slots.         And what it means is that one

            4   radio will transmit for a very small amount of time.                It will

03:02:25    5   stop transmitting, and then another one will go on.               And

            6   they'll go on side by side like that in very, very small

            7   chunks of time.      It's exactly 30 milliseconds.

            8               And so much so that the speech is then constructed at

            9   the receiving end of the radio and the person speaking doesn't

03:02:41   10   realize there's any break in speech.

           11   Q.   What is a standard?

           12   A.   A standard is -- it's normally a document or a set of

           13   documents.     It's basically a set of rules that define how a

           14   product will operate.

03:02:56   15   Q.   And is DMR standard?

           16   A.   DMR is a standard, yeah.

           17   Q.   Is it an open standard?

           18   A.   Yes.    So the difference in an open standard, an open

           19   standard means that it's available to anyone, so anyone can

03:03:10   20   actually get ahold of that standard and then produce products

           21   conforming to it.

           22               MR. CLOERN:     Can we look at DDX-21.13,

           23   Mr. Montgomery.

           24   BY MR. CLOERN:

03:03:21   25   Q.   How do you -- what are some keys to ensuring that a
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 73 of 206 PageID #:61482
                                         Grimmett - direct by Cloern
                                                                                           4263

            1   standard is successfully and widely adopted?

            2   A.   So there's three elements, really.           So one is the general

            3   availability.      So that openness to make sure that more than

            4   one manufacturer can access the standard to produce products.

03:03:37    5              And the second two kind of go hand in hand, kind of

            6   critical mass of suppliers.         So having enough manufacturers

            7   actually producing products that all interoperate together.

            8   And also marked demands, so having customers that are actually

            9   going to buy those products.

03:03:52   10   Q.   Why is it important that a standard be generally

           11   available?

           12   A.   If it's not available, then it's just going to be one

           13   supplier providing the products, which from a customer point

           14   of view is very difficult because it means that one supplier

03:04:08   15   is going to determine that price of the products for the long

           16   term.

           17   Q.   And why is it important to have a critical mass of

           18   suppliers?

           19   A.   It creates competition, basically.           So if you've got ten

03:04:18   20   manufacturers all making products, they're going to compete on

           21   features but also on price, so it reduces the price of the

           22   technology.

           23   Q.   So competition will get you -- will incentivize all the

           24   manufacturers to provide better radios at lower prices?

03:04:33   25   A.   Essentially, yeah.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 74 of 206 PageID #:61483
                                         Grimmett - direct by Cloern
                                                                                           4264

            1   Q.    Okay.    Market demand, your third point, how does that fit

            2   in?

            3   A.    So the market demand is important because you won't

            4   attract many manufacturers to something if there's not a

03:04:50    5   market demand.      If people aren't going to buy products,

            6   manufacturers aren't going to spend the time developing them.

            7   It's as simple as that.

            8   Q.    So if you need multiple suppliers to create competition

            9   and you've got to have buyers, consumers, market demand to

03:05:14   10   incentivize multiple suppliers, you're not going to get

           11   customers in until they see there are multiple suppliers, how

           12   do you ever get a standard off the ground?

           13   A.    It's a little of a chicken and an egg problem.             It's a

           14   real problem, actually.        And that's why standards like DMR

03:05:29   15   take a long time to actually take off.            It doesn't -- you

           16   don't call this the standard and get ten suppliers all of

           17   sudden and loads of products on the market.             It takes many

           18   years to actually attract suppliers and grow demand.                And it's

           19   like a slow burn, and then it takes off once you've got this

03:05:46   20   critical mass from both sides.

           21                 MR. CLOERN:   DDX-21.14, please, Mr. Montgomery.

           22   BY MR. CLOERN:

           23   Q.    Can you give us any real-world examples?

           24   A.    Sure.    So this is the kind of standard example, really,

03:05:57   25   that consumers would know -- and I used to go and deliver this
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 75 of 206 PageID #:61484
                                         Grimmett - direct by Cloern
                                                                                           4265

            1   presentation around the world at these exhibitions we talked

            2   about -- at the time all of this was going on with DMR.

            3              This is a good example.         So there was two standards,

            4   VHS and Betamax, for video controllers, or VCRs.               These two

03:06:16    5   tapes.    I remember them.       I'm kind of old enough.        Now, what

            6   happened with this?       The two standards came off around the

            7   same time.     JVC produced the VHS standard.          Betamax was

            8   unique.    And they were very similar from a consumer point of

            9   view that they were essentially the same thing.

03:06:31   10              But, say, they were very slow to launch this type of

           11   technology, so it became a single supplier, and then just a

           12   few additional people; whereas JVC licensed as a -- they said

           13   it's free to license, anyone can get on board.              And they

           14   attracted lots of suppliers, which meant that it brought down

03:06:47   15   the price of VHS.       Loads of customers went that way.           And

           16   before long you couldn't actually find these in Blockbuster,

           17   so the technology -- Betamax was obsolete.

           18   Q.   So if you bought a Betamax player, but most of the

           19   manufacturers were then on VHS, most of the tapes are on VHS,

03:07:09   20   what, do you at some point lose your investment in the Betamax

           21   player?

           22   A.   Exactly.     So as a consumer, you have to throw away your

           23   Betamax and buy VHS.        Now, if you scale out of the radio,

           24   you're buying these now where it's like tens of millions of

03:07:23   25   dollars, so you want to make sure you're investing in the
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 76 of 206 PageID #:61485
                                         Grimmett - direct by Cloern
                                                                                           4266

            1   right technology.

            2   Q.   Did this happen in the radio world?

            3   A.   Yeah, sure.     So there was a -- it's DMR here today, but

            4   there was a dPMR standard.         And it was very much like

03:07:40    5   VHS/Betamax, two competing technologies.

            6   Q.   Can you tell us about that, please?

            7   A.   Sure.    So these were happening at the same time.             The

            8   standards were both ETSI standards, so both open, and came out

            9   around the same time, both digital, both had the advantages

03:07:55   10   I've just shown on the previous slide.            It was a case -- it

           11   was a race, really, of who was going to get that critical mass

           12   of suppliers and then dominate the market.

           13   Q.   You testified earlier that you talked at a lot of

           14   conferences?

03:08:12   15   A.   Sure.

           16   Q.   And when was this -- let me ask another question first.

           17   When was this DMR-dPMR standards battle playing out?

           18   A.   It went on for a long time, actually.             So the standards

           19   came out in the 2005-2007 period.           And we started to see

03:08:32   20   products from 2008, really, over a five- to ten-year period,

           21   so quite a long time, but the battleground was kind of run in

           22   the 2010 to '13-'15 period.

           23   Q.   Did you actually -- in those conferences you talked about,

           24   did you speak about the DMR-dPMR standards?

03:08:50   25   A.   I did.    I had a whole presentation based around -- this is
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 77 of 206 PageID #:61486
                                          Grimmett - direct by Cloern
                                                                                           4267

            1   just one slide from it, actually, but all about the standards

            2   battle.

            3   Q.   And did you use this VHS/Betamax example -- when was that?

            4   A.   Across that time period.         So from 2008 probably I started

03:09:08    5   giving a similar presentation for at least five to seven

            6   years.

            7                MR. CLOERN:    Can we look at DDX-21.15,

            8   Mr. Montgomery.

            9   BY MR. CLOERN:

03:09:16   10   Q.   What is -- can you tell us what you're showing us on this

           11   slide, Mr. Grimmett?

           12   A.   Sure.    So this is the entire digital radio landscape,

           13   really.    So there's two tiers of market.           We have got a public

           14   safety market here, which is mission critical systems.                So

03:09:35   15   police, fire, ambulance, things where the radio systems -- it

           16   could be a life-or-death situation.

           17                We've then got kind of low-tier or low-cost digital

           18   there, which is more commercial applications.              So sports

           19   stadiums, airports.        If the radio system doesn't work, it's a

03:09:50   20   hassle or inconvenience, but it's probably not

           21   life-threatening.       And what we're talking about is the

           22   low-cost digital, which is dPMR and DMR.

           23                THE COURT:    Is the military a customer?

           24                THE WITNESS:    Yes, the military generally would go in

03:10:06   25   public safety, but it depends on --
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 78 of 206 PageID #:61487
                                          Grimmett - direct by Cloern
                                                                                           4268

            1                THE COURT:    Is that how it is depicted on your graph?

            2                THE WITNESS:    It is not depicted, no.        I've got

            3   police and fire on the public safety, and then some --

            4                THE COURT:    So you would include the military there

03:10:17    5   somewhere?

            6                THE WITNESS:    If I was going to put them on the

            7   slide, I'd put them in the public safety arena.

            8                THE COURT:    Well, I'm saying, is the military a major

            9   consumer of these radios, the products you're talking about?

03:10:28   10                THE WITNESS:    They are, yeah.

           11                THE COURT:    To what extent?

           12                THE WITNESS:    In terms of market size?

           13                THE COURT:    Yes.

           14                THE WITNESS:    Probably 10 to 20 percent.

03:10:37   15                THE COURT:    But you don't show them there, do you?

           16                THE WITNESS:    No.

           17                THE COURT:    Proceed.

           18   BY MR. CLOERN:

           19   Q.   The -- just to be clear, there's a person with a badge in

03:10:49   20   the low-cost digital side.         Is that a police officer or a

           21   security guard?      What?

           22   A.   That's a private security guard.

           23   Q.   Okay.

           24                THE COURT:    Do you have a soldier there?         Or a

03:11:01   25   sailor?    Marine?     Air Force person?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 79 of 206 PageID #:61488
                                         Grimmett - direct by Cloern
                                                                                           4269

            1               THE WITNESS:     No.

            2               THE COURT:    They're included in the police vehicle?

            3               THE WITNESS:     No, they're not depicted.

            4               THE COURT:    So they're not depicted at all?

03:11:11    5               THE WITNESS:     They're not.

            6               THE COURT:    20 percent of the market?

            7               THE WITNESS:     Roughly, yeah.      10 to 20 is my

            8   estimate.

            9               THE COURT:    10 to 20.     Is it that rough?

03:11:20   10               THE WITNESS:     Yeah.

           11               THE COURT:    That's your expertise, it says it's only

           12   10 to 20 percent?

           13               THE WITNESS:     I have not researched -- there's lots

           14   of research reports that I've got that I read, but I have not

03:11:29   15   looked at that analysis in putting together my testimony

           16   today.

           17               THE COURT:    Proceed.

           18   BY MR. CLOERN:

           19   Q.   Now, the battle between -- in 2008, was it clear who was

03:11:52   20   going to win the battle, the DMR or dPMR?

           21   A.   No, not in 2008.

           22   Q.   Why not?

           23   A.   There was very few suppliers on the market and the dPMR

           24   was low at that time.        So we had Motorola with dPMR -- DMR

03:12:11   25   products.     We had Kenwood and Icom with dPMR.           And that was
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 80 of 206 PageID #:61489
                                         Grimmett - direct by Cloern
                                                                                           4270

            1   the extent of the manufacturers.

            2   Q.   Was Motorola concerned that DMR would not become the

            3   dominant standard?

            4   A.   Yes, definitely.

03:12:26    5              MR. CLOERN:      Mr. Montgomery, could you pull up

            6   previously admitted DTX-4491.

            7   BY MR. CLOERN:

            8   Q.   Mr. Grimmett, do you recognize this document?

            9   A.   Yes, I've reviewed this document.

03:12:38   10   Q.   What is it?

           11   A.   It's a Motorola document capturing market requirements,

           12   but it centers on OEM vendor partnerships.             OEM stands or

           13   original equipment manufacturer.

           14              MR. CLOERN:      Mr. Montgomery, can we look at Pages 8

03:12:57   15   and 9, please.

           16   BY MR. CLOERN:

           17   Q.   And what does this tell us about Motorola's views at this

           18   time period regarding DMR and dPMR?

           19              THE COURT:     Have you identified the exhibit?

03:13:16   20              MR. CLOERN:      Yes, Your Honor.      It is DTX-4491 at

           21   Pages 8 and 9.

           22              THE COURT:     Is there any objection to its

           23   admissibility?

           24              MR. CLOERN:      It's already admitted.

03:13:27   25              THE COURT:     It's already in evidence?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 81 of 206 PageID #:61490
                                          Grimmett - direct by Cloern
                                                                                           4271

            1                MR. CLOERN:    Yes, Your Honor.

            2                THE COURT:    Proceed.

            3                THE WITNESS:    Sorry, Counsel, can you restate your

            4   question?

03:13:35    5   BY MR. CLOERN:

            6   Q.   Sure.

            7                What does this document tell us about how Motorola

            8   was interpreting the DMR-dPMR competition for standards in

            9   this time period, around 2009?

03:13:48   10   A.   Yeah, so in this document, it presents what I've just

           11   said, that Motorola had invested in their DMR technology.                  And

           12   they recognized that Kenwood and Icom had dPMR as a competing

           13   product and competing standard.          And this document is all

           14   centered around how do they make DMR the de facto standard,

03:14:09   15   how you win the standards battle.

           16                MR. CLOERN:    Mr. Montgomery, can you please highlight

           17   the text on Page 9 that starts with "Kenwood and Icom are

           18   actively soliciting other vendors."

           19   BY MR. CLOERN:

03:14:26   20   Q.   What's -- can you tell us what's being talked about here?

           21   A.   Yeah, so I talked briefly about the DMR Association.

           22   There's also a dPMR Association that was established by

           23   Kenwood and Icom around this time.           What Kenwood and Icom were

           24   doing was trying to get other manufacturers involved with that

03:14:43   25   technology to make sure it became the more dominant standard.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 82 of 206 PageID #:61491
                                         Grimmett - direct by Cloern
                                                                                           4272

            1   Q.   So let me see if I get this straight.             We've got --

            2   Motorola is sort of promoting the DMR standard versus Kenwood

            3   and Icom are promoting the dPMR standard in 2009; is that

            4   right?

03:15:05    5   A.   That's correct, yeah.

            6   Q.   And Motorola is concerned that dPMR may become the de

            7   facto standard as opposed to Motorola's DMR?

            8   A.   Yeah, that's exactly what it says here.

            9              MR. CLOERN:      Can we look at Page 10, please, the

03:15:28   10   second paragraph, Mr. Montgomery.

           11   BY MR. CLOERN:

           12   Q.   What did Motorola do in response to this concern as

           13   reflected in this document?

           14   A.   Yeah, so what this document proposed, they were going to

03:15:39   15   take their Motorola radio, so this device here (indicating),

           16   but basically strip the insides out, so provide the

           17   electronics and the software, and give that as an assembly to

           18   other manufacturers.

           19              And that would allow other people like Simoco, for

03:15:55   20   example, to just put that in a plastic case, put an antenna on

           21   the top, and get it to market very quickly.             Now, the idea

           22   behind that is it then creates a lot of suppliers very quickly

           23   that don't have to invest in developing a lot of technology.

           24   Q.   Why would Motorola do this?

03:16:14   25   A.   It -- because then it allows other manufacturers to get to
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 83 of 206 PageID #:61492
                                         Grimmett - direct by Cloern
                                                                                           4273

            1   market quickly with a very small investment, and it then

            2   provides the critical mass of suppliers that we've talked

            3   about.     And for customers, it will then look like, wow,

            4   there's a lot more choice and a lot more competition on the

03:16:34    5   DMR side than the dPMR side.

            6   Q.   Now, did Motorola want to continue providing this --

            7   basically the guts of the radio, did they want to continue

            8   providing that to their competitors forever?

            9   A.   No.    This document suggests doing this kind of activity

03:16:49   10   for around a two-year period.

           11               MR. CLOERN:     Could we -- thank you, Mr. Montgomery.

           12   BY MR. CLOERN:

           13   Q.   And is that what's reflected in this portion of the

           14   document?

03:16:56   15   A.   Yes.    The most important here is that they're going to do

           16   it for a couple of years to allow the vendors, the people who

           17   are going to supply it to you, to develop their own DMR

           18   technology in that period.

           19   Q.   So does this reflect Motorola's anticipated that

03:17:17   20   competitors could develop a DMR product within two years?

           21   A.   Yeah, so there's this document that talks about just doing

           22   this for two years to allow other people to develop.                There's

           23   other documents as well that list the competitors in more

           24   detail that suggest they can do it in around two years.

03:17:37   25   Q.   Now, at this same time, the 2009 time period, Motorola is
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 84 of 206 PageID #:61493
                                         Grimmett - direct by Cloern
                                                                                           4274

            1   pursuing setting up the DMR Association?

            2   A.   Yes, that's right.       They're actively setting up and going

            3   around trying to recruit other manufacturers into that

            4   association.

03:17:49    5              MR. CLOERN:      Can we look back at DTX-4582, please,

            6   Mr. Montgomery, and focus on the first paragraph.

            7   BY MR. CLOERN:

            8   Q.   Now, we looked at this e-mail a minute ago.             In this

            9   e-mail Tom Mockridge is saying that he's been the chair of the

03:18:08   10   association for three and a half years.            Is that consistent

           11   with your understanding?

           12   A.   Yeah, that's right.       It's an elected position.         It comes

           13   up every year, and no one challenged Tom.

           14   Q.   And then it says, "To be seen to behave reasonably,"

03:18:21   15   Mr. Mockridge would step down if another candidate stepped

           16   forward.     Do you know what he's talking about there, "to be

           17   seen to behave reasonably"?

           18   A.   Yeah, so Motorola said -- they were instrumental in

           19   setting up the association's development and technology, but

03:18:35   20   by this time, 2013, it was more collaborative.              I don't think

           21   Tom did want to be seen dominating that position, so he wanted

           22   to relinquish the chair.

           23   Q.   Was it -- was Hytera's decision to join the DMR standard

           24   important to the DMR standard's success?

03:19:00   25   A.   Yes, absolutely.       They were the next biggest supplier in
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 85 of 206 PageID #:61494
                                         Grimmett - direct by Cloern
                                                                                           4275

            1   the market.     So Hytera joining kind of enhanced the reputation

            2   of the DMR Association, and it kind of made it more equal, if

            3   not more swayed, towards DMR at that point.

            4   Q.   So the pre-Hytera decision, you've got Motorola with DMR;

03:19:25    5   Icom and Kenwood --

            6   A.   Yeah.

            7   Q.   -- with dPMR.      How does -- how do Icom and Kenwood stack

            8   up to Motorola?      Is that a counterweight or what?

            9   A.   It's kind of a counter.        I mean, having two is good for a

03:19:42   10   standard, as we said previously.           A single supplier solution

           11   is not open competition.         So having two on each side now

           12   balances it out, but Hytera were -- you know, had Simoco

           13   joined in the DMR Association -- we're quite a small

           14   organization -- it doesn't really balance things out, but

03:19:57   15   Hytera is big.      They're a big global network of distribution,

           16   and it kind of endorsed DMR.

           17   Q.   What -- you mentioned Hytera's global network.              Are you

           18   referring to their dealer network?

           19   A.   Yeah, so they have a big dealer distribution network in a

03:20:19   20   similar way to Motorola.

           21   Q.   So did that matter in terms of Hytera picking a side, DMR

           22   versus dPMR?

           23   A.   Yeah, so it increases the size of the market, the market

           24   pile or the addressable market.          So the key area was Asia,

03:20:35   25   really, where Hytera had a massive footprint in Asia.                So for
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 86 of 206 PageID #:61495
                                          Grimmett - direct by Cloern
                                                                                           4276

            1   them to join and then DMR kind of proliferate in Asia was

            2   quite big news.

            3   Q.   So if you get Hytera on your standard, then Hytera's

            4   dealers are selling products according to that standard?

03:20:51    5   A.   That's right.

            6   Q.   And so that opened up the Asian market to DMR?

            7   A.   Yeah.    And I will say that helped Motorola and anyone else

            8   that had DMR to be able to address that not insignificant

            9   market.

03:21:05   10   Q.   Okay.    And was that sort of a bull mark, then, against --

           11   because it's Motorola, an American company, against Icom and

           12   Kenwood, which are two Japanese companies, correct?

           13   A.   That's correct, yeah.

           14   Q.   So getting an -- getting a Chinese company to get in on

03:21:21   15   the side of DMR as opposed to dPMR, the Japanese neighbor, was

           16   that important?

           17   A.   It was.    So the Asian market was particularly important,

           18   but Hytera were also selling across the globe.              So, yeah, they

           19   were a big player.

03:21:35   20                THE COURT:    Were they selling in the United States?

           21                THE WITNESS:    They were, yeah.

           22                THE COURT:    To what extent?

           23                THE WITNESS:    They probably had quite a small market

           24   share then.     Probably, again, 10 to 20 percent, of that order,

03:21:47   25   but they were huge in Asia, much bigger than Motorola.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 87 of 206 PageID #:61496
                                            Grimmett - direct by Cloern
                                                                                           4277

            1                  MR. CLOERN:    Mr. Montgomery, can we look at

            2   DDX-21.16.

            3   BY MR. CLOERN:

            4   Q.     What are you showing here, Mr. Grimmett?

03:21:59    5   A.     So this is a list of the DMR members.              And there's

            6   actually 175 now because I joined a new member this week.                  And

            7   it just shows they're across probably 60 countries, I would

            8   say.

            9                  And if you -- I don't have a slide for this, but if

03:22:17   10   you compare this with a dPMR Association, they've got nine

           11   members today.

           12   Q.     So who won the standards battle?

           13   A.     DMR.

           14                  THE COURT:    This is 174 now?

03:22:30   15                  THE WITNESS:    Yeah, 170 --

           16                  THE COURT:    In 2020?

           17                  THE WITNESS:    175 today, yeah.

           18                  THE COURT:    Can you take that back a little, Counsel.

           19   BY MR. CLOERN:

03:22:40   20   Q.     So on your slide it says 174 members, correct?

           21   A.     Sure.

           22   Q.     And you had a new member join last week or in the last

           23   couple of days or something?

           24   A.     Yeah.    Yeah.

03:22:50   25   Q.     Okay.    But you didn't -- so the slide still says 174?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 88 of 206 PageID #:61497
                                         Grimmett - direct by Cloern
                                                                                           4278

            1   A.   Sure, I have not changed it.

            2              THE COURT:     My point is, at the times relevant to

            3   this litigation, what was the membership?

            4              THE WITNESS:      Which --

03:23:03    5              THE COURT:     You can create your own foundation.

            6              THE WITNESS:      Yeah, precisely which time period, I

            7   guess, is important.        So --

            8              THE COURT:     It is, that's why I've asked you.

            9              THE WITNESS:      So the document we were just talking

03:23:14   10   about was 2009, and at that point --

           11              THE COURT:     It was 2009, the 174?

           12              THE WITNESS:      No, the document we were just talking

           13   about.

           14              THE COURT:     No, I'm talking about the one you're

03:23:22   15   looking at right now.

           16              THE WITNESS:      Oh, sorry.     This --

           17              THE COURT:     174 as of when?

           18              THE WITNESS:      2020.

           19              THE COURT:     Okay.     Take it back ten or 15 years.

03:23:29   20              THE WITNESS:      So ten years ago, 2010, probably around

           21   50 members on DMR and seven on dPMR.

           22              THE COURT:     And 15 years?

           23              THE WITNESS:      Going back 15 years, probably eight on

           24   DMR and three on dPMR.

03:23:53   25              THE COURT:     Okay.     This litigation was brought in
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 89 of 206 PageID #:61498
                                          Grimmett - direct by Cloern
                                                                                           4279

            1   2017.    You're aware of that, are you not?

            2                THE WITNESS:    Yes.

            3                THE COURT:    All right.    Please proceed.

            4   BY MR. CLOERN:

03:23:59    5   Q.   And the DMR standard was published in 2005, right?

            6   A.   Correct.

            7   Q.   So you started out pretty quickly with -- what do you say?

            8   -- five or -- five or so members, five or ten, did you say, in

            9   2005?

03:24:15   10   A.   Yeah, Motorola was the founding member.            Fylde were in

           11   there.    Kenwood were in there as well, actually.             So, yeah,

           12   between three and five founding members.

           13   Q.   And then the dPMR Association is -- it comes out to, what,

           14   2009 or '10; or maybe earlier?

03:24:34   15   A.   Yeah, 2009, I think.

           16   Q.   Okay.

           17   A.   You're talking the standard of the association?

           18   Q.   The dPMR -- what I want to do is try to figure out -- DMR

           19   came out a few years earlier than dPMR?

03:24:49   20   A.   Yeah, two years.

           21   Q.   So what I'm trying to figure out is, did DMR and dPMR --

           22   when dPMR came out, were they on fairly equal footing and then

           23   the one took off?

           24   A.   Yeah, they recalled for a few years, not many years, and

03:25:04   25   then dPMR started to gain traction.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 90 of 206 PageID #:61499
                                         Grimmett - direct by Cloern
                                                                                           4280

            1   Q.   So in the 2007, '8, '9, '10 time period, there's a real --

            2   A.   It's --

            3   Q.   -- two-horse race?

            4   A.   It's equal at that time, yes.

03:25:16    5   Q.   And then by 2020, we have 175 DMR members and nine dPMR

            6   members?

            7   A.   That's correct.

            8   Q.   Mr. Grimmett, have you -- you've read your opinions in

            9   this case, right?

03:25:32   10   A.   Yes.

           11   Q.   And do you have --

           12               MR. CLOERN:     Can we pull up, Mr. Montgomery,

           13   DDX-21.17.

           14   BY MR. CLOERN:

03:25:44   15   Q.   Is this a summary of your opinions?

           16   A.   It is, yeah.

           17   Q.   Before we go through them, I just want to address some

           18   terminology because I see the term "former Motorolans" on your

           19   slide.

03:25:56   20               Can you please tell -- can you state to whom you are

           21   referring when you say "former Motorolans"?

           22   A.   Yes.    On the slides it's principally G.S. Kok, Y.T. Kok,

           23   Sam Chia, and Peiyi Huang.         There are occasions when I talk

           24   about just the software context, I meant G.S. Kok is not part

03:26:22   25   of it in those contexts.         But wherever possible, I'll try to
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 91 of 206 PageID #:61500
                                          Grimmett - direct by Cloern
                                                                                           4281

            1   make the differences when I talk.

            2   Q.   And I will endeavor to make my questions clear as to the

            3   specific individuals.        If I fail to do that and you don't

            4   understand or it's not clear, please tell me so.               Okay?

03:26:38    5   A.   Okay.

            6   Q.   So what is your first opinion?

            7   A.   So the first thing I did was review the work that Hytera

            8   had done before anyone from Motorola joined Hytera.               And I

            9   found from that, that Hytera could have independently

03:27:00   10   developed a DMR radio in its entirety.            So that approach type,

           11   that was a stage where I thought it could have been realized

           12   and launched as a product.

           13                THE COURT:    Just as a point of clarification, are you

           14   saying that today the 175 members of the DMR Association would

03:27:20   15   also be capable of developing the products at issue?

           16                THE WITNESS:    No.   The 175 consists of a mix of

           17   manufacturers systems integrators and user organizations.                  Of

           18   that 174 -- 175, there are around 60 manufacturers, all of

           19   which either have produced DMR radios or would be capable of

03:27:44   20   it from the standards.

           21                THE COURT:    Please proceed.

           22   BY MR. CLOERN:

           23   Q.   And the DMR standard came out in 2005, right?

           24   A.   Yes.

03:27:53   25   Q.   It didn't take any of them 23 and a half years to get
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 92 of 206 PageID #:61501
                                         Grimmett - direct by Cloern
                                                                                           4282

            1   there, right?

            2   A.   No, no.

            3   Q.   All right.     Well, we'll get back to that later.

            4                I think you mentioned it is your opinion that Hytera

03:28:11    5   could have commercialized the DMR prototype they had before

            6   G.S. Kok showed up, right?

            7   A.   That's correct.

            8   Q.   Okay.    And do you have a date in mind that that could have

            9   happened, in your expert opinion?

03:28:21   10   A.   Yeah, so I think we heard Professor Sun testify it would

           11   have been quarter one 2009.         I don't agree with him from my

           12   own independent analysis, but I think by summer of 2009.                   So

           13   probably about three months after Professor Sun said.

           14   Q.   What's your second opinion, Mr. Grimmett?

03:28:40   15   A.   So my second opinion is the former Motorolans that came

           16   across, they certainly acquired a number of documents and

           17   source code from Motorola before they left.             They brought that

           18   with them to Hytera.        And they used some of that, but it was a

           19   very small amount.

03:28:57   20                And from, again, my analysis of what was used, I

           21   don't think it saved Hytera any more than six months of

           22   effort.

           23   Q.   Why do you believe it's a small amount of Motorola

           24   information that saved Hytera not more than six months of

03:29:19   25   effort, in your words?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 93 of 206 PageID #:61502
                                         Grimmett - direct by Cloern
                                                                                           4283

            1               Let me ask you a different question.           By "effort," do

            2   you mean development time?

            3   A.   Yes.    So by -- let me clarify.        So effort is normally

            4   staff months.      By "six months," I mean time elapsed.            It would

03:29:32    5   have -- it may have delayed their launch to market with the

            6   product they actually produced.

            7   Q.   And why do you believe that?

            8   A.   Because I've reviewed where the independent development

            9   got to, so the prototype they produced, how much work was

03:29:45   10   still to do, and then I've looked at what information was used

           11   which would have saved Hytera development time.              So I've done

           12   a very detailed analysis to look at all of the tasks involved.

           13   Q.   All right.     So you've mentioned that you looked at sort of

           14   where Hytera got to before any -- G.S. Kok, Sam Chia, Y.T., PE

03:30:06   15   showed up.

           16   A.   Yes.

           17   Q.   Do you have -- where did they get to?

           18   A.   So the point I've kind of -- the main point is that they

           19   tested it against this very radio.           So they produced some

03:30:20   20   hardware and software that worked with a Motorola radio.                   And

           21   that -- you know, from my knowledge of DMR, that shows they

           22   built the foundation of a radio.           And the bit that was still

           23   to do was fairly pedestrian.          They were doing all the hard

           24   work.

03:30:34   25   Q.   So that chunk is -- of development was independent of any
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 94 of 206 PageID #:61503
                                         Grimmett - direct by Cloern
                                                                                           4284

            1   Motorola information, you know, up through sort of into 2008?

            2   A.   Correct.     Yeah, it was all Hytera's end work.

            3   Q.   And then the piece after that, a portion of that final

            4   bit, your opinion is that a portion of that used Motorola

03:30:54    5   information?

            6   A.   Yeah, a very small amount.

            7   Q.   And that would result -- absent using the Motorola

            8   information, it would have taken Hytera, in your opinion,

            9   about six more months of development time?

03:31:07   10   A.   Yeah, I've said no more than six months because I think

           11   this is quite -- I've been quite generous in saying that.

           12   Q.   What is your third opinion, Mr. Grimmett?

           13   A.   So the third thing is the former Motorolans clearly hid

           14   the activity from Hytera.         And we can see that through just

03:31:23   15   seeing the same documents again and again in this trial,

           16   amongst the thousands of documents in the case.              They went to

           17   great efforts to rebrand documents, to take information out of

           18   Motorola documents and put them into Hytera documents.                So the

           19   other people using those documents would have had no idea.

03:31:43   20   Q.   I've heard the term -- there's been testimony regarding

           21   the term "rebrand."       What do you mean by "rebrand"?

           22   A.   So like the source code file we saw in the last session,

           23   quite often you'll see a Motorola header on a document or a

           24   source code file.       That's been taken off and replaced with a

03:32:05   25   Hytera.    Now, the content may be the same, so it's still
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 95 of 206 PageID #:61504
                                         Grimmett - direct by Cloern
                                                                                           4285

            1   Motorola information, but it's actually been rebranded as

            2   Hytera to make it look like it's Hytera work.

            3   Q.   So did that -- so you mentioned source code.              Did that

            4   also happen with some documents?

03:32:19    5   A.   Documents and source code.

            6   Q.   So there were instances where, say, for example, an entire

            7   Motorola testing specification, Motorola was taken off, Hytera

            8   was put on, and other references to Motorola were scrubbed?

            9   A.   Precisely.     We've seen examples of that.

03:32:33   10   Q.   And were there also examples where portions of Motorola

           11   documents were copied into Hytera documents?

           12   A.   Exactly.     So either diagrams or portions of text, but,

           13   again, they've been scrubbed of any Motorola references.

           14   Q.   And did you see any evidence that anyone other than Sam

03:32:55   15   Chia, Y.T. Kok, or Peiyi Huang or G.S. Kok was involved in

           16   that activity, that copying of Motorola information from a

           17   Motorola document into a Hytera document?

           18   A.   None.    It's been hidden well.

           19   Q.   What is your -- let me ask -- do you have -- is your

03:33:20   20   opinion the same about taking Motorola source code and

           21   converting that into Hytera source code?             Did you see any

           22   indication that any of that activity was conducted by anyone

           23   other than Peiyi Huang, Sam Chia, Y.T. Kok, or G.S. Kok?

           24   A.   None.    I've seen libraries that have been delivered to

03:33:44   25   Hytera engineers.       Again, you can't see any Motorola
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 96 of 206 PageID #:61505
                                         Grimmett - direct by Cloern
                                                                                           4286

            1   references.     And any source code files that have been passed

            2   on also have been stripped of any Motorola references.

            3   Q.   What is your fourth opinion?

            4   A.   So my fourth opinion is that the trade secrets as they're

03:34:00    5   alleged and that have been described by Motorola are not

            6   actually trade secrets.

            7   Q.   And why do you say that as alleged they're not trade

            8   secrets?

            9   A.   Yeah, so what I mean by that, lots of what's been alleged

03:34:16   10   or claimed are generally known concepts.             So we've talked

           11   about already noise suppression, carrier detect, squelch,

           12   things that have been in the radio industry forever that

           13   everyone uses, rather than some specific secret aspect of that

           14   that makes a radio work really well.            So to be a trade secret,

03:34:34   15   it needs to be kept secret, it needs to derive some value to

           16   being kept secret, so that if someone took it, it would be

           17   valuable.

           18                And the third criteria is that they've gone to great

           19   lengths and care to guard that secret as well.

03:34:50   20   Q.   And those are the --

           21   A.   I don't believe for any of these 21 trade secrets that it

           22   passes those criteria.

           23   Q.   Okay.    And that's the -- those are the criteria that you

           24   applied in your analysis?

03:35:01   25   A.   That's right.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 97 of 206 PageID #:61506
                                         Grimmett - direct by Cloern
                                                                                           4287

            1   Q.   What is your fifth opinion, Mr. Grimmett?

            2   A.   So Hytera didn't use any of the alleged trade secrets.                 So

            3   I'm not -- I'm not saying they didn't use some information.

            4   They definitely did.        And I don't think -- you know, I'll be

03:35:19    5   honest and tell you exactly what that is, but they have not

            6   used the trade secrets as they've been described.

            7   Q.   What is your last opinion?

            8   A.   So the last one is that Motorola, for whatever reason,

            9   have unreasonably delayed investigating the suspicion.                So in

03:35:40   10   the materials I was asked to look at, there's lots and lots of

           11   different instances where Motorola suspected that Hytera were

           12   in possession of their information and using it.               And this is

           13   all back in 2008, 2010.        And they didn't do anything to

           14   investigate or start litigation until 2017.

03:36:02   15   Q.   And could they have -- could Motorola have looked at its

           16   Compass logs in the 2008, '9, '10 time frame?

           17   A.   Yeah, so understand the basis for bringing the litigation

           18   is the Compass logs that have been talked about.               And they had

           19   those Compass logs way back to 2008 --

03:36:21   20   Q.   So --

           21   A.   -- exactly the same logs.

           22   Q.   So the thing that Motorola did in order to bring -- learn

           23   of facts on which to base its lawsuit in 2017, running the

           24   Compass logs, that could have been done in 2008, '9, '10?

03:36:37   25   A.   Exactly.     And that's the basis for this final opinion.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 98 of 206 PageID #:61507
                                         Grimmett - direct by Cloern
                                                                                           4288

            1   They could have done it back then.           They had lots of

            2   suspicions, but they never did it.

            3               MR. CLOERN:     Okay.   Can we, Mr. Montgomery, look at

            4   DDX-21.18, please.

03:36:51    5   BY MR. CLOERN:

            6   Q.   And so your first opinion, when did Hytera begin DMR radio

            7   development?

            8   A.   So they -- from the material I've seen, they started their

            9   development of DMR in late 2005, around the November time, I

03:37:09   10   think it was.

           11   Q.   At that time, did Hytera have a history of analog radio

           12   development to build on?

           13   A.   Yeah, they had ten years of analog radio development

           14   experience.

03:37:22   15   Q.   And in DDX-21.19, what are you showing here?

           16   A.   So this is just a small sample of their products that

           17   Hytera produced over that ten-year period.             1995 saw this

           18   first radio, the C160.        That actually won a technology award

           19   from Fortune magazine.        They're one of the top 25 most

03:37:45   20   innovative products for an analog radio in 2007.

           21               And then we've got some trunking radios here,

           22   MPT-1327.

           23   Q.   So then in -- so if Hytera is winning awards for analog

           24   radios from Fortune magazine in 2007, what does that tell us

03:38:03   25   about the strength of analog market in 2007?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 99 of 206 PageID #:61508
                                         Grimmett - direct by Cloern
                                                                                           4289

            1   A.   So I was around when all of this was going on.              So Hytera

            2   were a respected name in the industry.            They produced

            3   professional-grade radios.         We're not talking about

            4   walkie-talkies you buy on a shelf.           These are professional

03:38:17    5   radios.

            6              MR. CLOERN:      DDX-21.20, Mr. Montgomery.

            7   BY MR. CLOERN:

            8   Q.   What are you showing here, Mr. Grimmett?

            9   A.   So I've just put on this slide a small sample of the

03:38:31   10   features that you'd find in a Hytera analog radio.               A couple

           11   to call out:      VOX is one of the alleged trade secrets.            It's

           12   worth calling that one out.         Squelch as well, just listed

           13   there.    They have carrier detect as well, and numerous other

           14   things that we're going to talk about in this session, I

03:38:46   15   guess.

           16   Q.   So does having analog radio experience translate into

           17   developing digital radios?

           18   A.   Yeah, it certainly helps at Simoco when we did it.               And

           19   it's one of the things that Dr. Rangan said, you know, when he

03:39:06   20   was talking about his experience, that analog experience

           21   translates well to producing a DMR radio.

           22   Q.   And what about digital radio development?             Did Hytera have

           23   any experience in that to draw upon when it began its DMR

           24   development in 2005?

03:39:21   25   A.   Yeah, so they have TETRA radios as well.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 100 of 206 PageID #:61509
                                          Grimmett - direct by Cloern
                                                                                            4290

            1    Q.   And were you in court for the testimony of Professor Sun,

            2    Yu Yang, and Roger Zhang, Hytera witness -- witnesses?

            3    A.   Yes.

            4    Q.   And did they testify about Hytera's independent

03:39:43    5    development?

            6    A.   They did.    So those three individuals had testified, were

            7    all working at Hytera and working on this specific project.

            8    Q.   And also Mr. John Peck, did you hear his testimony

            9    regarding Hytera's development prior to G.S. Kok?

03:40:00   10    A.   Yeah, so John Peck was brought in to look specifically at

           11    the Verilog code, which is the hardware description language

           12    that the FPGA uses.       And, again, he presented his analysis.

           13    Q.   Did you independently evaluate Hytera's DMR development

           14    prior to hiring G.S. Kok?

03:40:18   15    A.   Yes.

           16    Q.   What did you look at?

           17    A.   I looked at hundreds, if not thousands, of documents.                 I

           18    looked at a lot of source code and obviously listened to the

           19    testimony as well.       I also had the opportunity to visit Hytera

03:40:38   20    in China, in Shenzhen for a week, to talk to the engineers

           21    there to kind of get a guide through that code as well.

           22    Q.   And have you formed any opinions about Hytera's DMR

           23    development prior to hiring G.S. Kok?

           24    A.   Yeah, it was at a very advanced stage.

03:40:55   25    Q.   So please turn to DTX-3316, please, in your binder.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 101 of 206 PageID #:61510
                                          Grimmett - direct by Cloern
                                                                                            4291

            1               THE COURT:     Let me just establish for clarity, at

            2    what point in time are you saying it was at an advanced stage?

            3               THE WITNESS:     By February 2008, they had a --

            4               THE COURT:     Your answer is February 2008?

03:41:14    5               THE WITNESS:     February 2008.

            6               THE COURT:     Proceed.

            7    BY MR. CLOERN:

            8    Q.   Please look at DTX-3316 and DTX-3418 in your binder.

            9    A.   Yep, I'm there.

03:41:33   10    Q.   What is DTX-3316?

           11    A.   So 3316 is a Hytera document with a -- it's got an English

           12    translation and it is the DMR layout to algorithm function

           13    library instructions, and it's a document from April 2006.

           14    Q.   And was it produced from Hytera's files?

03:41:56   15    A.   It was, yeah.     It's got Hytera Bates numbers on it.

           16    Q.   And DTX-3418, what is that document, Mr. Grimmett?

           17    A.   So that one is a training presentation entitled -- let me

           18    just find the English.        Bear with me -- "Protocol Technique,

           19    HYT Training."

03:42:23   20    Q.   And who is the author?

           21    A.   That is Roger Zhang.       And it's dated, again, April 2006.

           22    Q.   And was that produced from -- DTX-3418 produced from

           23    Hytera's files?

           24    A.   Sorry.    Correct the date on that.        That's December 2006,

03:42:40   25    the second document.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 102 of 206 PageID #:61511
                                          Grimmett - direct by Cloern
                                                                                            4292

            1                And, yes, it's got Hytera's Bates numbers on it.

            2    Q.   And did you rely on both DTX-3316 and DTX-3418 in coming

            3    up with your opinions in this case?

            4    A.   I did, yeah.

03:42:53    5                MR. CLOERN:    Your Honor, we'd ask that these be

            6    admitted.

            7                MR. ALPER:    No objection.

            8                THE COURT:    They are received and may be published.

            9           (Exhibit Nos. DTX-3316 and DTX-3418 were received in

03:43:03   10           evidence.)

           11                THE COURT:    Who is training whom?

           12                THE WITNESS:    The training presentation states that

           13    Roger Zhang is training new engineers.            New engineers are

           14    joining the team.

03:43:15   15                THE COURT:    Proceed.

           16    BY MR. CLOERN:

           17    Q.   Mr. Grimmett, have you prepared a timeline of Hytera's DMR

           18    development?

           19    A.   Yes, I have.

03:43:24   20                MR. CLOERN:    Your Honor, we have the board.          May I

           21    approach?

           22                THE COURT:    Yes.

           23                The witness may step down if you need to point to

           24    something.

03:43:50   25                THE WITNESS:    I have a laser pointer.         I should be
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 103 of 206 PageID #:61512
                                           Grimmett - direct by Cloern
                                                                                            4293

            1    okay.

            2                 THE COURT:    Do you have a pointer?

            3                 THE WITNESS:    Yes.

            4                 THE COURT:    That kind of pointer.        Is that state of

03:44:02    5    the art, your pointer?

            6                 THE WITNESS:    I think it's a Chinese one, actually.

            7                 THE COURT:    Proceed.

            8    BY MR. CLOERN:

            9    Q.   Mr. Grimmett, can you start us off in the timeline,

03:44:21   10    please, and tell us what the first entry is?

           11    A.   Sure.    So I think we've already talked about 2005, Hytera

           12    beginning that DMR development.

           13    Q.   And then -- and please proceed, the next entry.

           14    A.   Yeah, so the first document of any note that I reviewed

03:44:36   15    was this one, in January 2006, and it's a DMR baseband

           16    selection report, which talks about the selection of hardware.

           17                 MR. CLOERN:    Mr. Montgomery, could we bring up

           18    PTX-1985.

           19    BY MR. CLOERN:

03:44:54   20    Q.   Is this the document you're talking about?

           21    A.   It is, yes.

           22    Q.   What's notable about it?

           23    A.   So the document goes through and presents three options

           24    for selecting processes, which are the brains of the hardware

03:45:06   25    that actually run the software.          The key bit is the -- this
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 104 of 206 PageID #:61513
                                          Grimmett - direct by Cloern
                                                                                            4294

            1    kind of bottom sentence, really.          And it's talking about the

            2    selection criteria that Hytera have used in selecting their

            3    processes.     And they're considering all the things I would

            4    expect them to do as a two-way radio manufacturer.               They're

03:45:24    5    looking at cost, performance, battery life, supportability,

            6    those kind of issues.

            7    Q.   All right.     What's next on the timeline?

            8    A.   So the next one is April 2006.          It's a DMR layer two

            9    algorithm function library instructions.

03:45:44   10                MR. CLOERN:      Can we bring up that DTX-3316,

           11    Mr. Montgomery.      3316.

           12                THE COURT:    So I have a feeling not every juror may

           13    be able to see this exhibit.

           14                Can you see it, members of the jury?

03:46:00   15                You can.    All of you?

           16                All right.    Very well.     Proceed.

           17    BY MR. CLOERN:

           18    Q.   What's important about 3316?

           19    A.   So what struck me about this one is this is only four

03:46:13   20    months into their development, but they've written some

           21    software here that directly corresponds with the ETSI DMR

           22    standard for all of the low-level data coding mechanisms,

           23    which are not particularly difficult, but it shows they

           24    understood the standard and they've already produced the

03:46:29   25    software.    And it's already running on the DSP device as well,
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 105 of 206 PageID #:61514
                                          Grimmett - direct by Cloern
                                                                                            4295

            1    so a lot of progress in just four months.

            2    Q.   And the next entry?

            3    A.   So the next one is this protocol training technique that

            4    we talked about.      That's one of the documents I was asked to

03:46:43    5    identify.

            6                MR. CLOERN:    Can we see that, Mr. Montgomery.

            7    DTX-3418.

            8    BY MR. CLOERN:

            9    Q.   What's important about this?

03:46:50   10    A.   So this one is important because this talks about best

           11    practice.    So as I said, it's a training document given to new

           12    engineers when they either join Hytera or join the DMR team.

           13                And it talks about concepts like abstraction and

           14    layering and how to organize software in a good way.               It's

03:47:10   15    very textbook stuff, but it's good to see that they're

           16    training their engineers in the right ways.

           17                MR. CLOERN:    Can we see Pages 53 and 55,

           18    Mr. Montgomery.

           19    BY MR. CLOERN:

03:47:26   20    Q.   Is this some -- are these examples of what you're talking

           21    about?

           22    A.   Yeah, exactly.      So we can think -- we can say there's a

           23    hierarchy of software, the idea of protocol layering here.

           24    We've got abstraction.        It's all good stuff.

03:47:41   25    Q.   I believe Dr. Wicker testified that before Y.T. Kok joined
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 106 of 206 PageID #:61515
                                          Grimmett - direct by Cloern
                                                                                            4296

            1    Hytera in June 2008, Hytera did not have any layers in its

            2    source code that would allow them to have a successful DMR

            3    device.    Do you agree with that?

            4    A.   No, for two reasons.       So, one, there is layering; but

03:48:05    5    secondly, you don't have to have layering.             It's just a choice

            6    of how you organize your software, and it wouldn't tell you

            7    whether you could make a DMR device or not.

            8    Q.   But this document does show the use of layering techniques

            9    at Hytera?

03:48:21   10    A.   Yeah, it doesn't show use, but it shows that they knew

           11    what it was and they were training all their engineers.                So to

           12    have that and then not use it wouldn't really make sense.

           13    Q.   They're at least aware of layering and could use it or not

           14    if they felt it would be useful?

03:48:39   15    A.   They are.    And I've actually seen the layering in the

           16    software as well.

           17    Q.   Okay.    What happens next on the timeline?

           18    A.   So the next thing is a protocol running test of the DMR

           19    stack on the DSP processor.

03:48:56   20                 MR. CLOERN:   Mr. Montgomery, PTX-1984, please,

           21    Page 26.

           22    BY MR. CLOERN:

           23    Q.   Is this the document you're -- that's on your chart?

           24    A.   It is, yeah.

03:49:06   25    Q.   And what is this about?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 107 of 206 PageID #:61516
                                          Grimmett - direct by Cloern
                                                                                            4297

            1    A.   So this is showing more of the software now.             So we saw

            2    that early document with some functions on there, they've

            3    built on that and now they're running more extensive tests on

            4    the DSP chip.

03:49:23    5    Q.   And are there five voice services and six data services

            6    that are described in this document?

            7    A.   Exactly, yeah.      So they're now on to another layer of the

            8    protocol stack.

            9               MR. CLOERN:     Mr. Montgomery, can we look at Page 28,

03:49:35   10    please.

           11    BY MR. CLOERN:

           12    Q.   Now, Dr. Rangan testified that this document is a test

           13    plan and not a document that, in fact, shows test results from

           14    completed testing.       Do you agree with that?

03:49:49   15    A.   No, not at all.

           16    Q.   Why not?

           17    A.   You wouldn't see the data presented in this way.              A test

           18    specification would tell you how to set the test up and how to

           19    conduct it and normally what the -- what are the results to

03:50:02   20    expect.    But these bites here, this is all what we call

           21    hexadecimal.     And it's the output of a test.          So it's not

           22    something someone would type into a document, it's data that's

           23    been captured from an actual test that's been run.

           24    Q.   And did Professor Sun testify about this document?

03:50:21   25    A.   He did, yeah.     And he explained exactly that.          It was test
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 108 of 206 PageID #:61517
                                          Grimmett - direct by Cloern
                                                                                            4298

            1    results, not a test plan.

            2               MR. CLOERN:     Mr. Montgomery, can you pull up Pages 49

            3    and 50.

            4    BY MR. CLOERN:

03:50:31    5    Q.   Dr. Rangan testified the problems listed in this document

            6    were significant.      Do you see where the document talks about

            7    problems and summary?

            8    A.   I do, yeah.

            9    Q.   Do you believe they are significant?

03:50:39   10    A.   Well, I guess the first thing to say is how could there be

           11    any problems if the testing hadn't even been conducted.                But

           12    the problem is actually in here.          If you go through, there's

           13    seven problems in here.        They're all to do with moving the

           14    software from a visual compiler environment, which is running

03:50:57   15    it on a PC or laptop, onto the DSP.

           16               And I've been through them all.          They're the kind of

           17    thing I'd expect to see because the processes are different.

           18    And they're problems that I would expect, and they're actually

           19    very easily solved as well.         They're well known.

03:51:12   20    Q.   And are we -- are those the problems -- I think they're

           21    listed here on the right.        Those are the seven problems that

           22    are discussed --

           23    A.   They are.    And none of them are to do with DMR.            They are

           24    just basic computer science problems to be solved.

03:51:25   25    Q.   And is encountering and subsequently solving problems part
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 109 of 206 PageID #:61518
                                          Grimmett - direct by Cloern
                                                                                            4299

            1    of the research and development process?

            2    A.   Absolutely, yeah.      And we've got to bear in mind we're

            3    only one year in at this stage.

            4    Q.   Okay.    What do we see next on the timeline?

03:51:43    5    A.   So the next one here is February 2007, so only one month

            6    later.    And there's now a DMR protocol stack test report.

            7                 MR. CLOERN:   Mr. Montgomery, PTX-2030, please.

            8    BY MR. CLOERN:

            9    Q.   What's -- is this, I think, the document you're

03:52:02   10    referencing in your chart?

           11    A.   It is, yeah.

           12    Q.   And what does it show?

           13    A.   So this is a test of more of the protocol stack and

           14    actually introduces now the physical layer as well, whereas

03:52:13   15    the previous test didn't.

           16    Q.   Now, did -- does -- was this testing -- when did it occur?

           17    Was this in February or was this earlier?

           18    A.   So the date of the document is February 2007.             And it's

           19    documenting testing that could be further out.              I don't know

03:52:34   20    exactly when it occurred, but I would say during the month of

           21    January.

           22    Q.   Did Hytera's prototype consist of a single board for

           23    the -- that -- for this testing or were there multiple boards?

           24    A.   No, this document states that there were three separate

03:52:48   25    boards that were connected together.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 110 of 206 PageID #:61519
                                          Grimmett - direct by Cloern
                                                                                            4300

            1                MR. CLOERN:    Please show us Page 23, Mr. Montgomery,

            2    of PTX-2030.

            3    BY MR. CLOERN:

            4    Q.   What are we looking at here, Mr. Grimmett?

03:52:58    5    A.   So we've got a PC or a host computer here.             And that's

            6    running some test software, some simulation software.               It's

            7    connected with this wire here to the DSP, which is running the

            8    protocol stack.      And that's what we saw tested in the previous

            9    document.

03:53:14   10                And then it's connected to an FPGA board.            Now, this

           11    actually consists of two boards.          It's got an FPGA and an RF

           12    board.    So they're two separate boards at this stage.             And you

           13    can see that in the text.

           14                The test is run from the PC over through here.              And

03:53:31   15    this that is like a chicken foot is actually a radio antenna,

           16    so it's the thing that sticks out the top of the radio.                And

           17    that's standard notation for showing an antenna.              It gets

           18    transmitted out of there and back into the receiver antenna of

           19    a similar board.      And in this way we can do end-to-end testing

03:53:48   20    over the air using RF.

           21    Q.   Why are there -- it looks like there are three sets of

           22    boards there?

           23    A.   Yeah, so the document caters for three sets of boards, but

           24    it clearly states in the document when I reviewed it, they

03:54:04   25    only have two sets of hardware when they conducted this test.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 111 of 206 PageID #:61520
                                          Grimmett - direct by Cloern
                                                                                            4301

            1    So they only used two sets out of the three on the diagram.

            2    Q.   And that's -- is that what we see here in the final

            3    sentence just before the diagram?

            4    A.   Yeah, exactly.      So there are only two development boards

03:54:18    5    at the moment, so they can only simulate using two units.

            6                MR. CLOERN:    Mr. Montgomery, DDX-21.21, please.

            7    BY MR. CLOERN:

            8    Q.   Do you recall this slide from Professor Sun's testimony?

            9    A.   Yeah, so I took this from the demonstratives that

03:54:39   10    Professor Sun used just to show what those boards would have

           11    looked like.

           12    Q.   And how does this relate to the diagram we were just

           13    looking at?

           14    A.   So he's got the three boards I talked about.             The bottom

03:54:49   15    one is this baseband board, and that's the brains of the

           16    computers.     This has got two processes on it running the

           17    software.    It connects to the FPGA over this ribbon cable

           18    here, which then in turn connects to the RF before it gets

           19    sent out of the port, which is where we'd find the chicken

03:55:08   20    antenna.

           21    Q.   Based on your review of the documentation, is this a fair

           22    and accurate representation of the development boards that

           23    were being tested?

           24    A.   Yeah, it's hard to know exactly what they would have

03:55:21   25    looked like, but these are circuit boards populated with ICs
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 112 of 206 PageID #:61521
                                          Grimmett - direct by Cloern
                                                                                            4302

            1    and chips.     And the document states three boards connected

            2    together using wires.

            3    Q.   So is this typical in developing a radio that you would

            4    have three circuit boards together that would then transmit

03:55:38    5    some signal to another set of boards and you can hear people

            6    talk back and forth?

            7    A.   Yeah, so it's normal to produce lots of different

            8    prototypes at different stage of a project.             Similarly, the

            9    engineers that work on the RF portion have different skill

03:55:57   10    sets to those doing the software on the DSP, for example.                  So

           11    it's quite common to have different boards for different

           12    functions in the radio at this stage.

           13    Q.   Well, why not just put it all in a handheld radio and say

           14    this is my prototype and then test it?

03:56:08   15    A.   So when it gets to be this big, it's really difficult to

           16    work on the electronics.        You know, you're kind of getting a

           17    scope in there and measuring voltages.            So we tend to work on

           18    bigger boards to start with.         Once you get to a certain

           19    confidence level, then you start to shrink it down.

03:56:24   20               THE COURT:     How big is the board originally?

           21               THE WITNESS:     It's hard to say, but I probably would

           22    have said each board is roughly the size of this videotape.

           23               THE COURT:     Can you put it in terms of making a

           24    record how big?

03:56:36   25               THE WITNESS:     Oh, sorry.     It would probably be around
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 113 of 206 PageID #:61522
                                           Grimmett - direct by Cloern
                                                                                            4303

            1    four inches by six inches.

            2                 THE COURT:    That's the size of each board originally?

            3                 THE WITNESS:    Each board, yeah.

            4                 THE COURT:    Original?

03:56:49    5                 THE WITNESS:    Originally, yeah.

            6                 THE COURT:    Proceed.

            7                 MR. CLOERN:    Can we look, please, Mr. Montgomery, at

            8    Pages 26 and 27 of PTX-30.

            9    BY MR. CLOERN:

03:57:04   10    Q.   Does this show the DMR voice services that the prototype

           11    could perform?

           12    A.   It does, yeah.       So in this document it's got three voice

           13    services documented.

           14    Q.   And what about the data services?

03:57:17   15    A.   It's got two data services in this document as well, but

           16    they're already in here and it says how they worked.

           17    Q.   Okay.    Are those important voice and data services in the

           18    DMR standard?

           19    A.   These are the fundamental ones you'd start with so that

03:57:33   20    they're group calls, late entry, and individual and group

           21    texts.    So they're kind of the foundations of the DMR protocol

           22    stack.

           23    Q.   So the basic functionality is then there in these

           24    prototypes at this point in terms of transmitting, receiving

03:57:50   25    messages, calls, voice calls, and texts on the DMR standard?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 114 of 206 PageID #:61523
                                          Grimmett - direct by Cloern
                                                                                            4304

            1    A.   Exactly.    So you tend to get the fundamental basics

            2    working first, and then you build on that once you've got it

            3    debugged and working properly.

            4               MR. CLOERN:     Mr. Montgomery, Page 39, please.

03:58:05    5    BY MR. CLOERN:

            6    Q.   I'll direct your attention to Section 5, Mr. Grimmett,

            7    "Conclusions from the Test."         What were the conclusions?

            8    A.   So it states here that the protocol stack works normally,

            9    it's stable, and the most basic voice and data services are

03:58:22   10    working.    It also states that all the previous problems we saw

           11    in the other documents, they've all been solved.

           12               THE COURT:     Are you quoting from the document?

           13               THE WITNESS:     Yeah, exactly.      Well, I'm paraphrasing.

           14               THE COURT:     Well --

03:58:34   15               THE WITNESS:     Sorry.

           16               THE COURT:     -- can you quote from the document?

           17               THE WITNESS:     Sure.

           18               So it says, "According to the above test, it can be

           19    seen that the protocol stack software works normally and the

03:58:44   20    operation is relatively stable, and the most basic voice and

           21    data service have been achieved.          During the test, all the

           22    problems discovered in the previous period were solved, and

           23    the problems solved were as follows."

           24               THE COURT:     And that's a quote from the exhibit?

03:58:57   25               THE WITNESS:     Exactly.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 115 of 206 PageID #:61524
                                          Grimmett - direct by Cloern
                                                                                            4305

            1                THE COURT:    Proceed.

            2    BY MR. CLOERN:

            3    Q.   What does this indicate to you?

            4    A.   For me at this point, February 2007, excellent progress.

03:59:09    5    They're just over a year into the development.              They've got a

            6    prototype working with voice and data services.              It's pretty

            7    impressive.

            8    Q.   So there is a prototype and it, in fact, has been tested?

            9    A.   Yes.   Tested against itself, you know.           So if you've got a

03:59:24   10    problem, you could have a problem receiving the transmit, but,

           11    yeah, really good progress.

           12    Q.   So two Hytera prototypes talking and communicating with

           13    one another on the DMR standard?

           14    A.   Yes.

03:59:35   15    Q.   But not yet a Motorola radio?

           16    A.   Yes, that's the acid test.

           17    Q.   What's next on the timeline?

           18    A.   The next one is June 2007.         There's a DMR protocol stack

           19    specification.

03:59:53   20                MR. CLOERN:    Mr. Montgomery, please, PTX-2040, and

           21    let's go to Pages 4 and 5.

           22    BY MR. CLOERN:

           23    Q.   Can you tell us what we're seeing here, Mr. Grimmett?

           24    A.   So this is a table with a list of DMR standards -- DMR

04:00:03   25    functions that you would find in the DMR standard.               On the
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 116 of 206 PageID #:61525
                                          Grimmett - direct by Cloern
                                                                                            4306

            1    right it's got a column called, "Is it realized," which means

            2    whether they actually implemented this function at this point

            3    in time.    A "yes" means yes.       Obviously "no," they haven't got

            4    that function in the prototype yet.

04:00:20    5    Q.   So this is still the Hytera prototype boards-to-prototype

            6    boards testing, right?

            7    A.   Correct.

            8               MR. CLOERN:     Mr. Montgomery, please take us to

            9    DDX-21.22.

04:00:37   10    BY MR. CLOERN:

           11    Q.   And, Mr. Grimmett, what are we seeing here?

           12    A.   So, again, this is a demonstrative from Professor Sun

           13    showing really what that would have meant.             So we've got all

           14    these ticks down here of what were the yeses in the columns.

04:00:52   15    So these are all of the functions that are now working.                So

           16    this is now another four months on, and they've gone from

           17    four -- three voice services and two data.             So this big list.

           18    And it represents the PC here, the boards, the testing, and

           19    then the notice boards here.

04:01:12   20    Q.   Dr. Rangan contends that none of this happened, the boards

           21    don't exist, testing never occurred.           Do you agree with that?

           22    A.   No.

           23    Q.   And you've seen evidence that, in fact, those things did

           24    occur?

04:01:23   25    A.   Yeah, there's plenty of documentation to say that this
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 117 of 206 PageID #:61526
                                          Grimmett - direct by Cloern
                                                                                            4307

            1    happened.      And also we've got the testimony from the actual

            2    Hytera engineers.       And the guy that headed it up actually came

            3    in on the stand and explained that this was all done.

            4    Q.     And is what's in -- what Professor Sun showed in this

04:01:44    5    demonstrative, is that consistent with your review of the

            6    documentation from Hytera?

            7    A.     Yeah, exactly.    So without hearing the Hytera witnesses,

            8    this is what I would have presented from the documentation

            9    that I reviewed.

04:01:56   10    Q.     What happens next on the timeline, Mr. Grimmett?

           11    A.     So the next one is an August 2007 with a very similar

           12    table in it to the last one we've seen.

           13    Q.     Okay.   And then -- well -- and what's -- is there anything

           14    significant about that table?

04:02:18   15    A.     Only that they've got some more yeses in the columns.               So

           16    they're progressing with some more feature development.

           17    Q.     Let's go to what's next on the timeline.

           18    A.     So at the same time there's something called DFSS

           19    recommendations, which are meetings -- minutes from a meeting,

04:02:36   20    which are fairly significant.

           21    Q.     And what was significant about those meeting minutes to

           22    you?

           23    A.     So DFSS stands for Design for Six Sigma.          Six Sigma is a

           24    standard used in manufacturing and engineering.              Hytera used

04:02:53   25    some external consultants to come in and review the project,
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 118 of 206 PageID #:61527
                                          Grimmett - direct by Cloern
                                                                                            4308

            1    and a few things came out about -- one was they were

            2    significantly far along with their prototype that they were

            3    about to enter a productization stage or commercialization of

            4    that unit.

04:03:08    5               The second thing is that -- this key in there,

            6    there's a few more bits, but they wanted to hire a product

            7    manager to actually push forward and get the product to

            8    launch.

            9               MR. CLOERN:     So can we look at PTX-415.

04:03:19   10    BY MR. CLOERN:

           11    Q.   Are these the DFSS meeting minutes?

           12    A.   Yes, they are.

           13    Q.   And DFSS -- I don't know if you said it or not.              I'm sorry

           14    -- what's that stand for?

04:03:30   15    A.   Design for Six Sigma.

           16    Q.   And what's Six Sigma?

           17    A.   It's a quality system.

           18               MR. CLOERN:     Can we focus, Mr. Montgomery, on --

           19    BY MR. CLOERN:

04:03:40   20    Q.   Well, first of all, what's the difference in the top half

           21    and the bottom half?       You see one is black and one is blue?

           22    A.   Yeah, so the top half is minutes from a meeting with the

           23    consultants.     The blue text is Manager Chen's, so Mr. Chen's

           24    list of tasks having reviewed the minutes.

04:04:00   25    Q.   And can we focus on Paragraph 4 on the top and Paragraph 4
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 119 of 206 PageID #:61528
                                          Grimmett - direct by Cloern
                                                                                            4309

            1    on the bottom.      Now, what's being discussed in this part of

            2    the -- or being reflected in this part of the meeting minutes?

            3    A.   So as I mentioned earlier, they've tested Hytera prototype

            4    against a Hytera prototype, which is great, but when you

04:04:22    5    actually test, it's testing against someone else's product.

            6    And this is talking about them having done some testing and

            7    found some incompatibilities with a Motorola radio.

            8    Q.   And --

            9                THE COURT:    What is incompatability?

04:04:39   10                THE WITNESS:    A problem where they've tried to make

           11    maybe a voice call from the prototype to this radio and the

           12    voice call fails.

           13                THE COURT:    You could tell that from the document?

           14                THE WITNESS:    I can't tell from this what kind of

04:04:49   15    call this refers to, but I can from other documentation.                   And

           16    it was to be with individual voice and data calls.

           17                THE COURT:    Proceed.

           18    BY MR. CLOERN:

           19    Q.   And we will turn to those documents imminently.              But

04:05:00   20    before I ask you questions about those documents, does this

           21    meeting minute summary reflect Hytera's concern that the

           22    Motorola radio that the Hytera prototype was attempting to

           23    interoperate with was, in fact, not properly following the DMR

           24    standard?

04:05:19   25    A.   That is correct, yeah.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 120 of 206 PageID #:61529
                                          Grimmett - direct by Cloern
                                                                                            4310

            1    Q.   And is the directive from Manager Chen at the bottom to

            2    take a more active role at the DMR Association in development

            3    of the -- and maintenance of the standard?

            4    A.   Yeah, exactly.      So what Mr. Chen is saying is that Hytera

04:05:36    5    should join the DMR Association and become involved in the

            6    setting of the standards.

            7                MR. CLOERN:    Okay.    Mr. Montgomery, can we look at

            8    PTX-1988.

            9    BY MR. CLOERN:

04:05:51   10    Q.   What's next on the board, Mr. Grimmett?

           11    A.   So after that, we've got a September document, which is

           12    exactly that.     It's a report on how they tested that protocol

           13    type against a Motorola radio.

           14    Q.   And what's important about this document?

04:06:07   15    A.   So this is the acid test.        So we should remember that the

           16    only company with a DMR radio at this point that was available

           17    to purchase was Motorola.        So if you couldn't work with a

           18    Motorola radio, you wouldn't be able to sell your product

           19    because someone having bought 50 of these and buy your radio,

04:06:29   20    they'd find they wouldn't be able to work together.

           21    Q.   The September 2007, is that the date of this test report

           22    or the date of the testing?

           23    A.   It's the date of the report.         The testing occurred before

           24    this.   As we can see from the previous document, which was,

04:06:43   25    you know, a month before, they had already done testing and
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 121 of 206 PageID #:61530
                                          Grimmett - direct by Cloern
                                                                                            4311

            1    discovered problems.

            2                MR. CLOERN:    So if we can look at Page 12, please,

            3    Mr. Montgomery.

            4    BY MR. CLOERN:

04:06:54    5    Q.   What is being shown here, Mr. Grimmett?

            6    A.   So the diagram shows the actual testing involved.              And we

            7    can see we've got a similar arrangement of different boards

            8    here on the Hytera side, but now we've got a real Motorola

            9    radio on the other side as well.

04:07:11   10    Q.   There's been a -- there's been -- I think Dr. Wicker

           11    testified in this case that this was not an over-the-air test,

           12    but was, in fact, a wire test.          Do you agree with that?

           13    A.   I think it was Dr. Rangan, actually, but, no, he's not

           14    using wires.     He's using the antennas here.

04:07:33   15                THE COURT:    So what is the answer to that question?

           16                THE WITNESS:    No, I don't agree.

           17    BY MR. CLOERN:

           18    Q.   If I changed the question to Dr. Rangan instead of

           19    Dr. Wicker, do we agree?

04:07:44   20    A.   Yes.

           21    Q.   Thank you.     What were the results of this test?

           22    A.   So for group calls, it all went well, but they had more

           23    work to do and the problems were with individual calls.

           24                MR. CLOERN:    Mr. Montgomery, DDX-21.23, please.

04:08:12   25    BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 122 of 206 PageID #:61531
                                          Grimmett - direct by Cloern
                                                                                            4312

            1    Q.   And what are we seeing here, Mr. Grimmett?

            2    A.   So this is a representation of the testing.             So it's being

            3    driven by the PC again over here.          It's sending data to the

            4    Motorola radio to set up a call.          Once it's set up, then the

04:08:30    5    two radios can actually talk to each other using actual voice.

            6    And there's a microphone here that you can speak into and it

            7    will come out of the speaker on the Motorola radio and vice

            8    versa.

            9    Q.   And did Professor Sun show this demonstrative?

04:08:49   10    A.   He did.    He talked about this testing.

           11    Q.   And is what is shown in this demonstrative shown by

           12    Professor Sun and discussed in his testimony, do you agree

           13    with that based on your review of the documentation?

           14    A.   Yes, it corresponds exactly to what the document states.

04:09:04   15    Q.   So there's a box here with some -- I think you called them

           16    green ticks?

           17    A.   Yeah.

           18    Q.   Little checkmarks, I think we say in the U.S.

           19    A.   Okay.    Sorry.

04:09:13   20    Q.   It's all right.

           21    A.   Maybe I need an interpreter.

           22    Q.   I think we'll muscle through.

           23                 So there's four here, but I think on the last slide

           24    showing the Hytera board-to-board testing, there were many

04:09:29   25    green checks.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 123 of 206 PageID #:61532
                                          Grimmett - direct by Cloern
                                                                                            4313

            1    A.   Yeah.

            2    Q.   Can you tell us -- do you know why that is?

            3    A.   Yeah, so as we saw the testing progressed when it was just

            4    Hytera, you start off small and you get everything working,

04:09:41    5    and then you progress and you add to it.

            6                 Similarly, when you introduce something unknown, like

            7    this Motorola radio, you take a step back and you just start

            8    to test the group calls initially, then the individual calls,

            9    and then you'd move on to data.          So it's normal to go

04:09:56   10    backwards and then build on the functionality as your testing

           11    progresses.

           12    Q.   And does this also reflect some of the interoperability

           13    issues that we discussed earlier relating to Motorola's

           14    conformance with the DMR standard?

04:10:08   15    A.   Yeah, so this document talks about what's been tested and

           16    what's working, and it says there's more work to do, but it

           17    doesn't actually document any of the issues that they ran

           18    into.

           19                 MR. CLOERN:   Pages 17 and 18, please, Mr. Montgomery,

04:10:23   20    of PTX-1988.

           21    BY MR. CLOERN:

           22    Q.   Is this what you're talking about, Mr. Grimmett?

           23    A.   Exactly, yeah.      So at the end of the document, it says the

           24    voice and data group calls -- I'll read from the document

04:10:36   25    again.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 124 of 206 PageID #:61533
                                          Grimmett - direct by Cloern
                                                                                            4314

            1                 "At present, voice and data group calls can only be

            2    guaranteed to communicate with MOTO, but a single call has not

            3    been analyzed."      A single call means the individual call.              And

            4    then it goes on to list a number of functions that they have

04:10:54    5    not yet tested or they have not documented successful testing

            6    with yet.

            7    Q.   Is this important?

            8    A.   It's important that they've done the testing with Motorola

            9    because having a standard is one thing, but correctly

04:11:08   10    interpreting it or interpreting it in the same way that

           11    another manufacturer reads a standard is not always possible,

           12    particularly in the early days where the standard maybe is a

           13    bit vague or not real specific.

           14                 So to see this interoperation with a Motorola radio

04:11:25   15    is a really major step in their development.

           16    Q.   So how can it be that -- I'm going to transition back for

           17    one second to this issue about Motorola radios following the

           18    standard at this point in time.

           19    A.   Mm-hmm.

04:11:43   20    Q.   Okay?

           21    A.   Sure.

           22    Q.   How can it be that a Motorola radio would not be following

           23    the DMR standard?

           24    A.   Okay.    So the document here doesn't say it's the Motorola

04:11:55   25    radio not following the standard.          We don't know where the
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 125 of 206 PageID #:61534
                                          Grimmett - direct by Cloern
                                                                                            4315

            1    problem is, which end it is, but I know from all the

            2    documentation that I've read that it was actually Motorola

            3    that weren't following the standard in this case.              And it's a

            4    specific message called the answer response, and they were

04:12:10    5    sending back the wrong value, which was preventing the call

            6    from setting up.

            7    Q.   And is that what is reflected in the DFSS meeting minutes

            8    from August 2007?

            9    A.   Exactly, yes.

04:12:20   10    Q.   But, again, what -- how is it that Motorola isn't

           11    following this DMR standard, the standard that it founded and

           12    championed?

           13    A.   So there's two ways you cannot follow the standard.               One

           14    is deliberately not implementing something in that way because

04:12:37   15    you want it to work differently, so you then go and change the

           16    standard.    So that's one way it could happen.

           17                Now, bear in mind they're the only manufacturer with

           18    a DMR product at the minute.         So if they change the standard,

           19    it doesn't affect anyone but themselves apart from other

04:12:53   20    companies developing.

           21                The other way is actually two people can interpret

           22    the standard differently.        And even today, 15 years after the

           23    standard was published, I still get e-mails from members of

           24    the DMR Association saying this won't work with this radio,

04:13:08   25    and we have to resolve why two companies have still got a
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 126 of 206 PageID #:61535
                                          Grimmett - direct by Cloern
                                                                                            4316

            1    different interpretation of the standard.

            2    Q.   What happens next on your timeline?

            3    A.   So the next thing is a low-level protocol stack design,

            4    which is around the same time.

04:13:24    5                MR. CLOERN:    PTX-1990, please, Mr. Montgomery.

            6    BY MR. CLOERN:

            7    Q.   What does this document show?

            8    A.   So this is -- it's a detailed design document basically

            9    showing the design for the low-level DMR protocol stack and

04:13:42   10    the software that's gone into the product at this stage.

           11    Q.   And I've asked Mr. Montgomery to just sort of page

           12    through.

           13                How many -- was it -- how many pages is this document

           14    overall?    Do you know?

04:13:54   15    A.   From memory, it's around 85 pages.           So to -- it's a

           16    detailed document.       We can see here --

           17                MR. CLOERN:    Hold there, Mr. Montgomery.

           18    BY MR. CLOERN:

           19    Q.   Yeah, please, Mr. --

04:14:03   20    A.   -- this -- you know, there's a -- this is an architecture

           21    document.    So it's showing different layers of protocol stack.

           22    It's showing how they communicate between the different

           23    layers.    It's got an MMI here.        Those are communicating in and

           24    out of different layers.        So it's showing software design and

04:14:20   25    layering at a very high level.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 127 of 206 PageID #:61536
                                          Grimmett - direct by Cloern
                                                                                            4317

            1                 MR. CLOERN:    Okay.   Please continue, Mr. Montgomery.

            2    BY MR. CLOERN:

            3    Q.   Is there anything else notable that you recall from this

            4    document?

04:14:31    5    A.   There's a lot of detail I could go through, but 85 pages

            6    is probably not a good use of time.           But it's got message flow

            7    diagrams, it's got message sequence charts, all the kind of

            8    things I'd expect to be in here.          It's also got samples of

            9    source code to show the engineers what's being done and how

04:14:50   10    the architecture of the design is hanging together.

           11    Q.   Okay.    Let's keep moving.      What happens next on your

           12    timeline?

           13    A.   So the next one is a decision, actually, to combine the

           14    DSP and the ARM into an OMAP.         So at this stage they've got

04:15:04   15    the FPGA, a DSP, and an ARM.         So they've got three processes.

           16    Q.   And so they take -- they still had the FPGA, but they're

           17    going to take the DSP and the ARM and combine it into one chip

           18    called an OMAP that has what's called a dual DSP core and ARM

           19    core, right?

04:15:21   20    A.   That's correct.       Now, I can't remember if Professor Sun

           21    testified to this, but I certainly had a discussion with him.

           22    And it was always his intention to combine them into the OMAP

           23    from the start, but he was waiting until the price came down

           24    to make it economic to put it into an OMAP.

04:15:41   25    Q.   What happens next on the timeline?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 128 of 206 PageID #:61537
                                          Grimmett - direct by Cloern
                                                                                            4318

            1    A.   So the next thing is actually implementing that decision.

            2    So in September/October they decide to do this work, and then

            3    they have a revised hardware design in January 2008.

            4    Q.   Next?

04:15:59    5    A.   The next one is actually producing those boards, so actual

            6    physical samples.

            7    Q.   So at this point Hytera has its two-chip design, one

            8    FPGA -- there's an FPGA on there plus there's an OMAP that has

            9    the DSP and ARM dual core --

04:16:14   10    A.   That's correct.

           11    Q.   -- processors?

           12                 Okay.   And what role does the FPGA play?

           13    A.   So the FPGA is responsible for the physical layer.               So the

           14    DMR protocol in the standard at least is divided into three

04:16:29   15    layers:    the physical layer, data link layer, and call control

           16    layer.    And the FPGA embodies the physical layer.

           17    Q.   All right.      What happens next on the timeline?

           18    A.   So the next event is G.S. Kok joining Hytera in

           19    February 2008.

04:16:48   20    Q.   Why was G.S. Kok hired?

           21    A.   He was hired as a product manager to head up the DMR

           22    development at this stage and to ultimately launch the

           23    product.

           24    Q.   And is that what you talked about earlier from the DFSS

04:17:04   25    meeting minutes, suggesting a product manager?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 129 of 206 PageID #:61538
                                          Grimmett - direct by Cloern
                                                                                            4319

            1    A.   It seems to be as a direct result of that recommendation

            2    from that meeting.

            3    Q.   Why did Hytera need a product manager for DMR?

            4    A.   So the research and development stage that we've seen up

04:17:20    5    till now is kind of a different engineering discipline to

            6    launch the product.       So R&D that Professor Sun did with the

            7    prototype is all around problem-solving and getting the

            8    technicality of the product working.

            9               From this stage, the productization is more about

04:17:42   10    predictability of delivery, having a project planned, getting

           11    all the right features in the customers are going to be

           12    interested in, and getting the pricing right of the product as

           13    well.   So it's a slightly different discipline.             Someone who

           14    is more task-oriented and goal-focused to get it done rather

04:18:00   15    than somebody who is really interested in the technology.

           16    Q.   So it's more of a business commercial role in terms of the

           17    product manager?

           18    A.   Exactly.    So you still need to have a technical awareness,

           19    but you definitely need to have a very commercial focus as

04:18:15   20    well.

           21    Q.   Did G.S. Kok make sense for this role?

           22    A.   Yeah, from what I know of him.          And he had the experience

           23    from Motorola.      He's quite a charismatic guy.         And he's got

           24    very good English as well.

04:18:30   25               So the other thing, in the DFSS meeting minutes, he
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 130 of 206 PageID #:61539
                                          Grimmett - direct by Cloern
                                                                                            4320

            1    had suggested, as remember, joining the DMR Association.                   And

            2    all of the meetings are conducted in English, so to have an

            3    English speaker is a prerequisite already for that.

            4               THE COURT:     Did you ever speak to him personally?

04:18:45    5               THE WITNESS:     I did, yeah.      He attended quite a few

            6    meetings that I convened.

            7               THE COURT:     All right.     Did you also see or hear his

            8    testimony in this courtroom?

            9               THE WITNESS:     No, his testimony was played by video.

04:18:54   10               THE COURT:     To the jury?

           11               THE WITNESS:     Yeah.

           12               THE COURT:     Did you see what the jury saw?

           13               THE WITNESS:     Oh, sure.     Yes.

           14               THE COURT:     Did you hear what the jury heard?

04:19:00   15               THE WITNESS:     Yes.

           16               THE COURT:     Proceed.

           17    BY MR. CLOERN:

           18    Q.   So I think you mentioned something about G.S. Kok and

           19    being helpful to the DMR Association.            Why would G.S. Kok be a

04:19:15   20    good product manager to then be helpful to the DMR

           21    Association?

           22    A.   I think for a few reasons.         First, he had excellent

           23    English.    So that's a prerequisite.         He had a good

           24    understanding of DMR from his experience at Motorola.               And

04:19:32   25    Motorola were, you know, a real heavyweight in the association
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 131 of 206 PageID #:61540
                                          Grimmett - direct by Cloern
                                                                                            4321

            1    at that point, and they still are, but they were really

            2    dominant back in the day.        And G.S. was that kind of

            3    personality where he knew the people at Motorola, and he could

            4    kind of keep them in check a little bit with what Hytera

04:19:48    5    wanted to do in terms of moving the standard forward.

            6    Q.   So the DMR Association, the technical working group that

            7    helps provide direction -- let me break it down.

            8                The technical working group helps provide direction

            9    for the standard --

04:20:04   10    A.   Yes.

           11    Q.   -- you testified earlier?        Yes?

           12    A.   Yes.

           13    Q.   And that's a consensus-building sort of body?

           14    A.   Yes.

04:20:08   15    Q.   People have to agree, get on the same page?

           16    A.   Absolutely.

           17    Q.   And the heavyweight there is Motorola, right?

           18    A.   Yes.

           19    Q.   And G.S. Kok coming from Motorola, in your opinion, would

04:20:21   20    that be helpful in helping mold or change the minds that have

           21    to be changed at the DMR Association?

           22    A.   Yeah, I think he understood the Motorola way.             He

           23    understood the Motorola people, what they were trying to

           24    achieve.    And that probably helped him kind of modify his

04:20:38   25    ideas a little bit and reach consensus.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 132 of 206 PageID #:61541
                                          Grimmett - direct by Cloern
                                                                                            4322

            1               MR. CLOERN:     Mr. Montgomery, can you pull up PTX-428,

            2    please.

            3    BY MR. CLOERN:

            4    Q.   Motorola contended that G.S. Kok was hired because he sent

04:20:57    5    this e-mail to Mr. Chen raising concerns that upcoming FCC

            6    regulations were going to kill the analog market.

            7               Do you agree with that?

            8    A.   No.

            9    Q.   Why not?

04:21:11   10    A.   The FCC regulations at this time did nothing to kill the

           11    analog market.      It was sent in 2007.       And as you sit here

           12    today in 2020, just under a half of all radios still used

           13    today in North America are actually still analog.

           14               THE COURT:     With respect to the rest of the world, is

04:21:34   15    it the same?

           16               THE WITNESS:     It's similar if --

           17               THE COURT:     Your reference was to North America,

           18    right?

           19               THE WITNESS:     Yes.

04:21:42   20               THE COURT:     Which countries would you include in that

           21    statement?

           22               THE WITNESS:     The United States of America and

           23    Canada.

           24               THE COURT:     Just those two?

04:21:50   25               THE WITNESS:     Yeah.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 133 of 206 PageID #:61542
                                           Grimmett - direct by Cloern
                                                                                            4323

            1                 THE COURT:    You call it North America?

            2                 THE WITNESS:    Yes.

            3                 THE COURT:    All right.

            4    BY MR. CLOERN:

04:21:54    5    Q.   And do you group Mexico with sort of Latin American

            6    companies -- or countries, rather?

            7    A.   I would probably separate them out as Latin America, but I

            8    don't know how you group things here.

            9    Q.   How about analog today, 2020?

04:22:12   10    A.   Yeah.

           11    Q.   Analog in the rest of the world outside of North America,

           12    is analog still a significant part of what's sold every year?

           13    A.   It is, yeah.     It's probably reflected globally around that

           14    figure.    There's some parts of the world where the analog

04:22:28   15    figure is a great percentage of that.

           16    Q.   Now, in this e-mail, G.S. Kok also states that he can

           17    develop DMR in two years at Hytera.           What is your reaction to

           18    that?

           19    A.   That's consistent with everything else we've seen.               We saw

04:22:46   20    the document earlier.        We talked about where that said

           21    Motorola expected one of the competitors could get there

           22    within about two years.        It's consistent with what

           23    Professor Sun was predicting.          So from this time, he was

           24    predicting quarter one 2009.         And consistent with my own

04:23:03   25    experience that they've done two -- just under three years of
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 134 of 206 PageID #:61543
                                          Grimmett - direct by Cloern
                                                                                            4324

            1    R&D development of the prototype, another two years from there

            2    is fairly consistent with what it took us at Simoco.

            3    Q.   So absent Hytera hiring G.S. Kok, Sam Chia, Y.T. Kok,

            4    Peiyi Huang, those folks never come over from Motorola, could

04:23:30    5    Hytera have commercialized Professor Sun's prototype, the one

            6    that has an FPGA and an OMAP chip?

            7    A.   Yes.    From all the work I did to estimate what that would

            8    have taken, I came up with a date of June 2009.

            9    Q.   All right.     What additional work was left to be done?

04:23:48   10    A.   I think I've got a slide to show that.

           11    Q.   You're right.

           12                 MR. CLOERN:   Mr. Montgomery, DDX-21.24, please.

           13    BY MR. CLOERN:

           14    Q.   Okay.    Can you take us through this slide?

04:24:05   15    A.   Yeah, so I broke each of these tasks down into many more

           16    tasks and produced a detailed plan, but I'll just summarize

           17    the key tasks here.

           18                 So they had to integrate these -- the DSP and the ARM

           19    processor into this OMAP.        So we saw they've done the hardware

04:24:21   20    for that.     They had software work to do for that.           And I

           21    estimated that would take around six staff months to achieve.

           22    Q.   Okay.    Can you tell us first, what is a staff month?

           23    A.   Yeah, of course.      So a staff month is when you're

           24    estimating engineering time for software and hardware and

04:24:38   25    mechanical engineering, you always estimate how many -- it's
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 135 of 206 PageID #:61544
                                          Grimmett - direct by Cloern
                                                                                            4325

            1    normally man days, actually, that you go down to, but it's

            2    kind of how much work an average engineer can achieve within a

            3    month.

            4    Q.   All right.     And then eventually you'll turn the staff

04:24:55    5    months into real elapsed time months?

            6    A.   Yeah, so when I've always worked on this work in all my

            7    engineering planning work, you would produce a detailed

            8    project plan with all the tasks, hundreds of tasks broken

            9    down, assigned to individual engineers in man days, and you

04:25:15   10    would produce a project plan.

           11    Q.   All right.     What's the next item?

           12    A.   So you asked me a slightly different question as well.

           13                So what I would then do is monitor that plan to make

           14    sure we were on track.        So I would track actual staff months

04:25:28   15    against estimated staff months.          And if there's a deviation,

           16    it highlights a problem with the project.

           17    Q.   Thank you.

           18                Can you take us through the next task?

           19    A.   Yes.   So the next one was the MMI.          So in all of the

04:25:41   20    testing that we've seen so far, the MMI, so the bit that

           21    controls the screen and the keyboard and the knobs on the top

           22    and the flashing lights, that was all simulated on a PC.                   And

           23    so they had the interfaces for it, but they have not actually

           24    done the code that worked on the radio.

04:25:56   25                So I estimated six staff months to do that.            Again,
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 136 of 206 PageID #:61545
                                          Grimmett - direct by Cloern
                                                                                            4326

            1    that's from my experience in knowing that Hytera already had a

            2    big range of analog radios that had exactly that functionality

            3    in it.

            4    Q.   And the next, please.

04:26:09    5    A.   So the next is taking those three boards that we saw,

            6    miniaturizing them and making them into a single board

            7    solution that would ultimately fit in a radio casing.               20

            8    staff months for that.

            9    Q.   So that's going from three boards down to one smaller

04:26:26   10    board?

           11    A.   Yeah.

           12    Q.   And the next entry, please.

           13    A.   So the next one is the mechanical design.            So that's the

           14    metal work, the plastics, the position of the speaker, the

04:26:38   15    screen, the antenna, the buttons, all of those kind of things.

           16    18 staff months to do that is more than adequate.              And, again,

           17    they already had experience of doing this from analog

           18    products.

           19    Q.   And the next entry, please.

04:26:52   20    A.   So the next one is the additional applications.              So this

           21    is adding more functionality to the radio.             So it's turning

           22    those nos into yeses.

           23    Q.   And next, please.

           24    A.   So at this stage they have not started on a repeater.                 I

04:27:09   25    have not seen any documentation on a repeater, but a repeater
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 137 of 206 PageID #:61546
                                          Grimmett - direct by Cloern
                                                                                            4327

            1    essentially uses two of the vehicle mobiles in a box, welds

            2    them together.      There's a bit of mechanical work to do and a

            3    bit of additional software.         So 200 staff months.       Again, this

            4    is my experience from Simoco on those kind of activities.

04:27:29    5    Q.   And is the bulk of what's in the repeater just carried

            6    over from what's in either the mobile or the portable?

            7    A.   Yeah, so there's a lot of reuse.          So most of the RF can be

            8    reused, a lot of the hardware design, all of the DMR protocol

            9    stack can be reused.       So, yeah, there's a lot of commonality

04:27:50   10    between a mobile and a repeater.

           11    Q.   All right.     And these estimates, staff month estimates,

           12    what do you -- what are you basing them on overall?

           13    A.   My main metric is my only experience of running exactly

           14    this product with a -- project with exactly this suite of

04:28:09   15    products.    So I've done it.       I've used a team of 25 to 30

           16    people.    I've got experience at what's involved.            And I've

           17    annualized where they were at and what was still to do.

           18    Q.   And that's from your analysis of the Hytera development

           19    file, right?

04:28:24   20    A.   Correct.    Yes.

           21    Q.   Okay.   Let's go to the last entry, testing the products.

           22    A.   So the last one is testing.         Now, testing would have been

           23    going on all the way through this.           We saw on the timeline

           24    there already had been quite a lot of testing done, but it

04:28:39   25    tends to ramp up towards the end of a project.              And as you
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 138 of 206 PageID #:61547
                                          Grimmett - direct by Cloern
                                                                                            4328

            1    near a final product, you need to make sure it's absolutely

            2    bullet proof so it's not going to have any bugs or problems in

            3    it.

            4                  There's also some external testing you need to do to

04:28:51    5    get approvals to sell the product in different countries.                  So

            6    that's all included in this 400 staff months.

            7    Q.    And the total staff months that, in your opinion, would

            8    have been necessary to go from where Professor Sun's design

            9    was in February 2008 to a complete commercial design --

04:29:12   10    A.    Yeah.

           11    Q.    -- what do you have?

           12    A.    So it totals 699 here.       To put that into context for you,

           13    with my team at Simoco from start to finish, it was only 1,280

           14    staff months.      So to actually just do this last bit, to say

04:29:29   15    it's nearly 700 staff months, I think I'm being quite generous

           16    with it, really, but certainly no more than this figure.                   And

           17    this is what my detailed project plan came as a final number.

           18    Q.    Now, in your analysis coming up with this 699 staff

           19    months, you said you're relying on your experience from

04:29:47   20    Simoco, right?

           21    A.    Yes.

           22    Q.    But you've also reviewed the Hytera development file,

           23    right?

           24    A.    Yes.

04:29:52   25    Q.    Now, when you're positing this hypothetical, how long
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 139 of 206 PageID #:61548
                                          Grimmett - direct by Cloern
                                                                                            4329

            1    would it have taken Professor Sun's team to finish

            2    Professor Sun's design, including an FPGA, were you

            3    considering what Hytera's resources and capabilities were or

            4    were you considering what your experience at Simoco was?

04:30:15    5    A.    Yeah, Hytera's for sure.       So I think they -- from my

            6    review, Hytera probably 75 percent through that development.

            7    So this represents the last 25 percent.

            8                At Simoco we could have completed this set of

            9    activities quite a bit quicker.

04:30:35   10    Q.    So, again, this is your opinion on what Hytera was capable

           11    of?

           12    A.    Hytera's, yeah.     And that was based on looking at what

           13    they had achieved over the two- to three-year period of

           14    development up to this point.

04:30:47   15                THE COURT:    Did Simoco ever produce a radio?

           16                THE WITNESS:    Yes.    They still sell them today.

           17                THE COURT:    Okay.

           18    BY MR. CLOERN:

           19    Q.    So -- all right.     Now, what does 699 staff months mean in

04:31:00   20    realtime?

           21    A.    Yeah, so what I've done, I've taken that 699, I've divided

           22    it by 45 engineers to come up with an elapsed time of 16

           23    months.

           24    Q.    Well, wasn't there testimony that at this point,

04:31:17   25    February 2008, Hytera had more like a hundred or maybe 120
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 140 of 206 PageID #:61549
                                          Grimmett - direct by Cloern
                                                                                            4330

            1    engineers in DMR?

            2    A.    Yeah, I think it peaked around that.          I'm not sure exactly

            3    the time frame.      When I started looking at the documentation,

            4    they had just a few engineers.          It became 20.     It went up to

04:31:35    5    60.

            6                  I've seen spreadsheets and evidence with also 120

            7    engineers on there, but they wouldn't be full-time.               So when

            8    you're laying out a PCB, for example, that's like a two-week

            9    activity, and then the engineers have gone on to something

04:31:50   10    else.   So I've averaged it out around 45 engineers, which, I

           11    think, is probably optimal.

           12    Q.    Now, from a customer's perspective -- I'm sorry.             If

           13    Hytera had continued with Professor Sun's design with an FPGA

           14    chip in it, how would that radio have compared to the radio

04:32:12   15    that Hytera actually launched in March of 2010 where the FPGA

           16    had been removed and all the functionality transferred to the

           17    OMAP?

           18    A.    It would have been identical from a customer's point of

           19    view.   So internally it would have been different because it

04:32:27   20    didn't have an FPGA, but from a feature functionality and

           21    everything the user would see and do, it would be the same

           22    with this solution compared to what they actually launched

           23    with.

           24    Q.    Okay.    And what is your -- based on your calculations,

04:32:46   25    what is your estimated launch date?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 141 of 206 PageID #:61550
                                           Grimmett - direct by Cloern
                                                                                            4331

            1    A.   I would say June 2009.

            2    Q.   And that's a few months after what Professor Sun was

            3    anticipating?

            4    A.   Yeah.    I think he was being a little optimistic, from my

04:33:03    5    review.    That's not unusual in someone who is an R&D manager

            6    and less commercially focused, but, yeah, definitely.

            7                 THE COURT:    Are you saying that a consumer could not

            8    really tell a difference visually from one radio to the other?

            9                 THE WITNESS:    Exactly, yeah.     So this is the --

04:33:18   10                 THE COURT:    What, then, would be the differential in

           11    the price?

           12                 THE WITNESS:    The cost would have been around five --

           13                 THE COURT:    The market price, not the cost price.

           14                 THE WITNESS:    Well, that would depend if Hytera

04:33:29   15    decided to pass on the cost savings to the consumer.

           16                 THE COURT:    If there's a price tag on the radio and

           17    the consumer goes in --

           18                 THE WITNESS:    Yeah.

           19                 THE COURT:    -- and he sees two different prices, what

04:33:37   20    would be the two prices that he would see on a product that

           21    you say he would regard as similar?

           22                 THE WITNESS:    They would have sold at exactly the

           23    same price.

           24                 THE COURT:    Proceed.

04:33:48   25    BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 142 of 206 PageID #:61551
                                          Grimmett - direct by Cloern
                                                                                            4332

            1    Q.   And what you're talking about is, if Hytera had

            2    commercialized Professor Sun's design, Hytera would have sold

            3    that at the same price that it ultimately sold the modified

            4    design from G.S. Kok, correct?

04:34:04    5    A.   Yes.

            6    Q.   I want to ask you a related but different question.

            7                There are -- are all DMR radios sold at exactly the

            8    same price?

            9    A.   No.

04:34:20   10    Q.   So take two radios --

           11                THE COURT:    Let's take it back to some point in time

           12    so the jury can pick up on this.          So lay a better foundation,

           13    in other words.

           14                MR. CLOERN:    Yes, Your Honor.

04:34:34   15    BY MR. CLOERN:

           16    Q.   In -- can you tell us, at what point in time was the DMR

           17    market sufficiently developed that there were a number of

           18    manufacturers selling DMR radios such that you would consider

           19    the market competitive?

04:34:54   20    A.   Probably around 2012 to '13.

           21    Q.   At that time, were some manufacturers selling DMR products

           22    at prices higher than others?

           23    A.   Yes.

           24    Q.   What accounts, in your opinion, for that price

04:35:12   25    differential?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 143 of 206 PageID #:61552
                                          Grimmett - direct by Cloern
                                                                                            4333

            1    A.   There's lots of factors, actually.           So brand, features,

            2    functionality, and companies even have regional pricing.                   So

            3    to sell exactly the same product in different countries,

            4    manufacturers often have different pricing depending on the

04:35:30    5    market conditions.

            6    Q.   And do DMR radios compete on the basis of VOX technology?

            7    A.   No.

            8    Q.   Carrier detect?

            9    A.   No.

04:35:43   10    Q.   Squelch?

           11    A.   Nope.

           12    Q.   Noise suppression?

           13    A.   No.

           14    Q.   How about hardware abstraction layers?

04:35:53   15    A.   No.

           16    Q.   Operating system abstraction layers?

           17    A.   No.

           18    Q.   Are those things even visible to the customer?

           19    A.   Not at all.

04:35:59   20    Q.   What about common services layers within the source code,

           21    are those visible to the customer?

           22    A.   No.

           23    Q.   How about the protocol stack?

           24    A.   No.

04:36:07   25    Q.   Why don't people compete on the -- why don't manufacturers
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 144 of 206 PageID #:61553
                                          Grimmett - direct by Cloern
                                                                                            4334

            1    of DMR radios compete on the protocol stack?

            2    A.   The protocol stacks all have to be exactly the same for

            3    the radios to interoperate, so they simply can't be different.

            4    Q.   What about the L1 timer?

04:36:27    5    A.   That is part of the protocol stack effectively.

            6    Q.   And it's dictated by the DMR standard?

            7    A.   It is, yeah.     You can't deviate from it in any way.

            8    Q.   What if you made a better mousetrap?           What if you made a

            9    better L1 timer?

04:36:45   10    A.   You'll still catch a mouse.

           11               THE COURT:     Now, that's a good point to take a break.

           12               Members of the jury, you have brought to the Court's

           13    attention that a break from time to time doesn't hurt.                Please

           14    take a break.

04:55:24   15          (Recess.    Jury in.)

           16               THE COURT:     Just a minute.      No liquids in the

           17    courtroom.     We appreciate your cooperation.

           18               Please be seated.

           19               You may proceed with the witness.

04:55:59   20               MR. CLOERN:     May I put the board back up, your Honor?

           21               THE COURT:     Yes.

           22               MR. CLOERN:     Okay.    Mr. Montgomery, can we bring back

           23    21.32, please?

           24    BY MR. CLOERN:

04:56:41   25    Q.   Mr. Grimmett, just a quick question here.            Is it -- I'm
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 145 of 206 PageID #:61554
                                          Grimmett - direct by Cloern
                                                                                            4335

            1    worried, just for a clear record because I don't know if your

            2    testimony matched the slide, is it 200 for the repeater -- are

            3    the 200 and 400 flipped in the slide?           Should it be 400 for

            4    the repeater?

04:57:03    5    A.   Yes.    I believe the slide might be wrong actually.

            6    Q.   Understood.

            7    A.   But I'd have to match against my detailed project.               From

            8    recollection, I think the 200 is the testing.

            9    Q.   Thank you.     Okay.   We put the board back up.         We will soon

04:57:18   10    be done with it.      Let's turn to the post-G.S. Kok timeframe,

           11    so February 2008 moving forward.

           12                When did the transition from Professor Sun to G.S.

           13    Kok occur?

           14    A.   So it's from February 2008 until around May, June of that

04:57:40   15    year.

           16    Q.   And is that reflected on the board there?

           17    A.   This orange period down here.

           18    Q.   So Professor Sun is -- Professor Sun is still there along

           19    with G.S. Kok?

04:57:52   20    A.   Yes.    So obviously, there's a lot to hand over, kind of

           21    turn over the years of development, and G.S. is getting up to

           22    speed.    So I think from testimony we heard before, Professor

           23    Sun was essentially still running the project until around

           24    May, June 2008.

04:58:13   25                MR. CLOERN:     Mr. Montgomery, can you pull up
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 146 of 206 PageID #:61555
                                          Grimmett - direct by Cloern
                                                                                            4336

            1    previously admitted PTX 421, please?

            2    BY MR. CLOERN:

            3    Q.   G.S. Kok, was he critical of the DMR development work that

            4    was done prior to his arrival?

04:58:26    5    A.   Yeah.   He certainly had some criticisms when he joined.

            6    Q.   And what are we seeing here on this screen?

            7    A.   So this is an email entitled "Weekly updates."              And I

            8    think it was sent by G.S. to Mr. Chen roughly two weeks after

            9    G.S. joined Hytera.

04:58:44   10    Q.   And again, this is PTX 421?

           11    A.   That's correct.

           12    Q.   How many weekly updates were there in total, do you

           13    recall?

           14    A.   From the emails I've seen, there were only two.

04:58:54   15    Q.   And they were both in these early weeks or month or so?

           16    A.   Within weeks of each other, yes.

           17    Q.   And what is G.S. pointing to here as a criticism?

           18    A.   So there's a couple of criticisms in here.             The first was

           19    the radio part count, so the number of resistors, capacitors,

04:59:17   20    integrated circuits that were on the prototype.              He thought

           21    that was high.      He said extremely large.        That's 1,100 parts

           22    but acknowledged they had already cut it down from 1,275.

           23    Q.   And is that part count something that is -- do you share

           24    G.S. Kok's views on the part count?

04:59:42   25    A.   No.   For a couple of reasons really.          So one, this was a
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 147 of 206 PageID #:61556
                                          Grimmett - direct by Cloern
                                                                                            4337

            1    prototype at this stage with three boards, so we'd expect the

            2    part count to be higher.        As you miniaturize, you tend to use

            3    packaged components.       So where you've got four separate

            4    resistors on the board, you might use a resistor pack that's

05:00:00    5    got four in one device.        So that cuts it down by a factor of

            6    four straight away for that device.

            7                 So at this stage before the miniaturization, I don't

            8    think that's high.

            9    Q.   And is part of what G.S. Kok -- is part of what one would

05:00:17   10    hire a product manager to do is to miniaturize and reduce part

           11    counts, save money?

           12    A.   Yeah.    One of these key drivers or reasons to do his job

           13    would have been cost.       Cost reduction is a big part of

           14    commercializing and launching a product.

05:00:37   15    Q.   So look at G.S. Kok's next statement, the one where he

           16    says he's surprised also to find out that we do not have a

           17    prototype radio after three years.

           18    A.   Sure.

           19    Q.   Is that a fair characterization?

05:00:48   20    A.   I think it's just terminology.          I think he means a radio

           21    like this one I'm holding in my hand, you know.              That's what

           22    he meant by prototype radio, not the prototype in terms of the

           23    kind of environment, laboratory environment-type prototype.

           24    Q.   Is there any -- is there any question in your mind that

05:01:09   25    the development board prototypes that you've talked about,
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 148 of 206 PageID #:61557
                                          Grimmett - direct by Cloern
                                                                                            4338

            1    that they existed?

            2    A.   No.   There's plenty of documents as we've seen that show

            3    testing.    They highlight problems of having the testing, how

            4    the problem's been resolved.         None of that could have been

05:01:26    5    achieved without multiple prototypes.

            6               MR. CLOERN:     Mr. Montgomery, can we pull up

            7    previously admitted PTX 424?

            8    BY MR. CLOERN:

            9    Q.   What is this document, Mr. Grimmett?

05:01:40   10    A.   So this is another email from G.S. to Mr. Chen, the second

           11    of his weekly updates, sent the 10th of March.

           12               THE COURT:     Of what year?

           13               THE WITNESS:     2008.

           14    BY MR. CLOERN:

05:01:57   15    Q.   And did G.S. Kok continue to send weekly updates after

           16    this?

           17    A.   Not from what I've seen.        I've only seen two weekly

           18    updates emails.

           19    Q.   And can you -- G.S. Kok here is making some criticisms

05:02:10   20    about the -- or he's discussing the FPGA in the prototype,

           21    right?

           22    A.   He is, yes.

           23    Q.   So does this tell us there, in fact, was a prototype if

           24    he's talking about one of the chips in the prototype?

05:02:22   25    A.   Presumably.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 149 of 206 PageID #:61558
                                          Grimmett - direct by Cloern
                                                                                            4339

            1    Q.   Okay.    What is G.S. Kok's view?        What's he -- what issues

            2    is he raising with the FPGA?

            3    A.   Mainly cost.     So he's saying the FPGA costs $4.50 U.S.

            4    And he's proposing to speak with Professor Sun to see if they

05:02:40    5    could remove the FPGA, move the functionality from the FPGA

            6    into the DSP chip.

            7    Q.   G.S. Kok says it's obsolete in this email.             Is the FPGA

            8    obsolete?

            9    A.   No, not at all.       FPGAs are still widely in use today.

05:02:56   10    They're very powerful processors.

           11    Q.   Well, how about in 2008 at the time of this email and the

           12    FPGA that's being discussed here, is it obsolete at this time?

           13    A.   No, not at all.

           14    Q.   So then why would G.S. Kok make the statement that he

05:03:12   15    made?

           16    A.   I don't understand the obsolescence comment from G.S.                 I

           17    understand the cost, cost is a great reason to remove an IC

           18    off the board if you think you can.

           19    Q.   Now, does he -- does G.S. Kok say in this email that he

05:03:26   20    is, in fact, going to remove the FPGA?

           21    A.   No.    They don't make the decision to remove the FPGA until

           22    quite a bit after this.        He actually instructs the team to

           23    proceed with the FPGA design but to investigate the

           24    possibility of a future removal.

05:03:48   25                 MR. CLOERN:    Mr. Montgomery, can we highlight the
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 150 of 206 PageID #:61559
                                          Grimmett - direct by Cloern
                                                                                            4340

            1    last two sentences in this passage shown on the screen,

            2    please?

            3    BY MR. CLOERN:

            4    Q.   Is this what you're talking about?

05:03:58    5    A.   Yes.   So it says, "Similar to Motorola doing today, we

            6    would like to talk to Dr. Sun to see if we can use his design

            7    code in the DSP processor.         The team should proceed with the

            8    FPGA but have an option to remove it or pass DIC."

            9    Q.   So here G.S. Kok is saying, "Let's have the option to

05:04:14   10    remove the FPGA so we can save some money," right?

           11    A.   Exactly that, yes.

           12    Q.   And then that would be -- and then to talk with Dr. Sun

           13    about what would be involved in moving the functionality from

           14    the FPGA over to the DSP core in the OMAP?

05:04:31   15    A.   Correct.

           16    Q.   But he doesn't say to do that just yet, right?

           17    A.   No.    They did not make the decision at that point.

           18    Q.   So he says, we're going to -- Professor Sun is going to

           19    continue developing the prototype with the -- commercializing

05:04:47   20    the FPGA OMAP version of the product, right?

           21    A.   That's right.

           22    Q.   So what is next on your timeline?

           23    A.   It's a bit hard to see now, but so there's a hand-over

           24    here in May/June 2008, and then there's a sample radio here in

05:05:09   25    July 2008 that was presented to Premiere Wen who was at the
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 151 of 206 PageID #:61560
                                          Grimmett - direct by Cloern
                                                                                            4341

            1    time the Chinese head of trade and industry.

            2    Q.   So then Professor Sun's team did, as instructed, continue

            3    developing Professor Sun's FPGA plus OMAP design, right?

            4    A.   Correct, yes.     And when they demonstrated it to Professor

05:05:31    5    Wen, they had done the miniaturization of that model with an

            6    FPGA in it.

            7    Q.   So that's in a handheld?

            8    A.   It's now a handheld radio, yeah.

            9    Q.   And that's what Xu Yan testified to?

05:05:44   10    A.   Correct.

           11               MR. CLOERN:     Can we pull up, Mr. Montgomery, DDX

           12    2134?

           13    BY MR. CLOERN:

           14    Q.   Can you briefly explain your second opinion that the

05:05:55   15    former that -- well, as you say here, the former Motorolans

           16    copied a small amount of Motorola information and being clear

           17    to clarify what you mean by "former Motorolans"?

           18    A.   So by "the former Motorolans," I'm referring to Sam Chia,

           19    Peiyi Huang, and Y.T. Kok.

05:06:14   20    Q.   And what is your second opinion?

           21    A.   So those three individuals took some information in the

           22    form of source code files and documentation from Motorola, and

           23    they used some of that information in what they then went on

           24    to develop as Hytera's product.

05:06:35   25    Q.   And if you look at Hytera -- Hytera's initial version on
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 152 of 206 PageID #:61561
                                           Grimmett - direct by Cloern
                                                                                            4342

            1    its -- of source code on the product it launched in March of

            2    2010, it was around a million lines?

            3    A.   Yeah.

            4    Q.   And what's your understanding of how much of that is the

05:06:56    5    result of direct copying from a Motorola source code file?

            6    A.   So we've characterized it as around 4 percent.              I

            7    understand it's more in the region of 3.3 percent, but 4 to

            8    round up.

            9    Q.   So --

05:07:13   10                 THE COURT:    That's a pretty big round-out, isn't it?

           11                 THE WITNESS:    It is, yes.

           12                 THE COURT:    Do you want to qualify that somehow?

           13                 THE WITNESS:    No.    3.3 we can go with if we want to

           14    be precise.

05:07:23   15                 THE COURT:    No, I'm asking you.      You said 3.3,

           16    rounded out to 4?

           17                 THE WITNESS:    Yes.

           18                 THE COURT:    Proceed.

           19    BY MR. CLOERN:

05:07:29   20    Q.   So Hytera has roughly 20 versions of source code, right?

           21    A.   Yes.

           22    Q.   And if you averaged all those together, the number would

           23    be 3.3?

           24    A.   Yeah, that's right.

05:07:38   25    Q.   And the highest of any version was 4?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 153 of 206 PageID #:61562
                                          Grimmett - direct by Cloern
                                                                                            4343

            1    A.   Yes.

            2                THE COURT:    Well, that certainly wouldn't work

            3    towards an average, would it?

            4                THE WITNESS:    I think the average was 3.3.          I think

05:07:51    5    there's lower figures than the 3.3.

            6                THE COURT:    Proceed.

            7    BY MR. CLOERN:

            8    Q.   So where did this, the 4 -- the roughly 4 percent of

            9    Hytera's source code that was copied from Motorola source code

05:08:10   10    files, where did that come from?

           11                Were there some events that took place when Sam Chia

           12    and Y.T. Kok showed up that resulted in that 4 percent?

           13    A.   Yes.   So from my review of what happened through the

           14    documentation I've seen, there were two significant events

05:08:30   15    that resulted in that use.         The first was the decision to

           16    remove the FPGA and move that into the DSP.             That resulted in

           17    some use of code that was packaged into the library files that

           18    we've heard about.

           19                The second reason was a decision to re-architect the

05:08:47   20    software, so to reorganize some of it.            And that resulted in

           21    some additional source code files being used as well.

           22    Q.   Who made the decision to remove the FPGA?

           23    A.   Ultimately, G.S. Kok, but I think it was Sam Chia, he was

           24    the lead engineer that provided the information so we could

05:09:09   25    move it into the DSP in conjunction with.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 154 of 206 PageID #:61563
                                          Grimmett - direct by Cloern
                                                                                            4344

            1    Q.   And when was that?       When was the decision made?

            2    A.   The decision was around -- I think it was around the

            3    summer of 2008, but I can't remember the precise date.

            4    Q.   So right about the same time as the Professor Sun design

05:09:34    5    with an FPGA and OMAP was completed, demonstrated to Premiere

            6    Wen, their next step is yank out the FPGA?

            7    A.   Yeah.    I can't remember if the decision was slightly

            8    before or after, but it was certainly around the July time

            9    2008.

05:09:48   10                 MR. CLOERN:   Mr. Montgomery, can you pull up

           11    previously admitted PTX 1891 and PTX 23?

           12    BY MR. CLOERN:

           13    Q.   What are these documents, Mr. Grimmett?

           14    A.   Okay.    So this is an email from Sam Chia to various

05:10:06   15    people -- sorry.      It's to G.S. from Sam Chia.         And he's

           16    talking about an FPGA announcement.           It's got a PowerPoint

           17    attached to it.

           18    Q.   And is Sam Chia announcing to G.S. that this is the

           19    announcement of their decision to remove the FPGA that Sam

05:10:26   20    Chia has distributed amongst the team?

           21    A.   Exactly, yes.     So the first line says, "I have made the

           22    announcement to the team on the reason for the removal of the

           23    FPGA."    And that refers to July 2008.

           24    Q.   And so this is the announcement that was distributed

05:10:41   25    broadly within Hytera, right?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 155 of 206 PageID #:61564
                                          Grimmett - direct by Cloern
                                                                                            4345

            1    A.   That's what the email indicates, yes.

            2                MR. CLOERN:    Mr. Montgomery, can we look at Pages 3

            3    and 4 of PTX 23, please?

            4    BY MR. CLOERN:

05:10:57    5    Q.   And what reasons did Sam give to the company, Hytera, for

            6    why the FPGA was being removed?

            7    A.   So there were three key reasons on this slide.              So the

            8    first was cost.      That's the primary reason to get rid of it.

            9    It's kind of 4-1/2, $5 U.S. to remove it.              And that was G.S.'s

05:11:20   10    initial idea.

           11                The second idea here is, it takes up valuable board

           12    space.    Obviously, if you're going to try and miniaturize a

           13    radio, if you can remove a device off there, it creates more

           14    space or makes the board smaller.

05:11:33   15                And the third reason given here was some algorithm

           16    implementation issues.        And it lays out a couple of, three

           17    issues here.     And that's work that was still to be done.                It

           18    either wasn't working properly in the FPGA solution yet or it

           19    had not been completed.

05:11:50   20    Q.   Do you agree that these were legitimate reasons to remove

           21    the FPGA?

           22    A.   Yes, definitely.      You know, just cost alone would have

           23    been a good reason to remove it.

           24    Q.   Now, are there pros and cons, though, to that decision?

05:12:06   25    So is there a cost to that cost savings?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 156 of 206 PageID #:61565
                                          Grimmett - direct by Cloern
                                                                                            4346

            1    A.   Yes, the cost -- it's not presented here because this is

            2    an announcement to all staff, but I would presume a lot of

            3    engineering effort had gone into this decision.              The cost

            4    comes with the amount of rework or the engineering time to

05:12:20    5    actually do this work, and that's not covered really to any

            6    extent in here, what the trade-offs were with that decision.

            7    Q.   So you could save $4 a unit by taking out the FPGA, but

            8    you've got a cost in doing the work to accomplish that and

            9    move the functionality to a different chip?

05:12:35   10    A.   Exactly.

           11                MR. CLOERN:    Mr. Montgomery, can you pull up PTX 21,

           12    Pages 1 and 5?

           13    BY MR. CLOERN:

           14    Q.   Now, did -- the decision to remove the FPGA, did that

05:12:51   15    delay the launch?

           16    A.   It did, yes.     So as we said earlier, Professor Sun was

           17    predicting a launch of quarter one 2009.            It didn't end up

           18    launching really until March of 2010, so it was pretty much a

           19    year delay to go with this option.

05:13:11   20    Q.   All right.     Take a look -- take a look at PTX 21, the

           21    cover email on the left.        Do you know what this is about?

           22    A.   Yes.   So this email predates the one we just saw.             So this

           23    is 25th of June 2008.       And it's an email from Sam again to

           24    G.S. with an update of a PowerPoint.           This is an FPGA

05:13:36   25    analysis.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 157 of 206 PageID #:61566
                                          Grimmett - direct by Cloern
                                                                                            4347

            1    Q.   Okay.    So the email is from Sam to -- from Sam Chia to

            2    G.S. Kok, right?

            3    A.   That's correct.

            4    Q.   And copied here is also Y.T. Kok, correct?

05:13:48    5    A.   That's right.

            6    Q.   But there's no Peiyi Huang, she's not at Hytera yet,

            7    right?

            8    A.   That's right.

            9    Q.   Okay.

05:13:57   10    A.   She joined later.

           11    Q.   Now, there's three other -- or actually, two other people

           12    on here:     Eunice Chua, Ken Wong.       Do you see them?

           13    A.   That's right, yeah.

           14    Q.   All right.     Who are Eunice Chua and Ken Wong?

05:14:14   15    A.   So they both joined from Motorola Malaysia around the same

           16    time as Sam Chia.      So there was four Motorolans.

           17    Q.   So they're in the first group that came over with G.S. Kok

           18    around June of -- June/July 2008?

           19    A.   Yeah.

05:14:31   20    Q.   Eunice Chua and Ken Wong, were they involved in software?

           21    A.   No.   They were on the hardware side.

           22    Q.   They were on the hardware side.          But and have you seen

           23    evidence of Ken Wong and Eunice Chua -- putting aside PTX 21

           24    which we're going to talk about in a minute, have you seen

05:14:52   25    evidence of Ken Wong and Eunice Chua involved with the
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 158 of 206 PageID #:61567
                                          Grimmett - direct by Cloern
                                                                                            4348

            1    software modification like Sam Chia and Y.T. Kok were?

            2    A.   No.    They're hardware engineers.        I've seen their email

            3    addresses on a few other emails but nothing to do with

            4    software.

05:15:13    5    Q.   But they are being copied on this FPGA analysis report,

            6    right?

            7    A.   They are, yeah.      And there would have been some hardware

            8    work involved in removing the FPGA, of course.

            9    Q.   So what is the document on the right?             You see it says,

05:15:37   10    "FPGA analysis"?

           11    A.   Yes.

           12    Q.   And is that the attachment shown on the email on the left?

           13    A.   It is, yes.

           14    Q.   All right.     What is this FPGA analysis document?

05:15:46   15    A.   So it's another PowerPoint presentation, and it presents a

           16    similar -- a similar set of information to the last one we

           17    saw, but it does contain some Motorola reference as well.

           18                MR. CLOERN:    Mr. Montgomery, can you pull up PTX 21,

           19    Page 5 alongside PTX 23, Page 1?

05:16:12   20    BY MR. CLOERN:

           21    Q.   What's the main difference or what's the -- are there any

           22    significant differences between these two documents?

           23    A.   Yes.   They're similar, but the one on the left that was

           24    announced to all engineers at Hytera doesn't contain any

05:16:28   25    Motorola reference at all.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 159 of 206 PageID #:61568
                                          Grimmett - direct by Cloern
                                                                                            4349

            1    Q.   How about the one on the right that was kept -- that was

            2    emailed amongst the ex-Motorola employees we just discussed?

            3    A.   That, those contained references to Motorola.

            4               MR. CLOERN:     Mr. Montgomery, let's look at Page 12 of

05:16:43    5    PTX 21.

            6    BY MR. CLOERN:

            7    Q.   Now, is there a reference to using Motorola code here?

            8    A.   Yeah, there is.      So the bullet point down here, "This will

            9    also result in using a lot of Moto code."

05:17:07   10    Q.   And is there anything like that in the FPGA announcement

           11    document that was circulated more broadly, so beyond

           12    ex-Motorola employees at Hytera?

           13    A.   No, there's no references in that one to Motorola.

           14               MR. CLOERN:     Mr. Montgomery, can you pull up PTX 21,

05:17:37   15    Pages 15, 6, and 7.

           16    BY MR. CLOERN:

           17    Q.   What are these?      We'll look at them individually in a

           18    minute.    They may be a little harder to read.           But what are we

           19    seeing generally on these slides?

05:17:49   20    A.   So these are three of the slides from the FPGA analysis

           21    presentation.     And they're providing work estimates for some

           22    of the broad categories of work to be done in the FPGA

           23    removal.

           24               MR. CLOERN:     And on -- so PTX, I think it's Page --

05:18:19   25    let's look at the first page, Jim.           It says -- Mr. Montgomery,
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 160 of 206 PageID #:61569
                                          Grimmett - direct by Cloern
                                                                                            4350

            1    Page -- yes, Page 15.

            2    BY MR. CLOERN:

            3    Q.   What is shown on Page 15?

            4    A.   So this is the work estimate, the top level tasks that are

05:18:35    5    involved in the FPGA removal work.

            6    Q.   So these are the functionalities that have to be recoded

            7    into the DSP?

            8    A.   That's correct.

            9    Q.   And what do we see on Page 6?

05:18:47   10               MR. CLOERN:     Mr. Montgomery, if you could display

           11    that.

           12    BY THE WITNESS:

           13    A.   So this is additional algo work, or algorithm work, to be

           14    done on the C55 DSP.

05:18:58   15               MR. CLOERN:     And Page 7.

           16               THE WITNESS:     And finally, a reuse of algorithm

           17    redesign estimation, so taking some existing algorithms and

           18    redesigning them, so rework.

           19    BY MR. CLOERN:

05:19:11   20    Q.   Now, when you say "reuse algorithm redesign estimation,"

           21    does that have any meaning to you having looked at the record

           22    in this case?

           23    A.   It means obviously reusing algorithms that already exist

           24    somewhere.     And it doesn't explicitly on this presentation say

05:19:30   25    which algorithms or where they're to be reused from.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 161 of 206 PageID #:61570
                                          Grimmett - direct by Cloern
                                                                                            4351

            1    Q.     Do you see the five bullet points on this page?

            2    A.     Yes.

            3    Q.     Now, did Hytera have existing algorithms for this

            4    functionality either in the FPGA chip of the DMR prototype or

05:19:51    5    in its analog products or maybe other digital products?

            6    A.     Yes.   They had all of these in their mix of analog and

            7    digital products for sure.

            8    Q.     So let's look at PTX 21, Page 8.

            9                  Mr. Grimmett, can you explain what was involved in

05:20:16   10    removing the FPGA, please?

           11    A.     Yes.   I think we've seen this diagram a few times

           12    actually, and John Peck presented extensively on this.                So

           13    this big block here is the FPGA.          And it's got basically four

           14    data paths in it.      There's a receive and a transmit, each for

05:20:38   15    analog and digital operation.         And all of the work that had

           16    been done, each one of these boxes represents the functional

           17    block in the FPGA, and all of that functionality needs to be

           18    moved into the DSP.

           19    Q.     And that would be recoding from Verilog language to C

05:21:01   20    language?

           21    A.     Essentially, yes.    You would take the design and the

           22    algorithms and all the work that had been done to make

           23    prototype work within an FPGA, and you would move that in and

           24    recode it using the C language or Assembly language for the

05:21:17   25    DSP.    Most of it was written in C.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 162 of 206 PageID #:61571
                                          Grimmett - direct by Cloern
                                                                                            4352

            1    Q.   Have you prepared a demonstrative summarizing the work

            2    involved in moving functionality from the FPGA chip to the DSP

            3    chip?

            4    A.   I have, yes.

05:21:27    5               MR. CLOERN:     And Mr. Montgomery, can we look at DDX

            6    21.35, please?

            7    BY MR. CLOERN:

            8    Q.   And what are you showing here, Mr. Grimmett?

            9    A.   So this is a list of all of those detailed tasks.              It's

05:21:41   10    called a task on the left here for each one.             It's got the

           11    actual source file that it ended up in in Hytera's

           12    implementation, so it's normally a C file, and then it's got

           13    the Hytera engineer that was responsible for that which I got

           14    from the comments in the source code headers.

05:22:01   15    Q.   So these are the tasks that were from PTX 21 where it said

           16    "work to remove the FPGA"?

           17    A.   Exactly, and where they actually ended up in terms of the

           18    software files.

           19    Q.   So out of all the tasks that were listed, four of them

05:22:21   20    were ultimately written, that code was written by, you've got,

           21    the Malaysian team?

           22    A.   Yes, exactly.     So we can see "Malaysian team" is grayed

           23    out for four tasks.       We can see that the code is actually in

           24    these libraries DmrDspLib and RfHalC55.lib.

05:22:43   25    Q.   And who are you including in your term "Malaysian team"?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 163 of 206 PageID #:61572
                                          Grimmett - direct by Cloern
                                                                                            4353

            1    A.   So this were the -- in this case, actually two of the

            2    former Motorolans, I believe.         So Sam Chia sent out the

            3    DmrDsp.lib.     We've seen that from his user name that we keep

            4    seeing in the library file.         And Peiyi Huang compiled the RF

05:23:07    5    HAL library.

            6    Q.   Now, can you -- you said Sam Chia compiled and sent out

            7    the DmrDsp.lib and Peiyi Huang compiled and sent out

            8    RfHal.lib.     Can you rule out that Y.T. Kok worked on these

            9    libraries?

05:23:23   10    A.   I can't rule it out, but I've only seen those two user

           11    names that I've already used in the library files.

           12    Q.   Is there anything special -- or is there anything that

           13    sets apart these four functions that were coded by Sam Chia

           14    and Peiyi Huang apart from the others that were coded by the

05:23:51   15    Hytera Chinese engineers?

           16    A.   No, not really.      So the frame synchronization here and the

           17    L1 timer, they're part of this L1 timer in sending out frames

           18    using TDMA at 30 millisecond intervals.            Hytera had already

           19    got that functionality in the FPGA.           And then the modulation

05:24:13   20    limiter and carrier detect, those are things you find on every

           21    analog radio ever made.

           22               So no, there's nothing that sets them apart from five

           23    term, which is signaling low pass filters up here for the DSP.

           24    Bit to symbol mapping is part of the DMR protocol stack.                   So

05:24:33   25    there's nothing that really makes those stand out for me.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 164 of 206 PageID #:61573
                                          Grimmett - direct by Cloern
                                                                                            4354

            1                 MR. CLOERN:   Mr. Montgomery, DDX 21.36, please.

            2    BY MR. CLOERN:

            3    Q.   Now, in the PTX 21 from Sam Chia, the FPGA analysis, there

            4    was another page in there that was additional algorithm work

05:24:47    5    that had not yet been done?

            6    A.   Correct.

            7    Q.   So this is new work that's not yet in the FPGA?

            8    A.   That's right.

            9    Q.   And does this chart reflect that?

05:24:54   10    A.   It does.    This is a similar list of tasks and where they

           11    ended up.

           12    Q.   And of the coding, the new coding that remained to be

           13    done, who did the -- Sam Chia, Peiyi Huang, did they do any of

           14    that?

05:25:13   15    A.   So again, on this one, we've got two functions:              Noise

           16    suppressor and squelch.        And they both appear in the

           17    DmrDspLib.lib which was the library that Sam Chia sent out.

           18    Q.   So the FPGA removal, that resulted in the four functions

           19    in DmrDsp.lib and then the L1 timer framer function in RF HAL?

05:25:39   20    A.   That's correct, yes.       Six of these, I think, 28 tasks

           21    ended up in two libraries.

           22    Q.   So that's sort of the origin story of those libraries?

           23    A.   Yeah.

           24    Q.   And the same question again:         Are these, noise suppressor

05:25:55   25    and squelch, is coding those two functionalities any more or
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 165 of 206 PageID #:61574
                                          Grimmett - direct by Cloern
                                                                                            4355

            1    less difficult than the other functionalities we see on this

            2    page?

            3    A.   No, not really.      So noise suppressor is well-known.

            4    Squelch again is a standard analog feature.             So you can see,

05:26:11    5    if I've not drawn over it, it's analog work.             It's not

            6    specifically DMR.

            7                MR. CLOERN:    Mr. Montgomery, can we look at PTX 483,

            8    please?     Can we go to the next page, please?

            9    BY MR. CLOERN:

05:26:30   10    Q.   Is this a task tracking spreadsheet that we've seen in the

           11    case?

           12    A.   Yes, we've seen this before.

           13    Q.   Now, this was maintained by -- jointly by Sam Chia and Yu

           14    Yang?

05:26:47   15    A.   Yes.    I believe Yu Yang testified to that.

           16    Q.   So this is not limited, what's in here is not limited to

           17    the ex-Motorolans, correct?

           18    A.   No.    So Yu Yang has got slightly less than I'd probably

           19    expect of the Hytera engineers, and this to be shared with

05:27:04   20    them as well.

           21    Q.   All right.     And is this spreadsheet among the information

           22    that you looked at to come up with what we saw in the past,

           23    the previous two slides?

           24    A.   It is, yes.     So I compiled the demonstratives from this in

05:27:18   25    the PowerPoint and various information.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 166 of 206 PageID #:61575
                                          Grimmett - direct by Cloern
                                                                                            4356

            1                 MR. CLOERN:   And just -- can we go back, please, to

            2    DDX 21.35?

            3    BY MR. CLOERN:

            4    Q.   So just for the record, all of the tasks that are listed

05:27:42    5    in -- all that work that's in PTX 21 for removal of the FPGA

            6    and finishing off DSP coding.

            7    A.   Yes.

            8    Q.   Out of all those tasks, the one -- they were all done by

            9    Hytera Chinese engineers except for frame sync, mod limiter,

05:28:04   10    L1 timer, carrier detect, noise suppression, and squelch,

           11    right?

           12    A.   That's correct, yes.

           13    Q.   And those are the functionalities that ended up in two of

           14    the three libraries at issue, DMR DSP and RF HAL?

05:28:16   15    A.   Yes.

           16    Q.   The rest of it was done by Hytera coders and isn't

           17    accused?

           18    A.   That's right.

           19    Q.   Okay.    Let's go back to PTX 483.        Does this -- what's

05:28:32   20    listed in Column A?

           21    A.   So Column A, that is the individual tasks to be completed.

           22    So they mostly were moving from FPGA to DSP plus some

           23    additional algorithm work.

           24    Q.   And Column C?

05:28:46   25    A.   Column C is the engineer that's been assigned to complete
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 167 of 206 PageID #:61576
                                          Grimmett - direct by Cloern
                                                                                            4357

            1    the task.

            2    Q.   Now, why did -- so how many tasks are listed here?               Can

            3    we --

            4                 MR. CLOERN:    Mr. Montgomery, can you page through,

05:29:04    5    please?

            6    BY MR. CLOERN:

            7    Q.   I think there's a few pages of these tasks, five or six

            8    pages.

            9    A.   Yes.

05:29:13   10    Q.   And out of the 130 or so tasks that are listed there,

           11    again, there were six of them that were -- six of those

           12    functionalities were coded by the -- Sam or Y.T. or Peiyi?

           13    A.   Yeah.    Six ended up in the libraries, but on this sheet,

           14    all of the 120, 130 tasks, they're all assigned to Hytera

05:29:36   15    engineers on this spreadsheet.

           16    Q.   So why the six?       Why cheat on those six?

           17    A.   Nothing really sets them apart.          There's a project plan

           18    also that goes with this that shows an end date of, I think,

           19    the 9th of January.        And they were planning to at least show

05:29:55   20    all of this work at the IWCE exhibition in spring that year.

           21                 MR. CLOERN:    And Mr. Montgomery, can we show that

           22    project plan at the end?

           23    BY MR. CLOERN:

           24    Q.   And so does this project plan show that this coding work

05:30:10   25    is intended to be finished in January of 2009?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 168 of 206 PageID #:61577
                                          Grimmett - direct by Cloern
                                                                                            4358

            1    A.     Exactly.    So that's the end date here, and we can see that

            2    the kind of last integration tasks complete by then.

            3    Q.     And that's because G.S. Kok wanted to have a sample radio

            4    at the IWCE conference in March of 2009 where the FPGA removal

05:30:31    5    was complete?

            6    A.     That's right.

            7                   MR. CLOERN:   Mr. Montgomery, can you pull up PTX 814?

            8    BY MR. CLOERN:

            9    Q.     What are we -- what is this, Mr. Grimmett?

05:30:52   10    A.     So this is an email to -- from Sam, and this is where he's

           11    sending out that DmrDspLib.lib along with a header file and

           12    DmrDspLib.h, and they are wrapped up into a compressed file.

           13    Q.     Right.    And this is on February 20th, 2009, that Sam Chia

           14    sends out this library?

05:31:16   15    A.     Yeah.    So this is -- this is after that project plan was

           16    meant to finish.       So I'd guess that they were running some

           17    way.    He sends the library out, and he asks the team to use it

           18    for noise suppression, carrier detect, squelch, and modulation

           19    limiter.

05:31:32   20    Q.     So four of the six tasks that you had identified?

           21    A.     That's right, yes, the four in this library.

           22    Q.     And the Chinese engineers that Sam Chia is sending the

           23    library to that are listed here, can they look at this library

           24    and tell that it was compiled by Sam using Motorola code?

05:31:52   25    A.     No.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 169 of 206 PageID #:61578
                                          Grimmett - direct by Cloern
                                                                                            4359

            1    Q.   Let's look back at PTX 483 for just a second.             This

            2    spreadsheet uses the term "reuse," do you agree?

            3    A.   It does, yes.

            4    Q.   And when a -- when someone in Hytera, they were to see

05:32:12    5    this spreadsheet and see the term "reuse," in your opinion,

            6    would that tell them that there's an issue with someone using

            7    Motorola code?

            8    A.   No, not at all.      It's called "reuse FPGA solution" here,

            9    here.   It's kind of splattered throughout.

05:32:28   10               MR. CLOERN:     Can you pull out row 3, Mr. Montgomery?

           11    BY MR. CLOERN:

           12    Q.   So this says, when it says "reuse," it says "reuse FPGA

           13    solution"?

           14    A.   That's right.     So that means moving the algorithms from

05:32:52   15    the FPGA, it says here, recode to the C55 DSP.

           16               MR. CLOERN:     All right.     Let's look at -- let's look

           17    at Line -- or I'm sorry, row 17, the IF filter.              Can you pull

           18    that out, Mr. Montgomery?

           19    BY MR. CLOERN:

05:33:06   20    Q.   Now, there it says, it's got 1 and 2 in Column G.              And No.

           21    1 says, "This algorithm is nonexistent in the lineup.               Will

           22    plan to reuse."

           23               Well, if the IF filter is nonexistent and it's

           24    currently nonexistent in the FPGA lineup, what are they

05:33:29   25    reusing?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 170 of 206 PageID #:61579
                                          Grimmett - direct by Cloern
                                                                                            4360

            1    A.   So this is in the digital physical RX path.             And it says

            2    here there's already an IF filter in the analog lineup.                So if

            3    we go and look at the analog section, we'll find there's an

            4    algorithm for that to be reused.

05:33:45    5    Q.   Okay.    Can we look at row -- Page 4, row 49?

            6                 Now, is this also a reference here to the IF filter

            7    but only in the analog side?

            8    A.   Exactly.    So what they're proposing, they've already got

            9    this, it says, "Reuse FPGA solution."           They've already got a

05:34:18   10    LPF filter otherwise known as an IF filter in the analog

           11    section, and the proposal was to reuse that for the digital

           12    lineup as well.

           13    Q.   And the other -- there are some other references to

           14    "reuse" in this spreadsheet, right?

05:34:32   15    A.   Yes.

           16    Q.   And do all of them refer to reusing either the FPGA

           17    solution or something from analog?

           18    A.   Exactly, yes.

           19                 MR. CLOERN:   Okay.    Let's discuss PTX 263.

05:34:59   20    Mr. Montgomery, can you bring that up -- or I'm sorry.

           21                 I have some questions for you about this document,

           22    Mr. Grimmett.

           23                 Can you go to the first page?        Thank you.     Now, this

           24    is another task tracker.        Can we look at Page 5, row 38,

05:35:24   25    please, and column -- row 38, and in particular the comments
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 171 of 206 PageID #:61580
                                          Grimmett - direct by Cloern
                                                                                            4361

            1    in Column E.

            2    BY MR. CLOERN:

            3    Q.   Have you seen this discussed at trial, Mr. Grimmett?

            4    A.   I have, yes.     I've seen this before.

05:35:43    5    Q.   All right.     So what is this?

            6    A.   So this task tracker is not shared with Yu Yang.              This is

            7    one of Sam Chia's own private task tracking spreadsheets.                  And

            8    it states here that he's had a discussion with Y.T., or Y.T.

            9    Kok, and they're considering three options in this

05:36:07   10    spreadsheet.

           11    Q.   And what are those three options?

           12               THE COURT:     Who is he talking to?

           13               THE WITNESS:     Y.T. Kok.

           14               THE COURT:     That's what's being depicted here?

05:36:19   15               THE WITNESS:     The first line says, "Discussed with

           16    Y.T., and the decision is" --

           17               THE COURT:     To whom is that being communicated?

           18               THE WITNESS:     This is a spreadsheet from Sam, and

           19    he's referencing a --

05:36:29   20               THE COURT:     To whom has he mailed it or sent it?

           21               THE WITNESS:     He's not sent this spreadsheet to

           22    anyone.

           23               THE COURT:     Well, who's getting it?

           24               THE WITNESS:     No one.     This is Sam --

05:36:35   25               THE COURT:     This is like to the file?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 172 of 206 PageID #:61581
                                           Grimmett - direct by Cloern
                                                                                            4362

            1                 THE WITNESS:    He's making a note for himself.

            2                 THE COURT:    To himself?

            3                 THE WITNESS:    Yes.

            4                 THE COURT:    All right.    Proceed.

05:36:44    5    BY MR. CLOERN:

            6    Q.   And in Sam Chia's sort of to-do list to himself --

            7    A.   Yeah.

            8    Q.   -- what is he discussing here in Column E of row 38 -- I'm

            9    sorry.    I shouldn't use the word "discussing."            What is he

05:37:03   10    notating?

           11    A.   Yeah.    So he's got a task on here, as you say, for himself

           12    to determine how to create libraries.           And he gives three

           13    options.     One is to reuse the entire GCISS subscriber library,

           14    the second is to extract only the required components, and the

05:37:22   15    third is to convert the required library to C.

           16                 And then finally, it says, out of the selection,

           17    they've decided to go with option two, which is to extract

           18    only the required components.

           19    Q.   All right.     So first of all, we know that if we look in

05:37:36   20    the DMR DSP library, we see that it was compiled by Sam Chia?

           21    A.   Yes.

           22    Q.   And if we look in the RAF library or the RF HAL library,

           23    we see it was compiled by Peiyi Huang?

           24    A.   Yes.

05:37:49   25    Q.   And those are the DMR DSP, RAF, and RF HAL libraries that
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 173 of 206 PageID #:61582
                                          Grimmett - direct by Cloern
                                                                                            4363

            1    are -- worked and used in Hytera's products, right?

            2    A.     That's correct.

            3    Q.     But does this indicate to you then that Y.T. Kok was also

            4    involved in these libraries?

05:38:08    5    A.     It certainly suggests that he discussed this plan with

            6    Y.T.

            7    Q.     Now, the first, "reuse entire GCISS subscriber library,"

            8    do you know what that refers to?

            9    A.     Yes.    I think there's a typo there, but I think it refers

05:38:26   10    to all the DSP code.

           11    Q.     And then it says, "Requires all components to use the

           12    connection interface."        Do you see that?

           13    A.     Yeah.

           14    Q.     Okay.    So do you know or have -- let me ask this.          I'm

05:38:39   15    going to strike that.

           16                   Do you have an opinion on whether Sam Chia had the

           17    entire DSP code?

           18    A.     I don't believe it was all found in his files, but because

           19    he discussed it with Y.T. and it's an option on here, I would

05:38:56   20    read into that that between Sam and Y.T., they had the entire

           21    DSP code.

           22    Q.     So did they choose, though, that Option 1, to simply use

           23    all the DSP code?

           24    A.     No.

05:39:12   25    Q.     Why not?    Does it say here?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 174 of 206 PageID #:61583
                                          Grimmett - direct by Cloern
                                                                                            4364

            1    A.   It doesn't provide any reason of why they've chosen --

            2    well, it does.      It provides some reason to --

            3    Q.   So -- I'm sorry.      Go ahead.

            4    A.   So it says Option 2 is the best option due to the fact the

05:39:28    5    effort to migrate is the lowest among the three.              It also has

            6    a low chance of detection if the code was disassembled by Mot,

            7    which I assume is Motorola.

            8    Q.   So and did Sam, Chia, and Y.T. Kok ultimately go with

            9    Option 2?

05:39:48   10    A.   They did, yeah.      And from that explanation, I'd glean that

           11    they probably didn't want to use any of it and probably went

           12    with this task tracking spreadsheet hoping to get it all done

           13    and because this was the least effort and the lowest chance of

           14    detection.     The least they used, the more chance of that going

05:40:07   15    under the radar.

           16    Q.   All right.     So extract only the required components, so

           17    they're just going to use what they feel like they need?

           18    A.   Exactly.

           19    Q.   Now, what is your opinion on why it was needed?              So for

05:40:27   20    the six -- for the six tasks or features that wound up in the

           21    DMR DSP, RF HAL library that we just discussed, were those

           22    needed because the Hytera coders couldn't do them or was it a,

           23    "cut corners, let's get this done" kind of thing?

           24    A.   It looks from the project plan, the tasks and the dates of

05:40:49   25    the email, it looks like they've run out of time.              So I assume
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 175 of 206 PageID #:61584
                                          Grimmett - direct by Cloern
                                                                                            4365

            1    that the project plan they put together wasn't realistic and

            2    they couldn't get everything done in time for IWCE and,

            3    therefore, they're cutting corners by reusing some Motorola

            4    code.

05:41:04    5    Q.   Now, do you see at the bottom here, it says, "9/26, create

            6    code wrappers and only provide one header and one lib file"?

            7    A.   Yes.

            8    Q.   What does that mean?

            9    A.   So a library file is a compiled set of source code file

05:41:17   10    that's built into one file called a library.             And you then

           11    can't look at or change that code.           It's just, it's like 1s

           12    and zeros.     The header file allows someone to use the library

           13    and actually call functions within it.

           14    Q.   Now, is this -- is this consistent with what you've seen

05:41:48   15    in that a library and header file were provided where Motorola

           16    code was used?

           17    A.   Yes.    As we saw with the email from Sam when he sends out

           18    DmrDsp.lib, there's a library on the header file.

           19    Q.   Do you recall Ms. Frederiksen-Cross, I think she put up a

05:42:07   20    chart that showed 32,000 lines were in the three libraries:

           21    RF HAL, DMR DSP, and RAF.

           22    A.   Yes.

           23    Q.   Do you recall that?

           24    A.   Yes.

05:42:16   25    Q.   And down below -- and that's what this discussion in PTX
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 176 of 206 PageID #:61585
                                          Grimmett - direct by Cloern
                                                                                            4366

            1    4 -- I'm sorry, PTX 263, row 38, is that, in your opinion,

            2    what that relates to?

            3    A.   Exactly, yes.

            4    Q.   Okay.    So that's -- that's those 32,000 lines.            Do you

05:42:36    5    remember -- related to the three libraries.

            6                 Do you also recall that Ms. Frederiksen-Cross

            7    identified -- that said there were another group of files

            8    directly from the source code, so not in libraries, another

            9    18,000 lines?     Do you recall that?

05:42:53   10    A.   Yes.    Yeah.

           11    Q.   And those were authored by Y.T. Kok?

           12    A.   I believe they were.

           13    Q.   So why did Y.T. -- why did he not follow the plan?               Why

           14    didn't he put those in libraries?

05:43:08   15    A.   So the other source code files that were used weren't

           16    library-type functions.        They weren't functions that you could

           17    just call and they go and do something.            They were files that

           18    had to be more closely integrated with the rest of the Hytera

           19    software to provide interfaces and communication between

05:43:27   20    objects.     So it wasn't possible to -- actually technically

           21    possible to just build them into a library.

           22    Q.   So most of those are interfaces, and you can't put the

           23    interfaces into the library?

           24    A.   No, you can't.      In the inspections I've done of those, the

05:43:46   25    code files used, they had to be integrated as source code
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 177 of 206 PageID #:61586
                                          Grimmett - direct by Cloern
                                                                                            4367

            1    files.

            2    Q.   So beyond the FPGA removal that the former Motorolans --

            3    let me restate that.

            4               Once G.S. Kok, Sam Chia, Y.T. Kok come in in the

05:44:12    5    summer of 2008, they decided to remove the FPGA.              We've talked

            6    about that.     Were there any other major changes they made to

            7    Professor Sun's design?

            8    A.   So the only other substantive change was re-architecting

            9    of software.

05:44:27   10    Q.   Can you explain, please?

           11    A.   So we've talked about kind of layers and abstraction.

           12    Y.T. Kok came in and within, again, a couple of weeks of him

           13    joining, he delivered a presentation to the Hytera staff about

           14    his kind of vision for how the software should look and what

05:44:50   15    the architecture should be going forward.

           16    Q.   So did Hytera have an existing architecture already?

           17    A.   Yeah, they did.

           18    Q.   And what do you base that on?

           19    A.   From reviewing all of the documentation and source code

05:45:05   20    leading up -- culminating in the various prototypes we've

           21    seen.    They have different layers of software.            It was

           22    arranged in a different way.         They had modules and objects and

           23    things arranged in a different way to how it ended up in the

           24    final product.

05:45:22   25               MR. CLOERN:     Mr. Montgomery, can we look at DTX 3309,
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 178 of 206 PageID #:61587
                                          Grimmett - direct by Cloern
                                                                                            4368

            1    Page 13, please?

            2    BY MR. CLOERN:

            3    Q.   Is this an example of what you're talking about?

            4    A.   Yes.   So this is one diagram showing the DMR protocol

05:45:36    5    stack and how it interfaces with other -- other layers of

            6    software.    Each of the green boxes represents a module or a

            7    function within the stack.         So this is showing an

            8    architecture.

            9    Q.   Are there other documents like this?

05:45:49   10    A.   There are, yeah.      There's a number of documents that show

           11    Hytera's software architecture at the time of the prototypes.

           12    Q.   Can you turn to DTX 5375 in your binder?            Is this one of

           13    the examples you're talking about?

           14    A.   Did you say 5375?

05:46:14   15    Q.   Yes, sir.

           16    A.   Yeah, this is exactly what I'm talking about.

           17    Q.   And was this document produced from Hytera's files?

           18    A.   Yes, it was.     It's got Hytera or HYT Bates stamps on it.

           19    Q.   And you considered it in your analysis?

05:46:39   20    A.   I did, yes.

           21                MR. CLOERN:    Your Honor, Hytera would ask to admit

           22    this document.

           23                MR. ALPER:    No objection.

           24                THE COURT:    It is received and may be published.

05:46:46   25          (Defendant's Exhibit No. 5375 received in evidence.)
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 179 of 206 PageID #:61588
                                          Grimmett - direct by Cloern
                                                                                            4369

            1                 MR. CLOERN:   Can we look at Page 30, Mr. Montgomery?

            2    BY MR. CLOERN:

            3    Q.   What are we seeing here?

            4    A.   So there's a number of diagrams and descriptions in this

05:46:57    5    document, but this is just one of the diagrams that shows a

            6    layered architecture.

            7                 MR. CLOERN:   Can we go back to the very first page,

            8    the cover email, Mr. Montgomery?

            9    BY MR. CLOERN:

05:47:10   10    Q.   Who is Shengang Jian?

           11    A.   A Hytera engineer.

           12    Q.   And is he sending this Hytera architecture to Y.T.?

           13    A.   Yeah.    He sends it to Y.T. Kok on the 30th of July 2008.

           14    Q.   Do you know, do you have an understanding of why Shengang

05:47:34   15    Jian is sending Hytera-drafted architecture to Y.T. on this

           16    date?

           17    A.   Yes.    It's in response to Y.T. Kok.         He joined the

           18    company.     Within a couple of weeks, he sends out his vision of

           19    what an architecture should be, and this is the response email

05:47:50   20    from one of the team saying, "Hey, look, you know, we've

           21    already got an architecture.         Take a look at this."

           22                 MR. CLOERN:   Mr. Montgomery, can we look at PTX 605,

           23    please?     And can we put -- yes.

           24    BY MR. CLOERN:

05:48:08   25    Q.   And is this the email you're talking about?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 180 of 206 PageID #:61589
                                           Grimmett - direct by Cloern
                                                                                            4370

            1    A.   Yeah.    That's the email that predates it.          So this is the

            2    10th of July 2008 sent from Y.T., and that's his vision of the

            3    architecture, the common software architecture that he

            4    distributes to the Hytera engineers.

05:48:26    5                 MR. CLOERN:    Can we put Page 4 alongside Page 5,

            6    Mr. Montgomery?

            7    BY MR. CLOERN:

            8    Q.   Now, does this show Y.T. Kok being critical of Hytera's

            9    existing architecture and its prototype?

05:48:42   10    A.   Presumably.     It doesn't actually reference Hytera's

           11    architecture.     So whether this is kind of textbook

           12    presentation of, you know, bad practice against good practice

           13    or whether he's being critical, I'm not sure.             I think it's

           14    probably the latter, that he's being critical.

05:48:58   15                 THE COURT:    You called it a vision.       Is that right?

           16                 THE WITNESS:    Yes.

           17                 THE COURT:    You see this as a vision?

           18                 THE WITNESS:    Yes, his idea of best practice, yes.

           19                 THE COURT:    Proceed.

05:49:06   20    BY MR. CLOERN:

           21    Q.   Do you see -- and in terms of Y.T. Kok's vision, are there

           22    other pages in this presentation where Y.T. Kok proposes a

           23    revised architecture to Hytera?

           24    A.   Yeah.    The first part of the presentation is about kind of

05:49:24   25    bad practice, and then the second bit is about good practice
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 181 of 206 PageID #:61590
                                          Grimmett - direct by Cloern
                                                                                            4371

            1    and where he wants to head.

            2    Q.   Are Y.T. Kok's criticisms valid, in your opinion?

            3    A.   No.   I think there's some good stuff in the presentation

            4    about bad practice against good practice, but I don't think

05:49:43    5    describing it in such a way is fair criticism of where Hytera

            6    had got to.

            7    Q.   So what is a monolithic spaghetti system?

            8    A.   So it's kind of code that's not layered at all.              It's kind

            9    of all badly organized and difficult to follow generally.

05:50:03   10    Q.   So monolithic would mean no layers?

           11    A.   No layers, yes.

           12    Q.   And you've examined -- you've looked at Hytera's code at

           13    this time, and it had layers?

           14    A.   Yeah.    And that's why I say it's a bit harsh.

05:50:15   15    Q.   But it wasn't the most layered design you've ever seen,

           16    correct?

           17    A.   It's not the most elegant design I've ever seen, but it

           18    was fit for purpose at the time they had a prototype.               I would

           19    expect it would have developed on from there.

05:50:29   20    Q.   And now DTX 5375 that we just saw, the proposal from

           21    Shengang Jian, what did that represent?            Did that represent

           22    what was actually in Hytera's prototype or what Hytera was

           23    moving towards in the process of commercialization?

           24    A.   More moving towards.       So it certainly describes some of

05:50:47   25    the layers they already had, but it was a larger architecture,
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 182 of 206 PageID #:61591
                                          Grimmett - direct by Cloern
                                                                                            4372

            1    more organized than where they currently got to.              So it was

            2    definitely a plan to be progressed.

            3                MR. CLOERN:    Mr. Montgomery, can we look at DTX 3418?

            4    BY MR. CLOERN:

05:51:07    5    Q.   Does this document also demonstrate that Hytera was aware

            6    of and engaging in layering architecture?

            7    A.   Yes.   This is the presentation I talked about earlier from

            8    Roger Zhang where they're training new engineers in best

            9    practice in layering.

05:51:27   10    Q.   So what happened with the competing proposals between Y.T.

           11    Kok's CPA proposal and Shengang Jian's sort of lighter

           12    architecture proposal?

           13    A.   It actually ended up a bit of a hybrid.            So there's

           14    another follow-on architecture email presentation from Y.T.

05:51:48   15    Kok and the -- ultimately, he was the boss, so it was more

           16    like the CPA architecture that he proposed in the first email.

           17    Q.   Now, so that CPA architecture wasn't adopted as proposed

           18    in July of 2008?

           19    A.   No.    There's another email in, I think, September 2008

05:52:06   20    with the actual architecture that they progressed with.

           21    Q.   And were the rank and file Hyterans ecstatic about Y.T.'s

           22    ideas?

           23    A.   No.    I understand some people actually resigned over it.

           24    Q.   So it's -- in terms of architecture, is bigger always

05:52:26   25    better?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 183 of 206 PageID #:61592
                                          Grimmett - direct by Cloern
                                                                                            4373

            1    A.   No.    Kind of, you want "fit for purpose" really.            So it

            2    depends on the size of the product, the complexity, and also

            3    the size of the engineering team as well.

            4    Q.   So let's look at -- well, just to put an end point on

05:52:45    5    that, did -- the Hytera rank and file DMR software engineers,

            6    did they feel that the architecture that they were planning to

            7    use was right for them and that Y.T.'s proposal was too big?

            8    A.   Yes, definitely.        I have definitely seen correspondence

            9    that suggests that.

05:53:10   10    Q.   Let's look at -- can you look at DTX 3256 in your binder,

           11    Mr. Grimmett?

           12    A.   Sorry.    Can you give me the number again?

           13    Q.   I'm sorry.      3256.

           14    A.   3256.    Yes.

05:53:25   15    Q.   Is this produced from -- tell us first, what is this

           16    document?

           17    A.   So this is the email that I was referring to.             This is a

           18    follow-up email that Y.T. sends to the team on the 16th of

           19    September 2008 containing another PowerPoint presentation with

05:53:41   20    an architecture.

           21    Q.   And this is a revised architecture from the one proposed

           22    in July?

           23    A.   It is, yes.

           24    Q.   Was this document produced from Hytera's files?

05:53:52   25    A.   It was.    It's got HYT Bates numbers on it.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 184 of 206 PageID #:61593
                                          Grimmett - direct by Cloern
                                                                                            4374

            1    Q.   And did you rely on it in your analysis?

            2    A.   Yes.

            3                MR. CLOERN:    Your Honor, we'd ask to admit.

            4                MR. ALPER:    No objection.

05:53:59    5                THE COURT:    It is received and may be published.

            6          (Defendant's Exhibit No. 3256 received in evidence.)

            7                THE COURT:    Counsel, have you finished up with the

            8    chart there?

            9                MR. CLOERN:    Your Honor, we have.        I can take that

05:54:06   10    down.

           11                THE COURT:    I just want to make sure that you wrapped

           12    it up and you've completed your inquiry regarding it.

           13                MR. CLOERN:    Yes, your Honor.

           14                THE COURT:    I wasn't concerned about its presence.             I

05:54:13   15    just wanted to make sure that you wrapped it up.

           16                MR. CLOERN:    Yes, your Honor.

           17                THE COURT:    Okay.    Proceed.

           18    BY MR. CLOERN:

           19    Q.   All right.     So Page 6, please.

05:54:28   20                Is this the software architecture that was ultimately

           21    implemented by Y.T. Kok at Hytera?

           22    A.   Yes.   This is -- this email says it's a first draft, but

           23    it's pretty close to what they ended up with.

           24                THE COURT:    It's very colorful.       Did you prepare

05:54:42   25    that, or did he prepare that?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 185 of 206 PageID #:61594
                                           Grimmett - direct by Cloern
                                                                                            4375

            1                 THE WITNESS:    No.    This is what Y.T. Kok prepared.

            2                 THE COURT:    As colorful as it is?

            3                 THE WITNESS:    Yes.

            4                 THE COURT:    That's a copy of the original?

05:54:50    5                 THE WITNESS:    It is.

            6                 THE COURT:    With all those colors?

            7                 THE WITNESS:    Yes.

            8                 THE COURT:    Proceed.

            9                 Does that make it easier for engineers to understand?

05:55:00   10                 THE WITNESS:    No.    It has got a color-coded key with

           11    it, but it's not easy on the eye.

           12                 THE COURT:    It depends on your point of view, doesn't

           13    it?

           14                 THE WITNESS:    Yeah.

05:55:09   15                 THE COURT:    Proceed.

           16    BY MR. CLOERN:

           17    Q.    Was it necessary for Hytera to use this software

           18    architecture that we're seeing on DTX 3256, Page 6?

           19    A.    Not necessary, no.      They could have used what they had.

05:55:21   20    They could have used what was proposed, moved to or this one,

           21    or any of the number of architectures.

           22    Q.    So they could have used the architecture proposed by

           23    Shengang Jian in DTX 5375?

           24    A.    Yes.

05:55:37   25    Q.    Is the architecture that we see on DTX 3256, Page 6, that
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 186 of 206 PageID #:61595
                                          Grimmett - direct by Cloern
                                                                                            4376

            1    ultimately Y.T. Kok got adopted, do you believe that -- or

            2    what is your opinion as to whether that is right sized for the

            3    Hytera DMR software?

            4    A.   The diagram we're looking at is okay, but it's got a high-

05:56:01    5    level diagram when you're drilling to the architecture at a

            6    more granular level, a lower level.           And I think it's a bit

            7    big and a bit heavy for a DMR product.

            8    Q.   So this architecture has more layers than Hytera's

            9    existing architecture, correct?

05:56:21   10    A.   Yes.

           11    Q.   More buckets to divide the code into?

           12    A.   Yeah.

           13    Q.   And did -- creating these additional layers, did that have

           14    an impact on the source code?

05:56:35   15    A.   Yes.    So they had to take the existing source code that

           16    was written and make it fit into these buckets as you've

           17    described.

           18    Q.   So they're not writing new hardware abstraction code or

           19    new operating system abstraction code, they're just putting it

05:56:52   20    in one place or another place together?

           21    A.   It's probably an oversimplification, but yes, if you look

           22    at the HAL, for example, this HAL down here, they already had

           23    drivers, so software to interact with all the bits of the

           24    hardware to make the processor work.           And all that HAL does is

05:57:10   25    organize those into one way and then provide a standard
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 187 of 206 PageID #:61596
                                           Grimmett - direct by Cloern
                                                                                            4377

            1    mechanism to access those bits of software.

            2    Q.   How about an application layer, taking the applications

            3    and putting them in one place?

            4    A.   Yes, exactly the same.        The applications are up here.

05:57:25    5    Again, they had applications and a working radio.              And this is

            6    a reorganization of software modules.

            7    Q.   So was it -- does creating these layers require writing

            8    some brand-new code?

            9    A.   Yes.    In order to move to this kind of architecture, you

05:57:52   10    would have to change the way that each of the functions within

           11    these layers communicates with other layers.

           12    Q.   And so is that what resulted in the interfaces you were

           13    talking about earlier?

           14    A.   Yeah.    Most of the other files I talked about aren't

05:58:07   15    contained in libraries that were used from Motorola files,

           16    they fit into that category.         And that's why they can't be

           17    embedded into libraries, but they have to be integrated

           18    between these layers here, between these layers here.               That's

           19    why those files exist.

05:58:21   20    Q.   All right.     So can you relate some of these new groupings

           21    to what some of the alleged trade secrets are that we've been

           22    hearing about or some of the issues we've been hearing about

           23    in this case so just contextualize this for us?

           24                 THE COURT:    Before you get there, let's take a

05:58:41   25    stand-up break, members of the jury.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 188 of 206 PageID #:61597
                                           Grimmett - direct by Cloern
                                                                                            4378

            1          (Pause.)

            2                 THE COURT:    Is that enough for the plaintiff?

            3                 MR. ALPER:    Yes, your Honor.

            4                 THE COURT:    Is that enough for the defendant?

05:59:08    5                 MR. CLOERN:    Yes, your Honor.

            6                 THE COURT:    Please be seated.

            7                 THE WITNESS:    Sorry.    Can you restate the question?

            8    And a clarification as well.          Are you talking with respect to

            9    the alleged trade secrets?

05:59:18   10    BY MR. CLOERN:

           11    Q.   Sure.    Let me -- so we've heard about HAL, or hardware

           12    abstraction layer.        We've heard about VRIS, which has been

           13    described as a common services layer; Motorola calls VRIS,

           14    Hytera calls RAPIS, right?

05:59:39   15    A.   Yeah.

           16    Q.   We've heard about an application layer, right?

           17    A.   Sure.

           18    Q.   We've heard about what Motorola calls an ergonomic layer

           19    but Hytera calls an application framework?              We've heard about

05:59:50   20    that?

           21    A.   Yep.

           22    Q.   We've heard about an operating system abstraction layer?

           23    A.   Yes.

           24    Q.   Are these the layers, the sort of source code layers that

06:00:00   25    have been discussed?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 189 of 206 PageID #:61598
                                          Grimmett - direct by Cloern
                                                                                            4379

            1    A.   They are, yes.      The operating system abstraction layer is

            2    here.   The application framework's up here.            The HAL is down

            3    here.   There isn't one called VRIS on here.            There is a RAPIS.

            4    So this is the RAPIS or VRIS.

06:00:17    5               So the boxes within each of these layers are things

            6    that Hytera already had --

            7               THE COURT:     Slow down a little.       If you're using

            8    those arrows, the jury has to follow along here.

            9               THE WITNESS:     Sorry.    I'll slow down.

06:00:32   10               THE COURT:     Yes.   Proceed.

           11               THE WITNESS:     So each one of these are individual

           12    layers that relate to the claimed or alleged trade secrets.

           13    The boxes within them are things that Hytera already had, and

           14    they were just grouping them into these boxes.

06:00:48   15    BY MR. CLOERN:

           16    Q.   So this is -- this is organization?

           17    A.   It's organization, yes.

           18               A kind of real world example would be if we think

           19    about these individual software functions here as books, then

06:01:01   20    we can read our books, it's fine.          If you have not got many of

           21    them, you just put them on the shelf in any order, and they

           22    would be easy to find.        But once you get a lot of books, a

           23    whole library of books, it might be sensible to order them by

           24    author or by date or by genre or title.            And that's all that's

06:01:20   25    going on here.      It makes the books easier to find.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 190 of 206 PageID #:61599
                                          Grimmett - direct by Cloern
                                                                                            4380

            1    Q.   And the more books you have, the more subdivisions you

            2    want?

            3    A.   Exactly.    And that's why Hytera had a plan to move from

            4    the prototype to the architecture that was proposed.               They

06:01:31    5    recognized that there would be a need to organize more.

            6    Q.   And Y.T. Kok's has more subdivisions than what Hytera was

            7    already planning to use?

            8    A.   Exactly, yeah.      But remember, Y.T. Kok came from Motorola,

            9    and their architecture is very big.           And it's designed not

06:01:48   10    just for this radio, but it's designed for this radio and a

           11    textual radio and a P25 radio.          They're trying to use the same

           12    architecture for many products.          And there was no need to do

           13    that for Hytera.      They were just designing the DMR products.

           14    Q.   If you try to have a common software platform that works

06:02:05   15    across many different products, is that going to necessarily

           16    make your architecture bigger than if you were specifically

           17    designing it for just one product?

           18    A.   It will, yeah, because you can add more books.

           19    Q.   And did Motorola have more products than Hytera?

06:02:19   20    A.   Yeah, a lot more products than Hytera and different

           21    technologies.

           22               So when I looked at the documentation that Motorola

           23    provided in this case, they made a lot of reuse of analog in

           24    APCOR P25 products in designing their DMR radio, so a lot of

06:02:38   25    reuse and a lot of inherited architecture from previous
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 191 of 206 PageID #:61600
                                          Grimmett - direct by Cloern
                                                                                            4381

            1    products, which makes it complicated.

            2    Q.   All right.     So beyond grouping existing source code, I

            3    think you testified that new code was necessary to sort of

            4    communicate between these layers, the interface, right?

06:03:11    5    A.   Yes, that's right.

            6    Q.   And is that what falls into that -- those 18,000 lines

            7    that are copied that are not in a library?

            8    A.   Yeah, principally.       So if we look at the individual files

            9    there, they're header files that describe the messages that

06:03:28   10    are used to communicate between these layers and some of the

           11    functional code that's used to provide those message and

           12    packing and unpacking messages as well.            So it's not -- it's

           13    not the actual code of the DMR protocol stack but it's how to

           14    access it.

06:03:45   15    Q.   All right.     So we talked about the DMR DSP library.            We

           16    talked about the RF HAL library.          That's two out of the three

           17    libraries at issue, right?

           18    A.   Yeah.

           19    Q.   We talked about the 18,000 or so lines that are in the

06:03:58   20    source code and not in one of those three libraries?

           21    A.   Yes.

           22    Q.   So we need to talk about the RAF library, and that will

           23    make, pretty much make up our -- the directly copied code at

           24    Hytera?

06:04:11   25    A.   Exactly.    I think you mentioned the RAF library in passing
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 192 of 206 PageID #:61601
                                          Grimmett - direct by Cloern
                                                                                            4382

            1    earlier, but specifically the RAF library sits up here in the

            2    application framework.

            3    Q.   And what is an application -- first -- actually, what's an

            4    application in a radio, DMR radio?

06:04:29    5    A.   Yeah, in a radio.      So don't think of it as an application

            6    that you download onto your phone like Angry Birds.               The

            7    applications in these radios, you have no control over them.

            8    You can't add applications into it.           You get what you buy with

            9    the radio.

06:04:44   10               But they're logically arranged as a voice call,

           11    individual voice call would be one application.              Sending a

           12    text message would be a different application.              Turning the

           13    screen on may be an application, turning the radio on, for

           14    example.    They're all individual applications.

06:05:02   15               THE COURT:     Whose radio are you holding in your hand?

           16               THE WITNESS:     Different ones at different times, I'm

           17    afraid, your Honor.

           18               THE COURT:     At the moment.

           19               THE WITNESS:     This is a Hytera radio.

06:05:11   20               THE COURT:     All right.     Please proceed.

           21    BY MR. CLOERN:

           22    Q.   So what does the RAF library do then, or what is an

           23    application framework in relation to the applications?

           24    A.   So the application framework itself was, I think,

06:05:34   25    described quite well by a Motorola fact witness, Dan Zetzl.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 193 of 206 PageID #:61602
                                          Grimmett - direct by Cloern
                                                                                            4383

            1    He described it as a traffic cop.          So when messages need to

            2    come to these applications at the top, they could come from

            3    different parts of the software beneath it.

            4                 And the application layer acts like a traffic cop to

06:05:53    5    say, "We've got a message in.         Which ones of these

            6    applications does that message need to go to and be serviced?"

            7    Sometimes it's one application.          Sometimes multiple

            8    applications need to receive a message.

            9    Q.   And that's what the application framework does?

06:06:06   10    A.   That's pretty much what it does, yeah.            So it maintains

           11    the state of applications as well, so what's running and

           12    what's not, and then how messages get routed to applications.

           13    Those are the two major jobs of it.

           14    Q.   And that's what the RAF -- that's what the RAF library

06:06:23   15    does?

           16    A.   That's pretty much all it does, yeah.

           17    Q.   Okay.    So DMR DSP and RF HAL, they resulted from taking

           18    out the FPGA, yes?

           19    A.   Correct.

06:06:35   20    Q.   And these software architecture changes, that's two

           21    things:    One, reorganizing the code that exists but, two,

           22    creating the interfaces that resulted in some of the copied

           23    code?

           24    A.   That's right.

06:06:49   25    Q.   And then one of the layers itself, the application
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 194 of 206 PageID #:61603
                                          Grimmett - direct by Cloern
                                                                                            4384

            1    framework, that is the RAF library?

            2    A.   That's right, yeah.

            3    Q.   Now, we've also heard about this application template

            4    issue.    Do you recall discussion of that?

06:07:05    5    A.   I do.

            6    Q.   And so either Peiyi or Y.T. takes the Motorola power-up

            7    app, strips it out, and white labels it meaning scrubbing

            8    references to Motorola, says, here, use this as an outline or

            9    a format to write Hytera applications?

06:07:29   10    A.   Yes, that's correct.

           11    Q.   Is that fair?

           12    A.   That is a good characterization, yeah.

           13    Q.   Of just the evidence we've already heard at trial?

           14    A.   Yeah, and what I've reviewed as well.

06:07:40   15    Q.   Why do you need that format?

           16    A.   So to use the application framework, all of the

           17    applications need to be written in a consistent way.               And in

           18    the prototype, all of the applications would have been written

           19    specifically to do just what they needed to do, and they call

06:08:03   20    directly on the functions.         So different engineers would have

           21    done things in a slightly different way.

           22                 The application template is a way to make them all

           23    conform to a similar structure, and then you can use the

           24    application framework to bring messages through one mechanism

06:08:20   25    instead of using several different ones.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 195 of 206 PageID #:61604
                                          Grimmett - direct by Cloern
                                                                                            4385

            1    Q.   Now, the applications themselves were written by Hytera

            2    coders?

            3    A.   That's right.

            4    Q.   So it's just the format necessary to work with the RAF

06:08:31    5    library?

            6    A.   Correct.

            7    Q.   All right.     So we've got those three libraries.           That

            8    accounts for the bulk of the copied code, 32,000 out of about

            9    50,000 lines, right?

06:08:40   10    A.   Yes.

           11    Q.   And then the other 18,000 are interfaces and related files

           12    as a result of re-bucketing the existing software?

           13    A.   Yes.

           14    Q.   And really redoing that -- or that is what, plus what

06:08:59   15    we'll talk about later for the testing and hardware-related

           16    trade secrets, that's kind of what you've looked at to get you

           17    to your opinion about a six-month -- if Motorola information

           18    weren't used as we've just described, as you've just

           19    described, you'd get about six months more development time?

06:09:21   20    A.   That's right, yeah.

           21                MR. CLOERN:    Okay.    Can we look at PTX 652, please?

           22    BY MR. CLOERN:

           23    Q.   Mr. Grimmett, Motorola contends the engineer who wrote

           24    this document, Yang Shuangfeng, was in possession of and

06:09:48   25    copying Motorola branded source code.           Do you agree with that?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 196 of 206 PageID #:61605
                                           Grimmett - direct by Cloern
                                                                                            4386

            1    A.   No, not from the evidence I've seen.

            2    Q.   Okay.    Now, you -- did Motorola depose Yang Shuangfeng?

            3    Do you recall if Motorola took his deposition?

            4    A.   Yes, I believe so.

06:10:07    5    Q.   And did you -- did you speak with Yang Shuangfeng?

            6    A.   I did, yes.

            7    Q.   Now, did you ask Yang Shuangfeng where he got -- you know,

            8    why he wrote this document?

            9    A.   I did ask him specifically that question.            He told me that

06:10:24   10    he was only sent screenshots.          And he was a new engineer, and

           11    he'd been asked by Y.T. to produce a document, a kind of

           12    previous learning for part of his learning exercise.

           13                 THE COURT:    What language or languages does he speak?

           14                 THE WITNESS:    He only spoke Mandarin.        I had to speak

06:10:42   15    to him through an interpreter.

           16                 THE COURT:    You used an interpreter?

           17                 THE WITNESS:    Yes.

           18                 THE COURT:    All right.    Proceed.

           19    BY MR. CLOERN:

06:10:48   20    Q.   Now, do the lists of -- let's go into the attachment,

           21    please.     So you see files listed here?

           22    A.   Yes.

           23    Q.   Do any of these say "Motorola" on them?

           24    A.   No.

06:11:04   25    Q.   All right.     Do you see the code here?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 197 of 206 PageID #:61606
                                            Grimmett - direct by Cloern
                                                                                            4387

            1    A.    Yes.

            2    Q.    And your understanding is that is a screenshot of code

            3    that Yang Shuangfeng received from Y.T.?

            4    A.    Yes.    It's a screenshot in a Word document, and he told me

06:11:21    5    he only ever had the screenshot to review.

            6                  THE COURT:    Can you tell the jury what a screenshot

            7    is?

            8                  THE WITNESS:    Yeah.    A screenshot is, if you've got a

            9    file that you open on your computer, a screenshot is

06:11:31   10    essentially taking a picture of just what's on the screen at

           11    that time.      So it's a very small portion.

           12    BY MR. CLOERN:

           13    Q.    And that's a function that a laptop or computer has?                 You

           14    just punch a button, and it takes a picture of whatever is

06:11:44   15    being displayed on the screen?

           16    A.    Yeah.    You can go on your computer, your phone, your

           17    tablet.      They all screenshot.       It results in a picture.

           18    Q.    Do you recall testimony about this Cor_UitUsrDefs.h?

           19    A.    Yes.

06:12:04   20    Q.    So that is, in fact, the name of a Motorola file, right?

           21    A.    The name of the file as originates from Motorola, correct.

           22    Q.    Would Yang Shuangfeng know that that's a Motorola file

           23    name unless he had actual Motorola code to compare it to?

           24    A.    No.    There's nothing to indicate that is a Motorola file

06:12:23   25    name.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 198 of 206 PageID #:61607
                                          Grimmett - direct by Cloern
                                                                                            4388

            1    Q.   So absent having Motorola code to look at, you wouldn't

            2    know that this file name is a Motorola file?

            3    A.   Correct.

            4    Q.   And this portion of Cor_UitUsrDefs that we see in the

06:12:38    5    screenshot, does that have anything that says Motorola in it?

            6    A.   No.

            7    Q.   Now, did you see evidence on Peiyi Huang's computer that

            8    she had this Cor_UitUsrDefs.h file as a full Motorola file?

            9    A.   Yes.

06:12:56   10    Q.   It said "Motorola copyright" at the top of it?

           11    A.   It did.

           12    Q.   Did she also have on her computer a copy of that file that

           13    had been modified to strip out anything that identifies it as

           14    Motorola?

06:13:09   15    A.   Yes.   She had one with no company markings in it at all --

           16    Q.   And --

           17    A.   Sorry.    With the same file name.

           18    Q.   So can you -- could someone look at this document from

           19    Yang Shuangfeng and conclude from it that Yang Shuangfeng was

06:13:32   20    in knowing, willful possession of just blatant Motorola code?

           21    A.   No.

           22    Q.   Now, beyond the code that we've talked about, is there

           23    anything else that you've seen related to the copied code?

           24    A.   So the last thing I considered was -- were documents.

06:14:19   25    Q.   And how, if at all, did that impact your opinion?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 199 of 206 PageID #:61608
                                          Grimmett - direct by Cloern
                                                                                            4389

            1    A.   It didn't change anything in terms of the documents.

            2    Documents fall into two categories.           So we've got documents

            3    related to the source code in the architecture, the issues

            4    we've already been discussing, and they don't convey any more

06:14:40    5    than the source code already conveys.

            6                 And then we've got another set of documents that

            7    relate to hardware and testing, and they're a separate issue

            8    we should discuss.

            9    Q.   So there's a number of -- there was, I think, four or five

06:14:53   10    testing documents that were copied.           They were Motorola

           11    documents that someone changed them into Hytera documents?

           12    A.   I think there's six actually, but yeah.

           13    Q.   So that is use that you have found beyond what you just

           14    described in terms of the three libraries plus the

06:15:17   15    re-architecting and interfaces?

           16    A.   Correct.

           17    Q.   So beyond that, there's testing?

           18    A.   There is testing.

           19    Q.   Did the -- did the former -- well, did the decision of

06:15:32   20    G.S. Kok, Sam Chia, Y.T. Kok to remove the FPGA and

           21    re-architect the software, did that affect Hytera's launch

           22    date?

           23    A.   Yeah.    It delayed it by probably around a year.

           24    Q.   Earlier, we discussed the commercialization of Professor

06:15:48   25    Sun's prototype with an FPGA.         You testified Hytera could have
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 200 of 206 PageID #:61609
                                          Grimmett - direct by Cloern
                                                                                            4390

            1    launched a commercial DMR radio with the Professor Sun FPGA

            2    design by about June 2009; is that right?

            3    A.   That's correct.

            4    Q.   Just orienting.      Okay.    Now let's -- I have some questions

06:16:07    5    about how long it would have taken Hytera to take that radio,

            6    the -- with the FPGA chip in it, implement the changes that

            7    the former -- that Sam Chia, G.S. Kok, and Y.T. made that you

            8    just described, the specific use of information for Motorola

            9    that you found, how long would it take to remove the FPGA,

06:16:36   10    make those architecture changes, do the testing and so forth,

           11    without using Motorola information?           Have you undertaken that

           12    analysis?

           13    A.   Yes.   So about an additional six months from when they

           14    actually launched.

06:16:48   15    Q.   All right.     How did you do that analysis?

           16                THE COURT:    Let's establish a date.        What date would

           17    that be?

           18                THE WITNESS:    That would be around September 2010.

           19    BY MR. CLOERN:

06:17:04   20    Q.   So how did you do that analysis, Mr. Grimmett?

           21    A.   Similar to the analysis I presented in the first set of

           22    numbers I ran through in that table, I looked at what had been

           23    used in the libraries.        I looked at the testing documentation

           24    that had been used as well.         And I looked at the additional

06:17:25   25    source code files and how the software had been
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 201 of 206 PageID #:61610
                                           Grimmett - direct by Cloern
                                                                                            4391

            1    re-architected.

            2                 So I started with the premise of, if all of that work

            3    had been done by Hytera independently, how long that would

            4    have taken.     I don't believe they would have gone that route

06:17:39    5    personally but, you know, to establish an equivalent product

            6    to the one they released, I put that all together.               And I used

            7    my experience to go through and look at how long I estimated

            8    it would take, a full task breakdown for all of that work to

            9    be done independently.

06:17:58   10    Q.   And I want to ask you the same question I asked you when

           11    you talked about commercializing Professor Sun's design.                   When

           12    you come up -- when you came up with your estimate, were you

           13    assuming Hytera's abilities and resources, or were you relying

           14    on solely your experience at Simoco?

06:18:26   15    A.   No, I'm using my estimation or analysis of Hytera's

           16    capability based on all of the source code and documents I've

           17    reviewed in this case.

           18    Q.   And you've spoken with Hytera coders?

           19    A.   Yeah.    I spent about a week in Shenzhen with Hytera

06:18:45   20    engineers, a fairly large number of them over time and end up

           21    with various following conversations and also all the

           22    documentation, source code I reviewed.            It gives me a good

           23    sense of their capabilities.

           24                 THE COURT:    When did you meet with them?

06:18:59   25                 THE WITNESS:    I think it was May 2019.
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 202 of 206 PageID #:61611
                                             Grimmett - direct by Cloern
                                                                                            4392

            1                   THE COURT:    And this lawsuit was filed when?

            2                   THE WITNESS:    It was March 2017.

            3                   MR. CLOERN:    Okay.   Mr. Montgomery, can we look at

            4    DDX 21.37, please?

06:19:33    5    BY MR. CLOERN:

            6    Q.     Now, again, I want to, just to make sure the record is

            7    clear, this six-month added development time, that is an

            8    opinion relating to what it would have taken the Hytera

            9    organization to do the work you just -- you just described but

06:19:56   10    without using any Motorola information?

           11    A.     That's correct.

           12                   THE COURT:    And just to follow up, to produce the

           13    telephone that you have in your hand?

           14                   THE WITNESS:    Yeah, to produce this Hytera radio.

06:20:07   15                   THE COURT:    The one you're showing to the jury right

           16    now?

           17                   THE WITNESS:    This one, yeah.

           18                   THE COURT:    All right.    Proceed.

           19    BY MR. CLOERN:

06:20:13   20    Q.     Okay.    Can you please explain what you're showing here,

           21    Mr. Grimmett?

           22    A.     Yes.    Again, I did a lot of detail work in coming up with

           23    this, but I've put these into larger buckets to present a

           24    simplified view.       And I'm showing the work involved in the

06:20:32   25    removal of the FPGA chip which consists of libraries and
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 203 of 206 PageID #:61612
                                          Grimmett - direct by Cloern
                                                                                            4393

            1    related source code files.         We may want to talk about that one

            2    first.

            3                So these are the two libraries we talked about, the

            4    DmrDspLib.lib and RFhalC55.lib and the related source code

06:20:53    5    files that go along with them to enable the other software to

            6    access what's within the libraries.           And I've estimated that

            7    takes a total of 122 staff months if they had been recreated

            8    or created independently of using any Motorola information.

            9    Q.   So if Sam Chia and Y.T. or Peiyi or whomever hadn't have

06:21:14   10    built DMR DSP and RF HAL and the six functionalities within

           11    them --

           12    A.   Yes.

           13    Q.   -- on Motorola code, to do that work independent of the

           14    Motorola code that was copied would be 122 staff months?

06:21:27   15    A.   That's a maximum figure as well.          So I came at this from

           16    two directions.      One, I used my skills and experience and

           17    looked at all these individual tasks and came up with a

           18    number.

           19                And I then looked to Ms. Frederiksen-Cross' numbers

06:21:42   20    that she came up with from line counting, and my numbers were

           21    lower.    So I've actually adopted Ms. Frederiksen-Cross'

           22    numbers; again, to be fair and conservative.

           23    Q.   So if Ms. Frederiksen-Cross' numbers weren't used --

           24    A.   Yes.

06:21:58   25    Q.   -- then this 122 staff months would actually go down?
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 204 of 206 PageID #:61613
                                          Grimmett - direct by Cloern
                                                                                            4394

            1    A.   Yeah.   My number was nearer 80, I think, 85 from memory.

            2    Q.   And so Ms. Frederiksen-Cross' numbers actually worked to

            3    the favor of Motorola in this case?

            4    A.   Correct, yes.     I didn't want to use my Simoco knowledge

06:22:20    5    and experience to kind of unduly penalize Motorola.

            6    Q.   Okay.   Can we move to -- can you tell us, describe the

            7    second bucket, the software architecture?

            8    A.   Yeah.   So the second one, the software architecture,

            9    there's no libraries or line counts to rely on for this one,

06:22:46   10    so I had to do this work completely independently.               And I

           11    looked at the architecture from the prototype, the

           12    architecture they had moved to, the work in doing that, and

           13    the used files in providing interfaces between these layers

           14    and came up with a figure of 386 staff months.

06:23:04   15    Q.   And the third bucket that you've labeled "application

           16    layer"?

           17    A.   So that's the -- that's the third library.             So the radio

           18    application framework, or RAFArm9.lib and the associated

           19    source code files with that and the application template and

06:23:21   20    came up with a number of 118 staff months.

           21    Q.   And then the testing, enhanced testing specifications and

           22    protocol?

           23    A.   So that's looking at the six or so testing documents and

           24    what it would have taken to create those from scratch.                And I

06:23:36   25    said 24 staff months, which equates to two man years, so quite
       Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 205 of 206 PageID #:61614

                                                                                            4395

            1    a lot of time.      Totals up to 650 staff months for all of that

            2    work.

            3               THE COURT:     All right.     Good timing, counsel.        This

            4    would be a good point to stop for the day.

06:23:50    5               Members of the jury, you are excused until 10:00

            6    o'clock tomorrow morning.

            7               The witness may leave the stand.

            8          (Proceedings heard in open court.          Jury out.)

            9               THE COURT:     Assuming we will finish with this witness

06:24:20   10    tomorrow --

           11               MR. CLOERN:     Yes, your Honor.

           12               THE COURT:     -- which is quite an assumption, who

           13    would be the next witness?

           14               MR. CLOERN:     Well, your Honor, I don't believe we

06:24:27   15    will -- I will finish the direct certainly tomorrow.               My guess

           16    is Mr. Alper, his cross will probably go into Wednesday, but I

           17    think we will certainly finish with this witness Wednesday

           18    morning, maybe Tuesday afternoon.          And then Hytera's next

           19    witness is Dr. Debra Aron.

06:24:48   20               THE COURT:     That's good enough.       We'll see you

           21    tomorrow at 10:00 a.m.

           22               MR. CLOERN:     Thank you, your Honor.

           23          (Adjournment 4:26 p.m. to 10:00 a.m., January 28, 2020)

           24

           25
Case: 1:17-cv-01973 Document #: 923 Filed: 02/26/20 Page 206 of 206 PageID #:61615

                                                                                     0

     1                              C E R T I F I C A T E

     2               We, July Walsh and Amy Spee, do hereby certify that

     3    the foregoing is a complete, true, and accurate transcript of

     4    the proceedings had in the above-entitled case before the

     5    Honorable CHARLES R. NORGLE, one of the judges of said Court,

     6    at Chicago, Illinois, on January, 2020.

     7

     8                                      /s/ Judy Walsh, CRR, RMR

     9                                      /s/ Amy Spee, CRR, RMR

    10                                      Official Court Reporters

    11                                      United States District Court

    12                                      Northern District of Illinois

    13                                      Eastern Division

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
